Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 1 of 103 PageID: 255




  David R. Kott, Esq.
  McCARTER & ENGLISH, LLP
  Four Gateway Center
  100 Mulberry Street
  P.O. Box 652
  Newark, New Jersey 07101-0652
  (973) 639-2056

  Lauren S. Colton, Esq. (pro hac vice)
  Marc A. Marinaccio, Esq. (pro hac vice)
  HOGAN LOVELLS US LLP
  100 International Drive, Suite 2000
  Baltimore, MD 21202

  Attorneys for Defendant
   AMAG Pharmaceuticals, Inc.

                                                            UNITED STATES DISTRICT COURT
                                                           FOR THE DISTRICT OF NEW JERSEY

  RALICA ZAMFIROVA, RACHAEL MAHER,         :              Civil Action No. 2:20-cv-00152-JMV-SCM
  JASMIN AMARO, MARINA GOMEZ, ANGELE       :                   Honorable John Michael Vazquez
  NELSON, REBECCA TORRES, CAROLYN          :                     Honorable Steven C. Mannion
  GILL, MARY JO BARNES, TERESA             :
  FAUGHNAN, JENNIFER MALTESE, LISA         :
  BRADY and KIMBERLY MEFFERT,              :
  individually and on behalf of others similarly
                                           :                  DECLARATION OF MARC A.
  situated,                                :                 MARINACCIO IN SUPPORT OF
                                           :                     DEFENDANT AMAG
                               Plaintiffs, :              PHARMACEUTICALS, INC.’S MOTION
                                           :               TO DISMISS THE CONSOLIDATED
  v.                                       :                   AMENDED COMPLAINT
                                           :
  AMAG PHARMACEUTICALS, INC.,              :
                                           :
                              Defendant.
                                           :


         I, Marc A. Marinaccio, make this Declaration pursuant to 28 U.S.C. §1746:

         1.     I am an attorney with Hogan Lovells US LLP, counsel for defendant AMAG

  Pharmaceuticals, Inc. (“AMAG”) in the above-captioned action.




                                                1
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 2 of 103 PageID: 256




         2.     The document attached as Exhibit A to AMAG’s Motion to Dismiss the

  Consolidated Amended Complaint is a true and correct copy of the FDA-approved label for

  Makena, dated February 2018, with pagination added by counsel for the Court’s convenience,

  downloaded on June 5, 2020 from the FDA’s website, at:

  https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/021945s012lbl.pdf.

         3.      The document attached as Exhibit B to AMAG’s Motion to Dismiss the

  Consolidated Amended Complaint is a true and correct copy of the FDA Briefing Document,

  NDA 021945, from the Bone, Reproductive, and Urologic Drugs Advisory Committee Meeting,

  dated October 29, 2019 and downloaded on June 5, 2020 from the FDA website, at:

  https://www.fda.gov/media/132003/download.

         4.     The document attached as Exhibit C to AMAG’s Motion to Dismiss the

  Consolidated Amended Complaint is a true and correct copy of AMAG’s Press Release, AMAG

  Files Response to Citizen Petition, dated January 21, 2020, with pagination added by counsel for

  the Court’s convenience, downloaded on June 7, 2020 from AMAG’s website, at:

  https://www.amagpharma.com/news/amag-files-response-to-citizen-petition/.

         5.     The document attached as Exhibit D to AMAG’s Motion to Dismiss the

  Consolidated Amended Complaint is a true and correct copy of screenshots taken on June 7,

  2020 from a testimonial video entitled “Watch Kate’s story (8:10)” on AMAG’s website, at:

  https://makena.com/reducing-preterm-birth-risk-with-makena/#true-3.

         6.     The document attached as Exhibit E to AMAG’s Motion to Dismiss the

  Consolidated Amended Complaint is a true and correct copy of the Makena Patient Education

  Brochure, downloaded on June 5, 2020 from AMAG’s website, at: https://makena.com/wp-




                                                 2
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 3 of 103 PageID: 257




  content/uploads/2018/11/PP-MKN-US-00363-makena-auto-injector-patient-education-

  brochure.pdf.

         7.       The document attached as Exhibit F to AMAG’s Motion to Dismiss the

  Consolidated Amended Complaint is a true and correct copy of a letter AMAG received from

  Plaintiffs’ counsel in this action, dated January 3, 2020.

         Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury under the laws of the

  United States of America that the foregoing is true and correct.


  Date: June 8, 2020                                    By:     /s/ Marc A. Marinaccio
                                                               Marc A. Marinaccio
                                                               Hogan Lovells US LLP
                                                               100 International Drive
                                                               Suite 2000
                                                               Baltimore, MD 21202
                                                               (410) 659–2700
                                                               (410) 659-2701 (fax)
                                                               marc.marinaccio@hoganlovells.com




                                                    3
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 4 of 103 PageID: 258




         EXHIBIT A
         Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 5 of 103 PageID: 259

 HIGHLIGHTS OF PRESCRIBING INFORMATION                                            -----------------------CONTRAINDICATIONS----------------------­
 These highlights do not include all the information needed to use                Current or history of thrombosis or thromboembolic disorders (4)
 MAKENA safely and effectively. See full prescribing information                  Known or suspected breast cancer, other hormone-sensitive
 for MAKENA.                                                                        cancer, or history of these conditions (4)
                                                                                  Undiagnosed abnormal vaginal bleeding unrelated to pregnancy
 MAKENA® (hydroxyprogesterone caproate injection) for                               (4)
 intramuscular or subcutaneous use
                                                                                  Cholestatic jaundice of pregnancy (4)
 Initial U.S. Approval: 1956                                                      Liver tumors, benign or malignant, or active liver disease (4)
    --------------------RECENT MAJOR CHANGES-------------------­                  Uncontrolled hypertension (4)
 Dosage and Administration, Dosing (2.1)                       02/2018          ------------------WARNINGS AND PRECAUTIONS------------------
 Dosage and Administration, Preparation & Administration (2.2) 02/2018            Thromboembolic disorders: Discontinue if thrombosis or
     --------------------INDICATIONS AND USAGE--------------------                  thromboembolism occurs (5.1)
 Makena is a progestin indicated to reduce the risk of preterm birth in           Allergic reactions: Consider discontinuing if allergic reactions
 women with a singleton pregnancy who have a history of singleton                   occur (5.2)
 spontaneous preterm birth (1). The effectiveness of Makena is based on           Decreased glucose tolerance: Monitor prediabetic and diabetic
 improvement in the proportion of women who delivered < 37 weeks of                 women receiving Makena (5.3)
 gestation (14). There are no controlled trials demonstrating a direct            Fluid retention: Monitor women with conditions that may be
 clinical benefit, such as improvement in neonatal mortality and                    affected by fluid retention, such as preeclampsia, epilepsy, cardiac
 morbidity.                                                                         or renal dysfunction (5.4)
 Limitation of use: Makena is not intended for use in women with                  Depression: Monitor women with a history of clinical depression;
 multiple gestations or other risk factors for preterm birth. (1)                   discontinue Makena if depression recurs (5.5)
    ----------------DOSAGE AND ADMINISTRATION---------------                      ----------------------ADVERSE REACTIONS-----------------------­
  Makena auto-injector: Administer subcutaneously using Makena                   In a study where the Makena instramuscular injection was
   auto-injector at a dose of 275 mg (1.1 mL) once weekly, in the back              compared with placebo, the most common adverse reactions
   of either upper arm (2.1)                                                        reported with Makena intramuscular injection (reported incidence
                                                                                    in ≥ 2% of subjects and higher than in the control group) were:
  Makena (single- and multi-dose vials): Administer intramuscularly at
                                                                                    injection site reactions (pain [35%], swelling [17%], pruritus [6%],
   a dose of 250 mg (1 mL) once weekly in the upper outer quadrant of
                                                                                    nodule [5%]), urticaria (12%), pruritus (8%), nausea (6%), and
   the gluteus maximus (2.1)
                                                                                    diarrhea (2%). (6.1)
  Begin treatment between 16 weeks, 0 days and 20 weeks, 6 days of               In studies where the Makena subcutaneous injection using auto-
   gestation (2.1)                                                                  injector was compared with Makena intramuscular injection, the
  Continue administration once weekly until week 37 (through 36                    most common adverse reaction reported with Makena auto-injector
   weeks, 6 days) of gestation or delivery, whichever occurs first (2.1)            use (and higher than with Makena intramuscular injection) was
    -----------------DOSAGE FORMS AND STRENGTHS-----------­                         injection site pain (10% in one study and 34% in another). (6.1)
 1.1 mL single-use auto-injector for subcutaneous use contains 275 mg
 of hydroxyprogesterone caproate (250 mg/mL) (3)                               To report SUSPECTED ADVERSE REACTIONS, contact AMAG
 1 mL single-dose vial for intramuscular use contains 250 mg of                Pharmaceuticals at 1-877-411-2510 or FDA at 1-800-FDA-1088 or
 hydroxyprogesterone caproate. (3)                                             www.fda.gov/medwatch.
 5 mL multi-dose vial for intramuscular use contains 1250 mg of                See 17 for PATIENT COUNSELING INFORMATION and FDA-
 hydroxyprogesterone caproate (250 mg/mL). (3)                                 approved patient labeling.

                                                                                                                                        Revised 02/2018
   _______________________________________________________________________________________________________________________
   FULL PRESCRIBING INFORMATION: CONTENTS*                         8       USE IN SPECIFIC POPULATIONS
   1     INDICATIONS AND USAGE                                       8.1 Pregnancy
   2     DOSAGE AND ADMINISTRATION                                   8.2 Lactation
     2.1 Dosing                                                      8.4 Pediatric Use
     2.2 Preparation and Administration                              8.6 Hepatic Impairment
     2.3 Instructions for Use (Makena Auto-injector)               10      OVERDOSAGE
   3     DOSAGE FORMS AND STRENGTHS                                11      DESCRIPTION
   4     CONTRAINDICATIONS                                         12      CLINICAL PHARMACOLOGY
   5     WARNINGS AND PRECAUTIONS                                    12.1 Mechanism of Action
     5.1 Thromboembolic Disorders                                    12.2 Pharmacodynamics
     5.2 Allergic Reactions                                          12.3 Pharmacokinetics
     5.3 Decrease in Glucose Tolerance                             13      NONCLINICAL TOXICOLOGY
     5.4 Fluid Retention                                             13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
     5.5 Depression                                                14      CLINICAL STUDIES
     5.6 Jaundice                                                    14.1 Clinical Trial to Evaluate Reduction of Risk of Preterm Birth
     5.7 Hypertension                                                14.2 Infant Follow-Up Safety Study
   6     ADVERSE REACTIONS                                         16      HOW SUPPLIED/STORAGE AND HANDLING
     6.1 Clinical Trials Experience                                17      PATIENT COUNSELING INFORMATION
     6.2 Postmarketing Experience
   7     DRUG INTERACTIONS                                         * Sections or subsections omitted from the full prescribing information are not
                                                                                 listed


                                                                           1
Reference ID: 4221963
        Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 6 of 103 PageID: 260




          FULL PRESCRIBING INFORMATION


          1             INDICATIONS AND USAGE
          Makena is a progestin indicated to reduce the risk of preterm birth in women with a singleton
          pregnancy who have a history of singleton spontaneous preterm birth. The effectiveness of
          Makena is based on improvement in the proportion of women who delivered < 37 weeks of
          gestation. There are no controlled trials demonstrating a direct clinical benefit, such as
          improvement in neonatal mortality and morbidity.
          Limitation of use: While there are many risk factors for preterm birth, safety and efficacy of
          Makena has been demonstrated only in women with a prior spontaneous singleton preterm birth.
          It is not intended for use in women with multiple gestations or other risk factors for
          preterm birth.


          2             DOSAGE AND ADMINISTRATION
          2.1           Dosing
                       Makena auto-injector: Administer subcutaneously using auto-injector at a dose of
                        275 mg (1.1 mL) once weekly (every 7 days) in the back of either upper arm by a
                        healthcare provider
                       Makena (single- and multi-dose vials): Administer intramuscularly at a dose of 250
                        mg (1 mL) once weekly (every 7 days) in the upper outer quadrant of the gluteus
                        maximus by a healthcare provider
                       Begin treatment between 16 weeks, 0 days and 20 weeks, 6 days of gestation
                       Continue administration once weekly until week 37 (through 36 weeks, 6 days) of
                        gestation or delivery, whichever occurs first

          2.2           Preparation and Administration
          Parenteral drug products should be inspected visually for particulate matter and discoloration
          prior to administration, whenever solution and container permit. Makena is a clear, yellow
          solution. The solution must be clear at the time of use; replace vial if visible particles or crystals
          are present.
          Specific instructions for administration by dosage form:
          Makena single-dose or multi-dose vials (intramuscular use only)
          Makena single-dose or multi-dose vials are only for intramuscular injection with a syringe into
          the upper outer quadrant of the gluteus maximus, rotating the injection site to the alternate side
          from the previous week, using the following preparation and administration procedure:
                1. Clean the vial top with an alcohol swab before use.




                                                             2
Reference ID: 4221963
        Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 7 of 103 PageID: 261




                2. Draw up 1 mL of drug into a 3 mL syringe with an 18 gauge needle.
                3. Change the needle to a 21 gauge 1½ inch needle.
                4. After preparing the skin, inject in the upper outer quadrant of the gluteus maximus. The
                   solution is viscous and oily. Slow injection (over one minute or longer) is recommended.
                5. Applying pressure to the injection site may minimize bruising and swelling.
                   If the 5 mL multi-dose vial is used, discard any unused product 5 weeks after first use.

          Makena auto-injector (subcutaneous use only)
          Makena auto-injector is a single-use, pre-filled, disposable device containing a 27 gauge, 0.5
          inch needle that delivers one dose subcutaneously in the back of the upper arm.
          Because Makena auto-injector is preservative-free, once the cap is removed the device should be
          used immediately or discarded.
          Rotate the injection site to the alternate arm from the previous week. Do not use in areas where
          the skin is tender, bruised, red, scaly, raised, thick, or hard. Avoid areas with scars, tattoos, or
          stretch marks.
          The solution is viscous and oily. The auto-injector takes approximately 15 seconds to deliver the
          dose; when the viewing window is fully blocked (completely orange), the full dose has been
          administered.
          The “Instructions for Use” contains detailed steps for administering the subcutaneous injection
          using the auto-injector [see Dosage and Administration (2.3)]. Read the “Instructions for Use”
          carefully before administering Makena auto-injector.

          2.3           Instructions for Use (Makena Auto-injector)




                                                            3
Reference ID: 4221963
        Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 8 of 103 PageID: 262




                Select & Prepare Subcutaneous Injection Site
                                                                                                                               Figure 2:
             Only use the back of either upper arm for injection site.
        .,,. Rotate the injection site to the alternate arm from the previous week. (See Figure 2) •
        .,,. Wash your hands with soap and water. .,,. Wipe the injection site with an alcohol swab.
        .,,. Allow thesite to dry on its own. DO NOTfan or blow on the injection site. DO NOT touch the site again before injecting.
           DO NOT use in areas where the skin is tender, bruised, red, scaly, raised, thick, or hard.                                         INJECT SUBCUTANEOUSLY IN
           Avoid areas with scars, tattoos, or stretch marks.                                                                               THE BACK OF EITHER UPPER ARM




          Administering Subcutaneous Injection
                                                                                                                               Figure3:       TWISTTHEN PULL

        fI      Remove Cap                                          )
        .,,. Twist the cap counter clockwise (this will break the red safety seal),
             and pull cap straight off. (See Figure 3).

           After the cap is removed, a few drops of liquid may appear· this is normal.
           Auto-Injector should be used or discarded once cap Is removed.
           DO NOT recap for later use. DO NOT use if device is dropped.



        ti      Position Makena Auto- Injector                           )                                                     Figure 4 :

        .,,. Support the upper arm with the opposite hand. (See Figure 4) •
        .,,. On the relaxed outstretched arm to be injected, gently place the Makena Auto-Injector at
             a 90' angle to the injection site (back of upper arm, See Figure 4).
        .,,. Check that you can see the viewing window clearly.



                                                                                                                               Figure 5: PUSH, CLICK,
        &J Begin Injection
        ---L------         )                                                                                                                     HOLD

         .,,. It will take approximately 1S seconds for the full dose to be delivered.                                   BEF~
             • Push down while supporting the upper arm with the opposite hand.                                          lnje~
               A click will occur when the injection begins. (See figure 5).
             • Hold the Auto-Injector against the arm.


                                                                                                                               Figure6: WATCH VIEWING WINDOW
        Q Complete Injection                                         )
        .,,. While holding against the arm, watch the viewing window until it turns orange
             Verify viewing window has turned completely orange before removing from injection site.
        .,,. It is normal if there is slight bleeding after injection. If this occurs, hold a cotton ball or
             gauze on the area with light pressure for a few seconds. DO NOT rub the area.
                                                                                                                                  ~-~
                                                                                                                            • A fully blocked (completely orange) window confirms
                                                                                                                              the dose was administered.
          If the Viewing Window is not blocked:
          •DO NOT use another Makena Auto-Injector or attempt another injection.
          •Call 1-877-41 1·2510 forassistance.
          Record the location of the injection site in the patient's record to ensure rotation of the injection site each week.


        Q Disposal After Injection                                   )
        .,,. After completing injection, dispose of Makena Auto-Injector and
             cap in a sharps disposal container immediately after use.                                                                 Distributed by: AMAG Pharmaceuticals, Inc.
                                                                                                                                                             Waltham, MA 02451
                                                                                                                                                               900232-001 rev04




                                                                                                        4
Reference ID: 4221963
        Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 9 of 103 PageID: 263




          3             DOSAGE FORMS AND STRENGTHS
          Subcutaneous injection: 275 mg/1.1 mL clear yellow solution in single-use auto-injector.
          Intramuscular injection: 250 mg/mL clear yellow solution in single-dose vials.
          Intramuscular injection: 1250 mg/5 mL (250 mg/mL) clear yellow solution in multiple-dose
          vials.


          4             CONTRAINDICATIONS
          Do not use Makena in women with any of the following conditions:
                       Current or history of thrombosis or thromboembolic disorders
                       Known or suspected breast cancer, other hormone-sensitive cancer, or history of these
                        conditions
                       Undiagnosed abnormal vaginal bleeding unrelated to pregnancy
                       Cholestatic jaundice of pregnancy
                       Liver tumors, benign or malignant, or active liver disease
                       Uncontrolled hypertension


          5             WARNINGS AND PRECAUTIONS

          5.1           Thromboembolic Disorders
          Discontinue Makena if an arterial or deep venous thrombotic or thromboembolic event occurs.

          5.2           Allergic Reactions
          Allergic reactions, including urticaria, pruritus and angioedema, have been reported with use of
          Makena or with other products containing castor oil. Consider discontinuing the drug if such
          reactions occur.

          5.3           Decrease in Glucose Tolerance
          A decrease in glucose tolerance has been observed in some patients on progestin treatment. The
          mechanism of this decrease is not known. Carefully monitor prediabetic and diabetic women
          while they are receiving Makena.

          5.4           Fluid Retention
          Because progestational drugs may cause some degree of fluid retention, carefully monitor
          women with conditions that might be influenced by this effect (e.g., preeclampsia, epilepsy,
          migraine, asthma, cardiac or renal dysfunction).

          5.5           Depression
          Monitor women who have a history of clinical depression and discontinue Makena if clinical
          depression recurs.


                                                            5
Reference ID: 4221963
       Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 10 of 103 PageID: 264




          5.6            Jaundice
          Carefully monitor women who develop jaundice while receiving Makena and consider whether
          the benefit of use warrants continuation.

          5.7            Hypertension
          Carefully monitor women who develop hypertension while receiving Makena and consider
          whether the benefit of use warrants continuation.


          6              ADVERSE REACTIONS
          For the most serious adverse reactions to the use of progestins, see Warnings and Precautions
          (5).

          6.1            Clinical Trials Experience
          Because clinical trials are conducted under widely varying conditions, adverse reaction rates
          observed in the clinical trials of a drug cannot be directly compared to the rates in the clinical
          trials of another drug and may not reflect the rates observed in practice.
          In a vehicle (placebo)-controlled clinical trial of 463 pregnant women at risk for spontaneous
          preterm delivery based on obstetrical history, 310 received 250 mg of Makena and 153 received
          a vehicle formulation containing no drug by a weekly intramuscular injection beginning at 16 to
          20 weeks of gestation and continuing until 37 weeks of gestation or delivery, whichever occurred
          first. [See Clinical Studies (14.1).]
          Certain pregnancy-related fetal and maternal complications or events were numerically increased
          in the Makena-treated subjects as compared to control subjects, including miscarriage and
          stillbirth, admission for preterm labor, preeclampsia or gestational hypertension, gestational
          diabetes, and oligohydramnios (Tables 1 and 2).
          Table 1       Selected Fetal Complications
              Pregnancy Complication                               Makena      Control
                                                                         n/N    n/N
              Miscarriage (< 20 weeks)1                              5/209      0/107
              Stillbirth (≥ 20 weeks)2                               6/305      2/153
          1
              N = Total number of subjects enrolled prior to 20 weeks 0 days
          2
              N = Total number of subjects at risk ≥ 20 weeks




                                                                     6
Reference ID: 4221963
       Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 11 of 103 PageID: 265




          Table 2         Selected Maternal Complications
                                                            Makena           Control
              Pregnancy Complication                        N=310            N=153
                                                              %                %
              Admission for preterm labor1                   16.0             13.8
              Preeclampsia or gestational hypertension           8.8           4.6
              Gestational diabetes                               5.6           4.6
              Oligohydramnios                                    3.6           1.3
          1
              Other than delivery admission.

          Common Adverse Reactions:
          The most common adverse reaction with intramuscular injection was injection site pain, which
          was reported after at least one injection by 34.8% of the Makena group and 32.7% of the control
          group. Table 3 lists adverse reactions that occurred in ≥ 2% of subjects and at a higher rate in the
          Makena group than in the control group.
          Table 3         Adverse Reactions Occurring in ≥ 2% of Makena-Treated Subjects and at a
                          Higher Rate than Control Subjects
                                                            Makena           Control
              Preferred Term                                N=310            N=153
                                                              %                %
              Injection site pain                            34.8             32.7
              Injection site swelling                        17.1               7.8
              Urticaria                                      12.3             11.1
              Pruritus                                           7.7            5.9
              Injection site pruritus                            5.8            3.3
              Nausea                                             5.8            4.6
              Injection site nodule                              4.5            2.0
              Diarrhea                                           2.3            0.7
          In the clinical trial using intramuscular injection, 2.2% of subjects receiving Makena were
          reported as discontinuing therapy due to adverse reactions compared to 2.6% of control subjects.
          The most common adverse reactions that led to discontinuation in both groups were urticaria and
          injection site pain/swelling (1% each).
          Pulmonary embolus in one subject and injection site cellulitis in another subject were reported as
          serious adverse reactions in Makena-treated subjects.
          Two clinical studies were conducted in healthy post-menopausal women, comparing Makena
          administered via subcutaneous auto-injector to Makena administered as an intramuscular
          injection. In the first study, injection site pain occurred in 3/30 (10%) of subjects who used the
          subcutaneous auto-injector vs. 2/30 (7%) of subjects receiving intramuscular injection. In the


                                                             7
Reference ID: 4221963
       Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 12 of 103 PageID: 266




          second study, injection site pain occurred in 20/59 (34%) of subjects who used the subcutaneous
          auto-injector vs. 5/61 (8%) of subjects receiving intramuscular injection.

          6.2           Postmarketing Experience
          The following adverse reactions have been identified during postapproval use of Makena.
          Because these reactions are reported voluntarily from a population of uncertain size, it is not
          always possible to reliably estimate their frequency or establish a causal relationship to drug
          exposure.
                   Body as a whole: Local injection site reactions (including erythema, urticaria, rash,
                    irritation, hypersensitivity, warmth); fatigue; fever; hot flashes/flushes
                   Digestive disorders: Vomiting
                   Infections: Urinary tract infection
                   Nervous system disorders: Headache, dizziness
                   Pregnancy, puerperium and perinatal conditions: Cervical incompetence, premature
                    rupture of membranes
                   Reproductive system and breast disorders: Cervical dilation, shortened cervix
                   Respiratory disorders: Dyspnea, chest discomfort
                   Skin: Rash


          7             DRUG INTERACTIONS
          In vitro drug-drug interaction studies were conducted with Makena. Hydroxyprogesterone
          caproate has minimal potential for CYP1A2, CYP2A6, and CYP2B6 related drug-drug
          interactions at the clinically relevant concentrations. In vitro data indicated that therapeutic
          concentration of hydroxyprogesterone caproate is not likely to inhibit the activity of CYP2C8,
          CYP2C9, CYP2C19, CYP2D6, CYP2E1, and CYP3A4 [See Clinical Pharmacology (12.3).] No
          in vivo drug-drug interaction studies were conducted with Makena.


          8             USE IN SPECIFIC POPULATIONS

          8.1           Pregnancy
          Risk Summary
          Makena is indicated to reduce the risk of preterm birth in women with a singleton pregnancy
          who have a history of singleton spontaneous preterm birth. Fetal, neonatal, and maternal risks
          are discussed throughout labeling. Data from the placebo-controlled clinical trial and the infant
          follow-up safety study [see Clinical Studies (14.1, 14.2)] did not show a difference in adverse
          developmental outcomes between children of Makena-treated women and children of control
          subjects. However, these data are insufficient to determine a drug-associated risk of adverse
          developmental outcomes as none of the Makena-treated women received the drug during the first
          trimester of pregnancy. In animal reproduction studies, intramuscular administration of
          hydroxyprogesterone caproate to pregnant rats during gestation at doses 5 times the human dose
          equivalent based on a 60-kg human was not associated with adverse developmental outcomes.


                                                            8
Reference ID: 4221963
       Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 13 of 103 PageID: 267




          In the U.S. general population, the estimated background risk of major birth defects and
          miscarriage in clinically recognized pregnancies is 2% to 4% and 15% to 20%, respectively.
          Data
          Animal Data
          Reproduction studies of hydroxyprogesterone caproate administered to various animal species
          have been reported in the literature. In nonhuman primates, embryolethality was reported in
          rhesus monkeys administered hydroxyprogesterone caproate up to 2.4 and 24 times the human
          dose equivalent, but not in cynomolgus monkeys administered hydroxyprogesterone caproate at
          doses up to 2.4 times the human dose equivalent, every 7 days between days 20 and 146 of
          gestation. There were no teratogenic effects in either strain of monkey.
          Reproduction studies have been performed in mice and rats at doses up to 95 and 5, respectively,
          times the human dose and have revealed no evidence of impaired fertility or harm to the fetus
          due to hydroxyprogesterone caproate.

          8.2           Lactation
          Risk Summary
          Low levels of progestins are present in human milk with the use of progestin-containing
          products, including hydroxyprogesterone caproate. Published studies have reported no adverse
          effects of progestins on the breastfed child or on milk production.

          8.4           Pediatric Use
          Makena is not indicated for use in women under 16 years of age. Safety and effectiveness in
          patients less than 16 years of age have not been established. A small number of women under
          age 18 years were studied; safety and efficacy are expected to be the same in women aged 16
          years and above as for users 18 years and older [see Clinical Studies (14)].

          8.6           Hepatic Impairment
          No studies have been conducted to examine the pharmacokinetics of Makena in patients with
          hepatic impairment. Makena is extensively metabolized and hepatic impairment may reduce the
          elimination of Makena.


          10            OVERDOSAGE
          There have been no reports of adverse events associated with overdosage of Makena in clinical
          trials. In the case of overdosage, the patient should be treated symptomatically.


          11            DESCRIPTION
          The active pharmaceutical ingredient in Makena is hydroxyprogesterone caproate, a progestin.
          The chemical name for hydroxyprogesterone caproate is pregn-4-ene-3,20-dione, 17[(1­
          oxohexyl)oxy]. It has an empirical formula of C27H40O4 and a molecular weight of 428.60.
          Hydroxyprogesterone caproate exists as white to practically white crystals or powder with a
          melting point of 120°-124°C.

                                                         9
Reference ID: 4221963
       Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 14 of 103 PageID: 268




          The structural formula is:
                            H3C       O
                                          O
                                CH3
                                      O
                   CH3      H

                        H       H

           O


          Makena is a clear, yellow, sterile, non-pyrogenic solution for intramuscular (vials) or
          subcutaneous (auto-injector) injection. Each 1.1 mL Makena auto-injector for subcutaneous use
          and each 1 mL single-dose vial for intramuscular use contains hydroxyprogesterone caproate
          USP, 250 mg/mL (25% w/v), in a preservative-free solution containing castor oil USP (30.6%
          v/v) and benzyl benzoate USP (46% v/v). Each 5 mL multi-dose vial contains
          hydroxyprogesterone caproate USP, 250 mg/mL (25% w/v), in castor oil USP (28.6%) and
          benzyl benzoate USP (46% v/v) with the preservative benzyl alcohol NF (2% v/v).


          12             CLINICAL PHARMACOLOGY
          12.1           Mechanism of Action
          Hydroxyprogesterone caproate is a synthetic progestin. The mechanism by which
          hydroxyprogesterone caproate reduces the risk of recurrent preterm birth is not known.

          12.2           Pharmacodynamics
          No specific pharmacodynamic studies were conducted with Makena.

          12.3           Pharmacokinetics
          Absorption: Female patients with a singleton pregnancy received intramuscular doses of 250 mg
          hydroxyprogesterone caproate for the reduction of preterm birth starting between 16 weeks 0
          days and 20 weeks 6 days. All patients had blood drawn daily for 7 days to evaluate
          pharmacokinetics.
          Table 4 Summary of Mean (Standard Deviation) Pharmacokinetic Parameters for
                  Hydroxyprogesterone Caproate
                  Group (N)                   Cmax (ng/mL)              Tmax (days)a           AUC(0-t)b (ng·hr/mL)
               Group 1 (N=6)                    5.0 (1.5)               5.5 (2.0-7.0)              571.4 (195.2)
               Group 2 (N=8)                   12.5 (3.9)               1.0 (0.9-1.9)             1269.6 (285.0)
               Group 3 (N=11)                  12.3 (4.9)               2.0 (1.0-3.0)             1268.0 (511.6)
          Blood was drawn daily for 7 days (1) starting 24 hours after the first dose between Weeks 16-20 (Group 1), (2) after
          a dose between Weeks 24-28 (Group 2), or (3) after a dose between Weeks 32-36 (Group 3)
          a
            Reported as median (range)
          b
            t = 7 days

          For all three groups, peak concentration (Cmax) and area under the curve (AUC(1-7 days)) of the
          mono-hydroxylated metabolites were approximately 3-8-fold lower than the respective


                                                                   10
Reference ID: 4221963
       Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 15 of 103 PageID: 269




          parameters for the parent drug, hydroxyprogesterone caproate. While di-hydroxylated and tri­
          hydroxylated metabolites were also detected in human plasma to a lesser extent, no meaningful
          quantitative results could be derived due to the absence of reference standards for these multiple
          hydroxylated metabolites. The relative activity and significance of these metabolites are not
          known.
          The elimination half-life of hydroxyprogesterone caproate, as evaluated from 4 patients in the
          study who reached full-term in their pregnancies, was 16.4 (±3.6) days. The elimination half-life
          of the mono-hydroxylated metabolites was 19.7 (±6.2) days.
          In a single-dose, open-label, randomized, parallel design bioavailability study in 120 healthy
          post-menopausal women, comparable systemic exposure of hydroxyprogesterone caproate was
          seen when Makena was administered subcutaneously with the auto-injector (1.1 mL) in the back
          of the upper arm and when Makena was dosed intramuscularly (1 mL) in the upper outer
          quadrant of the gluteus maximus.

          Distribution: Hydroxyprogesterone caproate binds extensively to plasma proteins including
          albumin and corticosteroid binding globulins.

          Metabolism: In vitro studies have shown that hydroxyprogesterone caproate can be metabolized
          by human hepatocytes, both by phase I and phase II reactions. Hydroxyprogesterone caproate
          undergoes extensive reduction, hydroxylation and conjugation. The conjugated metabolites
          include sulfated, glucuronidated and acetylated products. In vitro data indicate that the
          metabolism of hydroxyprogesterone caproate is predominantly mediated by CYP3A4 and
          CYP3A5. The in vitro data indicate that the caproate group is retained during metabolism of
          hydroxyprogesterone caproate.

          Excretion: Both conjugated metabolites and free steroids are excreted in the urine and feces, with
          the conjugated metabolites being prominent. Following intramuscular administration to pregnant
          women at 10-12 weeks gestation, approximately 50% of a dose was recovered in the feces and
          approximately 30% recovered in the urine.

          Drug Interactions
          Cytochrome P450 (CYP) enzymes: An in vitro inhibition study using human liver microsomes
          and CYP isoform-selective substrates indicated that hydroxyprogesterone caproate increased the
          metabolic rate of CYP1A2, CYP2A6, and CYP2B6 by approximately 80%, 150%, and 80%,
          respectively. However, in another in vitro study using human hepatocytes under conditions
          where the prototypical inducers or inhibitors caused the anticipated increases or decreases in
          CYP enzyme activities, hydroxyprogesterone caproate did not induce or inhibit CYP1A2,
          CYP2A6, or CYP2B6 activity. Overall, the findings indicate that hydroxyprogesterone caproate
          has minimal potential for CYP1A2, CYP2A6, and CYP2B6 related drug-drug interactions at the
          clinically relevant concentrations.
          In vitro data indicated that therapeutic concentration of hydroxyprogesterone caproate is not
          likely to inhibit the activity of CYP2C8, CYP2C9, CYP2C19, CYP2D6, CYP2E1, and CYP3A4.




                                                          11
Reference ID: 4221963
       Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 16 of 103 PageID: 270




          13              NONCLINICAL TOXICOLOGY
          13.1            Carcinogenesis, Mutagenesis, Impairment of Fertility
          Hydroxyprogesterone caproate has not been adequately evaluated for carcinogenicity.
          No reproductive or developmental toxicity or impaired fertility was observed in a
          multigenerational study in rats. Hydroxyprogesterone caproate administered intramuscularly, at
          gestational exposures up to 5 times the recommended human dose, had no adverse effects on the
          parental (F0) dams, their developing offspring (F1), or the latter offspring's ability to produce a
          viable, normal second (F2) generation.


          14              CLINICAL STUDIES
          14.1            Clinical Trial to Evaluate Reduction of Risk of Preterm Birth
          In a multicenter, randomized, double-blind, vehicle (placebo)-controlled clinical trial, the safety
          and effectiveness of Makena for the reduction of the risk of spontaneous preterm birth was
          studied in women with a singleton pregnancy (age 16 to 43 years) who had a documented history
          of singleton spontaneous preterm birth (defined as delivery at less than 37 weeks of gestation
          following spontaneous preterm labor or premature rupture of membranes). At the time of
          randomization (between 16 weeks, 0 days and 20 weeks, 6 days of gestation), an ultrasound
          examination had confirmed gestational age and no known fetal anomaly. Women were excluded
          for prior progesterone treatment or heparin therapy during the current pregnancy, a history of
          thromboembolic disease, or maternal/obstetrical complications (such as current or planned
          cerclage, hypertension requiring medication, or a seizure disorder).
          A total of 463 pregnant women were randomized to receive either Makena (N=310) or vehicle
          (N=153) at a dose of 250 mg administered weekly by intramuscular injection starting between 16
          weeks, 0 days and 20 weeks, 6 days of gestation, and continuing until 37 weeks of gestation or
          delivery. Demographics of the Makena-treated women were similar to those in the control
          group, and included: 59.0% Black, 25.5% Caucasian, 13.9% Hispanic and 0.6% Asian. The
          mean body mass index was 26.9 kg/m2.
          The proportions of women in each treatment arm who delivered at < 37 (the primary study
          endpoint), < 35, and < 32 weeks of gestation are displayed in Table 5.
          Table 5        Proportion of Subjects Delivering at < 37, < 35 and < 32 Weeks Gestational Age
                         (ITT Population)
                               Makena1            Control               Treatment difference
              Delivery
                               (N=310)            (N=153)               and 95% Confidence
              Outcome
                               %                  %                     Interval2
              <37 weeks        37.1               54.9                  -17.8% [-28.0%, -7.4%]
              <35 weeks        21.3               30.7                  -9.4% [-19.0%, -0.4%]
              <32 weeks        11.9               19.6                  -7.7% [-16.1%, -0.3%]
          1
            Four Makena-treated subjects were lost to follow-up. They were counted as deliveries at their gestational ages at
               time of last contact (184, 220, 343 and 364 weeks).
          2
            Adjusted for interim analysis.



                                                                   12
Reference ID: 4221963
       Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 17 of 103 PageID: 271




          Compared to controls, treatment with Makena reduced the proportion of women who delivered
          preterm at < 37 weeks. The proportions of women delivering at < 35 and < 32 weeks also were
          lower among women treated with Makena. The upper bounds of the confidence intervals for the
          treatment difference at < 35 and < 32 weeks were close to zero. Inclusion of zero in a confidence
          interval would indicate the treatment difference is not statistically significant. Compared to the
          other gestational ages evaluated, the number of preterm births at < 32 weeks was limited.
          After adjusting for time in the study, 7.5% of Makena-treated subjects delivered prior to 25
          weeks compared to 4.7% of control subjects; see Figure 1.
          Figure 1 Proportion of Women Remaining Pregnant as a Function of Gestational Age




          The rates of fetal losses and neonatal deaths in each treatment arm are displayed in Table 6. Due
          to the higher rate of miscarriages and stillbirths in the Makena arm, there was no overall survival
          difference demonstrated in this clinical trial.




                                                          13
Reference ID: 4221963
       Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 18 of 103 PageID: 272




          Table 6          Fetal Losses and Neonatal Deaths
                                                                 Makena               Control
              Complication                                       N=306 A              N=153
                                                                 n (%) B              n (%) B
              Miscarriages <20 weeks gestation C                  5 (2.4)                0
              Stillbirth                                          6 (2.0)             2 (1.3)
                 Antepartum stillbirth                            5 (1.6)             1 (0.6)
                 Intrapartum stillbirth                           1 (0.3)             1 (0.6)
              Neonatal deaths                                     8 (2.6)             9 (5.9)
              Total Deaths                                       19 (6.2)            11 (7.2)
          A
            Four of the 310 Makena-treated subjects were lost to follow-up and stillbirth or neonatal status could not be
               determined
          B
            Percentages are based on the number of enrolled subjects and not adjusted for time on drug
          C
            Percentage adjusted for the number of at risk subjects (n=209 for Makena, n=107 for control) enrolled at <20
               weeks gestation.
          A composite neonatal morbidity/mortality index evaluated adverse outcomes in live births. It
          was based on the number of neonates who died or experienced respiratory distress syndrome,
          bronchopulmonary dysplasia, grade 3 or 4 intraventricular hemorrhage, proven sepsis, or
          necrotizing enterocolitis. Although the proportion of neonates who experienced 1 or more events
          was numerically lower in the Makena arm (11.9% vs. 17.2%), the number of adverse outcomes
          was limited and the difference between arms was not statistically significant.

          14.2             Infant Follow-Up Safety Study
          Infants born to women enrolled in this study, and who survived to be discharged from the
          nursery, were eligible for participation in a follow-up safety study. Of 348 eligible offspring,
          79.9% enrolled: 194 children of Makena-treated women and 84 children of control subjects. The
          primary endpoint was the score on the Ages & Stages Questionnaire (ASQ), which evaluates
          communication, gross motor, fine motor, problem solving, and personal/social parameters. The
          proportion of children whose scores met the screening threshold for developmental delay in each
          developmental domain was similar for each treatment group.


          16               HOW SUPPLIED/STORAGE AND HANDLING
          Makena auto-injector (for subcutaneous injection)
          Makena auto-injector (NDC 64011-301-03) is supplied as 1.1 mL of a clear yellow sterile
          preservative-free solution in an auto-injector containing a pre-filled syringe. Each 1.1 mL auto-
          injector contains hydroxyprogesterone caproate USP, 250 mg/mL (25% w/v), in castor oil USP
          (30.6% v/v) and benzyl benzoate USP (46% v/v).
          Single unit carton: Contains one 1.1 mL single-patient-use auto-injector of Makena containing
          275 mg of hydroxyprogesterone caproate.
          Store at 20° to 25°C (68° to 77°F). Do not refrigerate or freeze.
          Caution: Protect auto-injector from light. Store auto-injector in its box.


                                                                   14
Reference ID: 4221963
       Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 19 of 103 PageID: 273




          Makena single- and multi-dose vials (for intramuscular injection)
          Makena (NDC 64011-247-02) is supplied as 1 mL of a sterile preservative-free clear yellow
          solution in a single-dose glass vial.
          Each 1 mL vial contains hydroxyprogesterone caproate USP, 250 mg/mL (25% w/v), in castor
          oil USP (30.6% v/v) and benzyl benzoate USP (46% v/v).
          Single unit carton: Contains one 1 mL single-dose vial of Makena containing 250 mg of
          hydroxyprogesterone caproate.
          Makena (NDC 64011-243-01) is supplied as 5 mL of a sterile clear yellow solution in a multi-
          dose glass vial.
          Each 5 mL vial contains hydroxyprogesterone caproate USP, 250 mg/mL (25% w/v), in castor
          oil USP (28.6% v/v) and benzyl benzoate USP (46% v/v) with the preservative benzyl alcohol
          NF (2% v/v).
          Single unit carton: Contains one 5 mL multi-dose vial of Makena (250 mg/mL) containing 1250
          mg of hydroxyprogesterone caproate.
          Store at 20° to 25°C (68° to 77°F). Do not refrigerate or freeze.
          Use multi-dose vials within 5 weeks after first use.
          Caution: Protect vial from light. Store vial in its box. Store upright.


          17            PATIENT COUNSELING INFORMATION
          Advise the patient to read the FDA-approved patient labeling (Patient Information).
          Counsel patients that Makena injections may cause pain, soreness, swelling, itching or bruising.
          Inform the patient to contact her physician if she notices increased discomfort over time, oozing
          of blood or fluid, or inflammatory reactions at the injection site [see Adverse Reactions (6.1)].
          Distributed by:    AMAG Pharmaceuticals, Inc.
                             Waltham, MA 02451
          02/2018




                                                            15
Reference ID: 4221963
       Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 20 of 103 PageID: 274


                                                       PATIENT INFORMATION
                                                       MAKENA (mah-KEE-na)
                                            (hydroxyprogesterone caproate injection)
                                                auto-injector for subcutaneous use
                                                       MAKENA (mah-KEE-na)
                                            (hydroxyprogesterone caproate injection)
                                                      vial for intramuscular use
   Read this Patient Information leaflet before you receive MAKENA. There may be new information. This information does
   not take the place of talking to your healthcare provider about your medical condition or treatment.
   What is MAKENA?
   MAKENA is a prescription hormone medicine (progestin) used in women who are pregnant and who have delivered a
   baby too early (preterm) in the past. MAKENA is used in these women to help lower the risk of having a preterm baby
   again. It is not known if MAKENA reduces the number of babies who are born with serious medical conditions or die
   shortly after birth. MAKENA is for women who:
    Are pregnant with one baby.
    Have had a preterm delivery of one baby in the past.
   MAKENA is not intended for use to stop active preterm labor.
   It is not known if MAKENA is safe and effective in women who have other risk factors for preterm birth.
   MAKENA is not for use in women under 16 years of age.
   Who should not receive MAKENA?
   MAKENA should not be used if you have:
    blood clots or other blood clotting problems now or in the past
    breast cancer or other hormone-sensitive cancers now or in the past
    unusual vaginal bleeding not related to your current pregnancy
    yellowing of your skin due to liver problems during your pregnancy
    liver problems, including liver tumors
    high blood pressure that is not controlled
   What should I tell my healthcare provider before receiving MAKENA?
   Before you receive MAKENA, tell your healthcare provider about all of your medical conditions, including if you
   have:
    a history of allergic reaction to hydroxyprogesterone caproate, castor oil, or any of the other ingredients in MAKENA.
         See the end of this Patient Information leaflet for a complete list of ingredients in MAKENA.
    diabetes or pre-diabetes.
    epilepsy (seizures).
    migraine headaches.
    asthma.
    heart problems.
    kidney problems.
    depression.
    high blood pressure.
   Tell your healthcare provider about all the medicines you take, including prescription and over-the-counter medicines,
   vitamins, and herbal supplements.
   MAKENA may affect the way other medicines work, and other medicines may affect how MAKENA works.
   Know the medicines you take. Keep a list of them to show your healthcare provider and pharmacist when you get a new
   medicine.
   How should I receive MAKENA?
    Do not give yourself MAKENA injections. A healthcare provider will give you the MAKENA injection 1 time each week
         (every 7 days) either:
         o in the back of your upper arm as an injection under the skin (subcutaneous), or
         o in the upper outer area of the buttocks as an injection into the muscle (intramuscular).
    You will start receiving MAKENA injections anytime from 16 weeks and 0 days of your pregnancy, up to 20 weeks and
         6 days of your pregnancy.
    You will continue to receive MAKENA injections 1 time each week until week 37 (through 36 weeks and 6 days) of
         your pregnancy or when your baby is delivered, whichever comes first.




                                                             16
Reference ID: 4221963
        Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 21 of 103 PageID: 275


   What are the possible side effects of MAKENA?
   MAKENA may cause serious side effects, including:
    Blood clots. Symptoms of a blood clot may include:
        o leg swelling                                                   o a spot on your leg that is warm to the touch
        o redness in your leg                                            o leg pain that gets worse when you bend your foot
        Call your healthcare provider right away if you get any of the symptoms above during treatment with MAKENA.
    Allergic reactions. Symptoms of an allergic reaction may include:
        o hives                                                          o swelling of the face
        o itching
        Call your healthcare provider right away if you get any of the symptoms above during treatment with MAKENA.
    Decrease in glucose (blood sugar) tolerance. Your healthcare provider will need to monitor your blood sugar while
        taking MAKENA if you have diabetes or pre-diabetes.
    Your body may hold too much fluid (fluid retention).
    Depression.
    Yellowing of your skin and the whites of your eyes (jaundice).
    High blood pressure.
   The most common side effects of MAKENA include:
     pain, swelling, itching or a hard bump at the injection site        nausea
     hives                                                               diarrhea
     itching
   Call your healthcare provider if you have the following at your injection site:
     increased pain over time                                            swelling
     oozing of blood or fluid
   Other side effects that may happen more often in women who receive MAKENA include:
    Miscarriage (pregnancy loss before 20 weeks of pregnancy)
    Stillbirth (fetal death occurring during or after the 20th week of pregnancy)
    Hospital admission for preterm labor
    Preeclampsia (high blood pressure and too much protein in your urine)
    Gestational hypertension (high blood pressure caused by pregnancy)
    Gestational diabetes
    Oligohydramnios (low amniotic fluid levels)
   Tell your healthcare provider if you have any side effect that bothers you or that does not go away.
   These are not all the possible side effects of MAKENA. For more information, ask your healthcare provider or pharmacist.
   Call your doctor for medical advice about side effects. You may report side effects to FDA at 1-800-FDA-1088.
   How should I store MAKENA?
    MAKENA auto-injector for subcutaneous use:
        o Store the auto-injector at room temperature between 68°F to 77°F (20°C to 25°C).
        o Do not refrigerate or freeze.
        o Protect the auto-injector from light.
        o Store the auto-injector in its box.
    MAKENA vial for intramuscular use:
        o Store the vial at room temperature between 68°F to 77°F (20°C to 25°C).
        o Do not refrigerate or freeze.
        o Protect the vial from light.
        o Store the vial in its box in an upright position.
   Keep MAKENA and all medicines out of the reach of children.
   General information about the safe and effective use of MAKENA.
   Medicines are sometimes prescribed for purposes other than those listed in a Patient Information leaflet. Do not use
   MAKENA for a condition for which it was not prescribed. Do not give MAKENA to other people, even if they have the
   same symptoms you have. It may harm them.
   This leaflet summarizes the most important information about MAKENA. If you would like more information, talk with your
   healthcare provider. You can ask your healthcare provider or pharmacist for information about MAKENA that is written for
   health professionals.
   What are the ingredients in MAKENA?
   Active ingredient: hydroxyprogesterone caproate
   Inactive ingredients: castor oil and benzyl benzoate. 5 mL multi-dose vials also contain benzyl alcohol (a preservative).
   Distributed by: AMAG Pharmaceuticals, Inc.
   Makena is a registered trademark of AMAG Pharmaceuticals, Inc.
   For more information, go to www.MAKENA.com or call AMAG Pharmaceuticals Customer Service at the toll-free number 1-877-411-2510.
   This Patient Information has been approved by the U.S. Food and Drug Administration                                                Revised: 02/2018


                                                                                  17
Reference ID: 4221963
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 22 of 103 PageID: 276




          EXHIBIT B
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 23 of 103 PageID: 277




                   FDA Briefing Document
                         NDA 021945
            Hydroxyprogesterone Caproate Injection
                    (trade name Makena)
      Bone, Reproductive, and Urologic Drugs Advisory Committee
                          (BRUDAC) Meeting
                            October 29, 2019
         Division of Bone, Reproductive, and Urologic Products
                      Office of Drug Evaluation III
                          Office of New Drugs

                          Division of Biometrics III
                         Division of Biometrics VII
                            Office of Biostatistics
                       Office of Translational Sciences

                         Division of Epidemiology II
                  Office of Surveillance and Epidemiology

                 Center for Drug Evaluation and Research




                                        1
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 24 of 103 PageID: 278




                                   DISCLAIMER STATEMENT

  The attached package contains background information prepared by the Food and Drug
  Administration (FDA) for the panel members of the advisory committee. The FDA background
  package often contains assessments and/or conclusions and recommendations written by
  individual FDA reviewers. Such conclusions and recommendations do not necessarily represent
  the final position of the individual reviewers, nor do they necessarily represent the final position
  of the Review Division or Office. We have brought new information from the new drug
  application for Makena (17-hydroxyprogesterone caproate) to this Advisory Committee in order
  to gain the Committee’s insights and opinions, and the background package may not include all
  issues relevant to the final regulatory recommendation and instead is intended to focus on issues
  identified by the Agency for discussion by the advisory committee. The FDA will not issue a
  final determination on the issues at hand until input from the advisory committee process has
  been considered and all reviews have been finalized. The final determination may be affected by
  issues not discussed at the advisory committee meeting.




                                                   2
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 25 of 103 PageID: 279




                                                           Table of Contents
  1. Background ............................................................................................................................... 15
     1.1. The Condition and Treatment Options ............................................................................... 15
         1.1.1. Preterm Birth ............................................................................................................... 15
         1.1.2. Treatment to Reduce the Risk of Recurrent Preterm Birth ......................................... 16
     1.2. Regulatory Background...................................................................................................... 16
         1.2.1. Regulatory Standards of Drug Approval .................................................................... 16
     1.3. Trial 002 and Approval of Makena .................................................................................... 18
         1.3.1. Trial 002 ...................................................................................................................... 18
         1.3.2. Approval of Makena ................................................................................................... 19
     1.4. Hydroxyprogesterone and Progesterone Usage ................................................................. 21
         1.4.1. Use During Pregnancy ................................................................................................ 21
         1.4.2. Estimated Use in U.S. Outpatient Settings ................................................................. 25
  2. Confirmatory Trial—Trial 003 ................................................................................................. 26
     2.1. Development of Trial 003 .................................................................................................. 26
     2.2. Trial Design ........................................................................................................................ 27
         2.2.1. Study Objectives ......................................................................................................... 27
         2.2.2. Trial Design and Conduct ........................................................................................... 27
         2.2.3. Eligibility Criteria ....................................................................................................... 27
         2.2.4. Analysis Populations ................................................................................................... 28
         2.2.5. Efficacy Endpoints ...................................................................................................... 28
         2.2.6. Statistical Analysis Methods ....................................................................................... 29
     2.3. Trial Results ....................................................................................................................... 30
         2.3.1. Subject Disposition ..................................................................................................... 30
         2.3.2. Demographics and Baseline Characteristics ............................................................... 31
         2.3.3. Primary Efficacy Results ............................................................................................ 31
         2.3.4. Exploratory Analyses Results ..................................................................................... 32
     2.4. Comparisons Between Trial 003 and Trial 002 ................................................................. 34
  3. Other Evidence of Effects of Progesterone on Preterm Birth ................................................... 36
     3.1. Randomized, Placebo-Controlled Clinical Trials............................................................... 37
     3.2. Meta-Analyses .................................................................................................................... 39
  4. Safety ........................................................................................................................................ 43
  5. Appendix ................................................................................................................................... 46




                                                                           3
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 26 of 103 PageID: 280




                                                               Table of Tables
  Table 1: Proportion of Subjects in Each Treatment Arm Who Delivered at <37 Weeks, <35
  Weeks, and <32 Weeks Gestational Age (Trial 002) ................................................................... 18
  Table 2: Percentages of Subjects With Delivery <37 Weeks by Gestational Age of Previous
  Birth, Race, and Number of Previous Preterm Deliveries (Trial 002).......................................... 19
  Table 3: Proportion of Total Pregnancy Episodes With Related Conditions and With Any
  Prevalent Hydroxyprogesterone or Progesterone Use During 2nd or 3rd Trimesters Among
  Women With Live-Birth Deliveries in Sentinel Distributed Database Between January 1, 2008,
  and April 30, 2019 ........................................................................................................................ 23
  Table 4: Proportion of Pregnancy Episodes with Related Conditions and Use of
  Hydroxyprogesterone or Progesterone During 2nd or 3rd Trimesters Among Women With Live-
  Birth Deliveries in Sentinel Distributed Database Between January 1, 2008, and April 30, 2019
  ....................................................................................................................................................... 24
  Table 5: Trial 003 Subgroup Categories ....................................................................................... 30
  Table 6: Trial 003 Subject Disposition ......................................................................................... 31
  Table 7: Trial 003 Efficacy Results .............................................................................................. 32
  Table 8: Trial 003 Results of Efficacy Endpoints by Region (U.S. vs. non-U.S.) ....................... 33
  Table 9: Trial 003 Results of Coprimary Efficacy Endpoints by Race* ...................................... 34
  Table 10: Comparisons of Selected Characteristics Between Trial 003 and Trial 002 ................ 35
  Table 11: Comparison of Study Designs ...................................................................................... 40
  Table 12: Fetal and Early Infant Deaths in Trial 002 and Trial 003 (Safety Population)............. 43
  Table 13: Fetal and Early Infant Deaths in Trial 002 and Trial 003 Subjects Combined (Safety
  Population) .................................................................................................................................... 44
  Table 14: Fetal and Neonatal Deaths in Trial 002 and Trial 003 (Safety Population) ................. 44
  Table 15: Fetal and Neonatal Deaths in Trial 002 and Trial 003 Subjects Combined (Safety
  Population) .................................................................................................................................... 45
  Table 16: Most Common (≥ 2 subjects Overall) Serious TEAE and MPC by Preferred Term in
  Trial 003 (Safety Population)........................................................................................................ 45
  Table 17: Estimated Annual Number of 15- to 44-Year-Old Patients With Dispensed
  Prescriptions for Hydroxyprogesterone or Progesterone Products, Stratified by Molecule and
  Form, From U.S. Retail or Mail Order/Specialty Pharmacies 2014-2018.................................... 46
  Table 18: Diagnoses Associated With the Estimated Number of Progesterone or
  Hydroxyprogesterone Use Mentions Among 15- to 44-Year-Old Women From U.S. Office-
  Based Physician Surveys, 2013 Through 2018, Aggregated ........................................................ 47
  Table 19: Estimated Drug Use Mentions Among 15- to 44-Year-Old Women Associated With
  Selected Diagnoses From U.S. Office-Based Physician Surveys, 2013-2018, Aggregated ......... 48
  Table 20: Comparison of Demographics and Baseline Characteristics: Studies 002 and 003 ..... 49
  Table 21: Summary of Neonatal Composite Index by Subgroups ............................................... 50
  Table 22: Summary of PTB <350 Weeks by Subgroups............................................................... 52




                                                                              4
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 27 of 103 PageID: 281




                                                  Table of Figures
  Figure 1: Hydroxyprogesterone or Progesterone Use in 2nd or 3rd Trimesters Among 3,449,739,
  Live-Birth Pregnancy Episodes With Live-Birth Deliveries in the Sentinel Distributed Database
  Between January 1, 2008, and December 31, 2018, by Delivery Year1 ....................................... 23
  Figure 2: Estimated Annual Number of Prescriptions Dispensed for Hydroxyprogesterone or
  Progesterone Products*, Stratified by Molecule and Form, From U.S. Retail or Mail
  Order/Specialty Pharmacies, Years 2014 to 2018 ........................................................................ 25




                                                              5
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 28 of 103 PageID: 282




  ______________________________________________________________________________
  INTRODUCTORY MEMORANDUM

  To:            Bone, Reproductive and Urologic Drugs Advisory Committee


  From:          Christine P. Nguyen, MD
                 Deputy Director for Safety

                 Hylton V. Joffe, MD, MMSc
                 Director

                 Division of Bone, Reproductive, and Urologic Products (DBRUP)

  Subject:    Makena (hydroxyprogesterone caproate injection)
              New Drug Application 021945/Supplement 023
              Overview of topics to be discussed at the October 29, 2019, advisory committee
              meeting
  ______________________________________________________________________________

  The FDA is convening this Advisory Committee (AC) meeting to discuss the evidence of
  effectiveness of Makena in reducing the risk of recurrent preterm birth and improving neonatal
  outcomes to inform FDA’s regulatory decision-making for this product. In 2011, Makena
  received accelerated approval (a type of approval discussed in greater detail below) based on a
  reduced risk of recurrent preterm birth (PTB) prior to 37 weeks, a surrogate endpoint that FDA
  considered reasonably likely to predict clinical benefit to the neonate. Consistent with FDA’s
  accelerated approval framework [21 CFR part 314, subpart H and section 506(c) of the Federal
  Food, Drug, and Cosmetic Act (FD&C Act)], FDA required the Applicant to conduct a post-
  approval confirmatory trial to verify and describe the clinical benefit. Completed at the end of
  2018, this confirmatory trial did not verify Makena’s efficacy on obstetrical or neonatal
  outcomes. In a supplemental new drug application (sNDA), the Applicant proposes to add
  findings from this trial to the drug label.

  BACKGROUND:
  Current clinical practice
  Preterm birth, defined as birth prior to 37 weeks of gestation, currently affects approximately 10%
  of all births and 8% of singleton pregnancies. 1 Premature birth is a significant public health
  problem because these infants are at an increased risk of neonatal mortality and significant
  morbidity, as well as long-term physical and developmental impairment. To date, there are no
  drugs approved for reducing neonatal morbidity or mortality or long-term sequelae of preterm birth.

  Progesterone, administered by intramuscular injection or intravaginally, has been used for certain
  conditions that may increase a pregnant woman’s risk of PTB. Current professional practice

  1
   https://www.cdc.gov/reproductivehealth/maternalinfanthealth/pretermbirth.htm (accessed September 19,
  2019)


                                                    6
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 29 of 103 PageID: 283




  guidelines recommend progesterone treatment starting in the second trimester of pregnancy to
  reduce the risk of recurrent preterm birth in women with a singleton pregnancy and a prior
  spontaneous preterm birth (sPTB). The guidelines also recommend vaginal progesterone to
  reduce the risk of PTB in women without a prior preterm birth and with a shortened cervix in the
  current pregnancy, although such use is not FDA-approved. 2 Makena is the only
  pharmacotherapy approved to reduce the risk of recurrent preterm birth. Based on its accelerated
  approval, Makena’s indication states that it is approved to “reduce the risk of preterm birth in
  women with a singleton pregnancy who have a history of singleton spontaneous preterm birth.
  The effectiveness of Makena is based on improvement in the proportion of women who
  delivered <37 weeks of gestation. There are no controlled trials demonstrating a direct clinical
  benefit, such as improvement in neonatal mortality and morbidity.”

  Regulatory History of Hydroxyprogesterone Caproate:
  The drug substance of Makena, hydroxyprogesterone caproate (HPC), also referred to as 17-
  HPC, 17-OHPC, or 17P, was approved by FDA in 1956 for conditions generally responding to
  progestogens, under the tradename Delalutin (HPC) injection 125 mg/mL and 250 mg/ml (NDAs
  010347, 016911). This approval was based on safety considerations because it occurred prior to
  the Kefauver-Harris Amendment of 1962 to the FD&C Act requiring that approved drugs be
  supported by substantial evidence of effectiveness, in addition to demonstrated safety. Delalutin
  remained approved for certain gynecologic indications after undergoing the Drug Efficacy Study
  Implementation review, which determined the efficacy of marketed drugs approved before 1962.
  At the Applicant’s request, FDA withdrew approval of the NDAs for Delalutin in 2000 (not for
  efficacy or safety reasons) (65 Fed. Reg. 55264, Sept. 13, 2000). FDA has approved generic
  products of Delalutin that are currently marketed. Note that Delalutin and its generics are not
  approved for reducing the risk of preterm birth.

  Published literature from the 1960s through the 1980s included several clinical studies evaluating
  the efficacy of HPC for obstetrical uses. Conflicting findings regarding the effectiveness of HPC
  for the prevention of PTB prompted the National Institute for Child Health and Human
  Development (NICHD), via the Maternal-Fetal Medicine Units (MFMU) Network, to conduct a
  multicenter, double-blind, placebo-controlled clinical trial in women with a history of
  spontaneous preterm singleton birth to assess the efficacy of HPC for preventing recurrent PTB
  (Study 17P-CT-002, or Trial 002 hereinafter). In June 2003, the trial’s findings were published, 3
  reporting that HPC 250 mg injection reduced the proportion of women who delivered at less than
  37 weeks gestation.




  2
   American College of Obstetricians and Gynecologists (ACOG) Practice Bulletin: Prediction and Prevention of
  Preterm Birth (2012, reaffirmed 2018); Society for Maternal-Fetal Medicine Statement: “The choice of progestogen
  for the prevention of preterm birth in women with singleton pregnancy and prior preterm birth” (March 2017).
  While the ACOG Practice Bulletin did not specify the formulation of progesterone for women with a prior sPTB,
  SMFM recommended treatment with hydroxyprogesterone caproate injection and not vaginal progesterone in this
  population.
  3
   Meis PJ, Klebanoff M, Thom E, et al. Prevention of recurrent preterm delivery by 17 alpha-hydroxyprogesterone
  caproate. N Engl J Med. 2003;348(24):2379-85.


                                                         7
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 30 of 103 PageID: 284




  Makena’s accelerated approval
  In 2006, an applicant submitted NDA 021945 seeking marketing approval of HPC injection for
  the prevention of recurrent PTB. The NDA relied on data from the MFMU Network Trial 002
  for primary support of efficacy and safety. At that time, no drug was approved in the U.S. to
  reduce the risk of PTB. However, HPC was compounded and used widely for the prevention of
  PTB in women at high risk.

  After three review cycles and one Advisory Committee meeting, in February 2011, the FDA
  granted Makena accelerated approval based on reduction in preterm birth prior to 37 weeks, a
  surrogate endpoint considered to be reasonably likely to predict the clinical benefit of reducing
  neonatal morbidity or mortality.

  Initiated in 1999 and completed in 2002, Trial 002 enrolled 463 women with a singleton
  pregnancy and at least one prior sPTB from 19 university-based clinical centers in the United
  States in the MFMU Network. The primary efficacy endpoint was the proportion of pregnant
  women delivering prior to 37 weeks gestation, with those delivering prior to 35 or 32 weeks as
  secondary endpoints. The trial showed that Makena (HPC 250 mg) injection administered
  intramuscularly once weekly starting at 16 weeks 0 days (160) to 20 weeks 6 days (206) gestation
  and used through 366 weeks gestation or birth reduced the proportion of women who delivered
  <37 weeks gestation from 55% (placebo) to 37% (Makena). The treatment difference was -17.8%
  [95% confidence interval (CI): -28%, -7.4%]. This treatment benefit appeared independent of
  race, number of prior preterm deliveries, and gestational age of the prior preterm birth. The
  treatment effect was sufficiently persuasive to support drug approval based on the findings of a
  single adequate and well-controlled trial. The proportions of women delivering at <35 and <32
  weeks gestation were also statistically lower among women treated with Makena compared to
  placebo. The treatment difference was -9.4% (95% CI: -19.0%, -0.4%) for delivery <35 weeks
  gestation and -7.7% (95% CI: -16.1%, -0.3%) for delivery <32 weeks gestation.

  Issues regarding generalizability of Trial 002’s findings to the broader U.S. population included
  (a) approximately 60% of the trial participants being self-identified Blacks, (b) subject
  recruitment from only academic centers, with 25% of subjects from a single academic center,
  and (c) the notably high rate of recurrent preterm birth in the placebo arm (55%). 4 As a condition
  of accelerated approval, the Applicant was required to submit data from a confirmatory efficacy
  and safety trial to verify the clinical benefits of Makena, and the trial was to be completed with
  due diligence.

  CONFIRMATORY TRIAL (Trial 003)
  Prior to approving Makena in 2011, the FDA recognized the challenges of the feasibility of
  conducting a confirmatory efficacy and safety trial in the United States, given the endorsement
  of professional practice guidelines and accepted clinical practice of using progesterone for
  preterm birth. Prior to approval, the FDA required that the Applicant provide evidence that it
  could successfully complete the confirmatory trial, which must be ongoing at the time of
  approval, and that at least 10% of subjects be enrolled from the U.S. and Canada. Initiated in
  2009 and completed in 2018, this confirmatory trial (Trial 003) was a multicenter, international,
  4
    Background recurrent preterm birth rate used to power Trial 002 was 36%, as this was the background rate from
  the MFMUN uterine monitoring trial in the 1990s.


                                                          8
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 31 of 103 PageID: 285




  randomized, double-blind, placebo-controlled study that enrolled women with eligibility criteria
  like those of Trial 002. The trial’s coprimary efficacy endpoints were delivery prior to 35 weeks
  gestation and a neonatal morbidity/mortality composite index (neonatal composite index).5 The
  inclusion of a clinical endpoint (the neonatal composite index) addressed the accelerated
  approval’s regulations of verifying that initial findings based on a surrogate endpoint (gestational
  age at delivery) lead to direct clinical benefit. Trial 003 randomized a total of 1,708 women from
  nine countries, with Russia, Ukraine, and the United States enrolling 36%, 25%, and 23% of
  women, respectively. Data were available for 1651 liveborn neonates. The trial did not
  demonstrate a statistically significant treatment effect for the coprimary endpoints of proportion
  of women delivering prior to 35 weeks (11% Makena compared to 12% placebo, p=0.72) or
  neonatal composite index (5.4% Makena compared to 5.2% placebo, p=0.84). Also, no
  differences between Makena and placebo were seen in the secondary outcomes related to other
  gestational ages at delivery (<37 weeks [23% Makena vs. 22% placebo, p=0.57), <32 weeks
  gestation [4.8% Makena vs. 5.2% placebo, p=0.70]) or for the individual components of the
  neonatal index.

  The Applicant raised concerns that the study populations of Trial 002 (U.S only) and Trial 003
  (international, including U.S.) differed substantially and that this may have contributed to the
  discordant outcomes between the two trials. Therefore, exploratory subgroup analyses and
  comparisons of Trial 003’s U.S. population (003-U.S. subgroup) and non-U.S. patients were
  undertaken. There were no relevant differences in the treatment effect when analyzed by region
  (U.S. vs. non-U.S.), even though the non-U.S. subgroup appeared to have a lower risk profile
  based on demographics, social, and behavioral factors compared to the U.S. subgroup. There was
  no evidence of interaction between treatment and U.S. vs. non-U.S. region for the coprimary
  endpoints. In the 003-U.S. subgroup:
      •   Makena did not improve the neonatal composite index. The treatment effect was -2.2%
          (95% CI: -8.3, 3.9) when analyzed using the stratified Cochran-Mantel-Haenszel (CMH)
          method and -0.2% (95% CI: -4.9, 2.8) using another approach known as shrinkage
          analysis.
      •   Makena did not reduce the risk of delivery <35 weeks (16% Makena vs. 18% placebo).
          The treatment difference was -2.2% (95% CI: -10.1, 5.7) using the stratified CMH
          analytical method; this difference was -0.8% (95% CI: -6.0, 3.5) with shrinkage
          estimation.
      •   Point estimates of the proportions of women with delivery occurring <37 weeks (33%
          Makena vs. 28% placebo, a treatment effect of 4.7% [95% CI: -5%, 14%] by the CMH
          method) or <32 weeks (5.5% Makena vs. 9.2% placebo, a treatment effect of -3.9% [95%
          CI: -9.6, 1.7] by the CMH method) showed contradictory trends in the treatment effect.

  A comparison among Trial 003 overall, the 003-U.S. subgroup, and Trial 002 populations
  indicated that a greater proportion of subjects in Trial 002 had certain risk factors for PTB, such
  as being self-identified Blacks or having > 1 prior sPTB, than the 003-U.S. subgroup or Trial 003
  overall. However, exploratory subgroup analyses did not show statistically significant

  5
   The neonatal morbidity/mortality composite index includes neonatal death, Grade 3 or 4 intraventricular
  hemorrhage, respiratory distress syndrome, bronchopulmonary dysplasia, necrotizing enterocolitis, and proven
  sepsis.


                                                          9
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 32 of 103 PageID: 286




  interactions between these risk factors and treatment effect of Makena in Trial 002 or Trial 003.
  Although these risk factors may have an impact on the PTB rate, there was no evidence in Trial
  003 that they impact the treatment effect nor was there consistent convincing evidence of
  treatment benefit within a specific subpopulation across the two trials.

  Published literature on progesterone’s effect on preterm birth in women with a prior sPTB
  Because findings from Trial 003 were discordant with those of Trial 002, we evaluated published
  evidence from six randomized, placebo-controlled trials that assessed the effect of progesterone
  in preterm birth and that included pregnant women with a prior sPTB. These trials studied
  vaginal progesterone at different doses (90 – 200 mg) in women with various risks for PTB,
  including a history of sPTB, with different gestational ages at delivery as the primary outcome.
  The overall evidence based on subgroup analyses in pregnant women with a prior sPTB did not
  suggest a treatment benefit with progesterone over placebo in reducing the risk of recurrent PTB
  in these women. These trials and their findings, however, are not directly applicable to Makena;
  none evaluated injectable HPC in the same target population measuring the same efficacy
  endpoints as Makena. We also reviewed two recent large meta-analyses. These meta-analyses
  evaluated progesterone formulations, doses, patient populations, and endpoints dissimilar to
  those of the trials for Makena and did not reliably inform the treatment effect of Makena for its
  intended use.

  Accelerated approval and evidentiary standards for drug approval
  When appropriate, the accelerated approval pathway allows for earlier approval of a drug to treat
  a serious condition and fill an unmet medical need based on a surrogate endpoint that is
  reasonably likely to predict clinical benefit but is not itself a direct measure of clinical benefit.
  The Applicant is required to conduct trial(s) after receiving accelerated approval to confirm the
  expected clinical benefit. If the confirmatory trial(s) shows that the drug provides clinical
  benefit, then the conditions initially attached to accelerated approval are generally terminated.
  (See 21 CFR 314.560.) If the confirmatory trial(s) fail to demonstrate such benefit, FDA may
  withdraw approval of the drug in accordance with section 506(c)(3) of the FD&C Act and 21
  CFR 314.530. With accelerated approval, there is less certainty at the time of approval that the
  drug will ultimately be shown to improve how patients feel, function or survive; however, this
  pathway provides earlier patient access than would otherwise be possible to an approved drug
  that is reasonably likely to confer clinical benefit for a serious condition with an unmet need. In
  the case of Makena, FDA granted accelerated approval based on the reduction in preterm birth
  seen in Trial 002; however, confirmatory Trial 003 did not verify clinical benefit on adverse
  neonatal outcomes to infants born prematurely.

  For FDA approval, including accelerated approval, the drug must meet the regulatory standard of
  “substantial evidence” of effectiveness and the benefits must outweigh the risks. Generally, FDA
  interprets substantial evidence of effectiveness as evidence of effectiveness from two or more
  adequate and well-controlled trials. A single positive trial, even if well-designed and well-
  conducted, may have undetected systemic biases or may reflect a chance finding, increasing the
  risk of concluding that a drug is effective when in fact it is not. The requirement for at least two
  adequate and well-controlled trials ensures independent substantiation of experimental findings
  and strengthens a conclusion of effectiveness. Nonetheless, when appropriate, FDA has the
  authority and flexibility to conclude that there is substantial evidence of effectiveness based on a



                                                   10
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 33 of 103 PageID: 287




  single adequate and well-controlled trial. In the case of Makena, FDA determined that Trial 002
  was adequate, well-controlled and very persuasive and concluded that this single trial provided
  substantial evidence of an effect on a surrogate endpoint (effectiveness for reduction in the risk
  of recurrent preterm birth). It is important to note, however, that at the time this determination
  was made in 2011, there were no other adequate and well-controlled trials with Makena, and that
  had there been such additional trial(s), FDA would have considered those data when deciding
  whether there was substantial evidence of effectiveness.

  There are two important scientific and regulatory implications for Makena:
     • Accelerated approval: A drug approved under the accelerated approval pathway based on
         a surrogate endpoint reasonably likely to predict clinical benefit must undergo a
         confirmatory trial postapproval to verify clinical benefit (i.e., an improvement in how
         patients feel, function or survive). In the case of Makena, confirmatory Trial 003 did not
         demonstrate a reduction in adverse neonatal outcomes from preterm birth; therefore, the
         clinical benefit of Makena remains unverified.

     •   Substantial evidence of effectiveness: Trial 003 also did not confirm an effect of Makena
         on gestational age of delivery, the surrogate endpoint used in Trial 002 to support
         accelerated approval. This raises the question as to whether Makena’s accelerated
         approval is still supported by substantial evidence of effectiveness for the reduction in
         recurrent preterm birth.

  AREAS OF FOCUS FOR ADVISORY COMMITTEE
  Based on the above considerations, the key issues are whether there remains substantial evidence
  of effectiveness of Makena on preterm birth, the unconfirmed clinical benefit of Makena on
  neonatal outcomes, and implications for Makena’s marketing status. Makena received
  accelerated approval based on findings from Trial 002, which showed a reduction in the
  proportion of women with preterm delivery <37 weeks compared to placebo, a surrogate
  endpoint considered reasonably likely to predict clinical benefit. However, Trial 003, an
  adequate and well-controlled, well-conducted and appropriately powered confirmatory trial, did
  not show a reduction in preterm birth with Makena compared to placebo, nor did it demonstrate a
  reduction in neonatal morbidity/mortality. Under accelerated approval regulations, FDA may
  withdraw the approval of Makena if the Applicant fails to provide confirmatory evidence of
  efficacy and safety. To place this discussion in the appropriate context, we ask that the Advisory
  Committee members consider:
     •   The applicability of the findings of Trial 003 to the U.S. population
     •   Factors, if any, that may account for the differences in outcomes between Trial 002 and
         Trial 003
     •   Whether there continues to be substantial evidence that Makena reduces the risk of
         recurrent preterm birth in the context of two adequate and well-controlled trials with
         discrepant efficacy findings on this surrogate endpoint
     •   If a new confirmatory trial is required, the design of such a trial, including the comparator
         arm, dose(s) of study medication, location (U.S./North America or international), efficacy
         endpoints and importantly, the feasibility and likelihood of successfully completing such
         a trial in a timely manner



                                                  11
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 34 of 103 PageID: 288




     •   If Makena were to be withdrawn from the market because of lack of efficacy, the likely
         consequences and their potential impact on public health.

  We look forward to a thorough and reasoned discussion of these complex, important matters.
  Thank you in advance for the vital public health contribution you are making through your
  participation in this meeting.




                                                12
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 35 of 103 PageID: 289




  Draft Points to Consider:

     1. Discuss the effectiveness of Makena, including:
           a. The effects of Makena on recurrent preterm birth in Trial 003, and your
               interpretation of the discrepant preterm birth results between Trial 002 and Trial
               003;
           b. The effects of Makena on neonatal morbidity and mortality;
           c. Relevance of the findings in Trial 003 to the U.S. population and current clinical
               practice.

     2. If a new efficacy trial were to be conducted, discuss the study design, including control,
        dose(s) of study medication, efficacy endpoints and the feasibility of completing such a
        trial.

     3. Discuss the potential consequences of withdrawing Makena on patients and clinical
        practice.

     4. Do the findings from Trial 003 verify the clinical benefit of Makena on neonatal
        outcomes?

        Provide rationale for your vote.

     5. Based on the findings from Trial 002 and Trial 003, is there substantial evidence of
        effectiveness of Makena in reducing the risk of recurrent preterm birth?

        Provide rationale for your vote.

     6. FDA approval, including accelerated approval, of a drug requires substantial evidence of
        effectiveness, which is generally interpreted as clinically and statistically significant
        findings from two adequate and well-controlled trials, and sometimes from a single
        adequate and well-controlled trial. For drugs approved under the accelerated approval
        pathway based on a surrogate endpoint, the Applicant is required to conduct adequate and
        well-controlled postapproval trial(s) to verify clinical benefit. If the Applicant fails to
        conduct such postapproval trial(s) or if such trial(s) do not verify clinical benefit, FDA
        may, following an opportunity for a hearing, withdraw approval.

        Should FDA:

            A. Pursue withdrawal of approval for Makena
            B. Leave Makena on the market under accelerated approval and require a new
               confirmatory trial
            C. Leave Makena on the market without requiring a new confirmatory trial

        Provide rationale for your vote and discuss the following:

        •   Vote (A) (withdraw approval) may be appropriate if you believe the totality of
            evidence does not support Makena’s effectiveness for its intended use.


                                                 13
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 36 of 103 PageID: 290




               o Discuss the consequences of Makena removal (if not previously discussed in
                 Discussion point 3)

        •   Vote (B) (require a new confirmatory trial) may be appropriate if you believe the
            totality of evidence supports Makena’s effectiveness in reducing the risk of recurrent
            preterm birth, but that there is no substantial evidence of effectiveness on neonatal
            outcomes. Vote (B) would also reflect a belief that a new confirmatory trial is
            necessary and feasible.

               o Discuss how the existing data provide substantial evidence of effectiveness of
                 Makena in reducing the risk of recurrent preterm birth, based on the surrogate
                 endpoint of gestational age at delivery.

               o Also discuss key study elements, including study population, control, dose(s),
                 and efficacy endpoints of the new confirmatory trial (if not previously
                 discussed in Discussion point 2) and approaches to ensure successful
                 completion of such a trial.

        •   Vote (C) (leave Makena on the market without a new confirmatory trial) may be
            appropriate if you believe Makena is effective for reducing the risk of recurrent
            preterm birth and that it is not necessary to verify Makena’s clinical benefit in
            neonates.

               o Discuss how the existing data provide substantial evidence of effectiveness of
                 Makena in reducing the risk of recurrent preterm birth and why it is not
                 necessary to verify Makena’s clinical benefits in neonates.




                                                14
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 37 of 103 PageID: 291




  1. Background
      1.1. The Condition and Treatment Options
             1.1.1. Preterm Birth
  Preterm birth (PTB), defined as delivery between 20 and 37 completed weeks of gestation, is a
  significant public health concern. Preterm birth may be spontaneous (birth following a
  spontaneous process, such as preterm labor or preterm premature rupture of membranes) or
  indicated (delivery initiated by the healthcare provider for maternal or fetal health). According to
  the Centers for Disease Control and Prevention, in 2017, the U.S. PTB rate was 9.9% overall and
  8.1% in singleton pregnancies; the incidence was highest in black women (13.9%) compared to
  white or Hispanic women (9.1% and 9.6%, respectively). 6 The CDC reported that the rate of
  preterm birth in the U.S. declined from 2007 (10.4%) to 2014 (9.6%), mostly because of a
  decline in teenage pregnancy, but has increased from 2014 until 2017 (9.9%). The latter trend is
  mostly due to an increase in the rate of late preterm birth (delivery 34-36 weeks gestation), while
  rates for early preterm birth (less 34 weeks) have remained unchanged from 2015. The World
  Health Organization estimates the global PTB rate to be 10.6%, which is similar to the rate of
  11.2% in North America, but there are differences across geographic regions, ranging from 8.7%
  in Europe to 13.4% in North Africa. 7 In 2015, PTB accounted for 17% of infant deaths 8 and
  surviving children often suffer developmental delay or long-term neurologic impairment. In
  2016, complications of PTB were the leading cause of death globally in children younger than 5
  years of age, accounting for approximately 16% of all deaths in this age group, and 35% of
  deaths among neonates. 9 In general, the risk of adverse outcomes in the preterm neonate
  decreases with increasing gestational age at delivery.

  While the burden of PTB is clear, the causes of PTB are less so, and identifying women who will
  give birth preterm is challenging. Spontaneous PTB represents a syndrome and its causes are
  multifactorial. Risk factors for PTB include uterine distension (seen in multifetal pregnancies
  and polyhydramnios), dysfunction of the cervix (reduced mechanical competence, either
  resulting from genetic mutations in components of collagen that is required for integrity of the
  cervix or from repeated surgeries on the cervix), infection of the lower genital tract, and other
  factors (such as cigarette smoking, inadequate maternal weight, and illicit drug use). The
  contribution of these factors to PTB, however, is not well-characterized. However, an accepted
  major risk factor is short cervical length (typically defined as <25 mm observed prior to 24
  weeks gestation). Regarding the risk of recurrent PTB, one of the strongest risk factors is a
  history of a preterm birth, which increases the risk of PTB by about 1.5 to 2-fold. Additionally,
  the number of prior PTBs and the gestational age of the prior PTBs impact the recurrence risk.

  6
   National Vital Statistics Reports, Vol 67, No. 8, November 7, 2018.
  https://www.cdc.gov/nchs/data/nvsr/nvsr67/nvsr67 08-508.pdf
  7
    Chawanpaiboon S, Vogel JP, Moller A-B, et al. Global, regional, and national estimates of levels of preterm birth
  in 2014: a systemic review and modelling analysis. Lancet Glob Health 2019;7(1): e37-46.
  8
   CDC – Division of Reproductive Health, National center for Chronic Disease Prevention and Health Promotion.
  https://www.cdc.gov/reproductivehealth/maternalinfanthealth/pretermbirth.htm
  9
   UN Inter-Agency Group for Child Mortality Estimation. Levels and trends in child mortality: Report 2017. New
  York: United Nations Children’s Fund, 2017.




                                                          15
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 38 of 103 PageID: 292




  Nonetheless, two-thirds of PTBs occur among women with no identifiable risk factors, causality
  of PTB has been difficult to determine, and the pathogenesis remains poorly understood. 10

              1.1.2. Treatment to Reduce the Risk of Recurrent Preterm Birth
  In January 2003, Trial 002 was presented by the NICHD as the first abstract at the Society for
  Maternal-Fetal Medicine Meeting. The positive findings from this trial immediately gained
  extensive media attention, leading to the wide use of compounded HPC to reduce the risk of
  recurrent PTB. Following the June 2003 publication of Trial 002 in the New England Journal of
  Medicine, the American College of Obstetricians and Gynecologists (ACOG) Committee on
  Obstetric Practice endorsed the use of progesterone only in women with a documented history of
  a previous spontaneous birth at less than 37 weeks of gestation. In its most recent Practice
  Bulletin (published 2012, reaffirmed 2018), ACOG recommends progesterone (without
  specifying the formulation of progesterone) starting in the second trimester in women with a
  singleton pregnancy and a prior sPTB. ACOG also recommends vaginal progesterone in women
  with a singleton pregnancy with a shortened cervix and without a prior sPTB. In 2003, the
  Society for Maternal-Fetal Medicine (SMFM) recommended treatment with either HPC injection
  or vaginal progesterone for women with a prior spontaneous PTB to prevent the recurrence of
  PTB; this recommendation was reaffirmed in 2008. 11 Based on published findings of several
  clinical trials, the SMFM in 2012 revised the guideline to recommend that HPC 250 mg IM
  weekly be given, starting at 16 to 20 weeks of gestation until 36 weeks or birth, to women with a
  singleton gestation whose prior sPTB occurred between 20-366/7 weeks gestation. 12 In 2017,
  SMFM reaffirmed its 2012 recommendation and added that vaginal progesterone should not be
  considered a substitute for HPC in these patients. 13 As noted previously, Makena is the only
  FDA-approved treatment for PTB.

       1.2. Regulatory Background
              1.2.1. Regulatory Standards of Drug Approval
               1.2.1.1. Accelerated Approval
  Under the accelerated approval pathway [21 CFR part 314, subpart H, and 506(c) of the FD&C
  Act], FDA may grant marketing approval for a new drug based on adequate and well-controlled
  clinical trials establishing that the drug has an effect on a surrogate endpoint that is reasonably
  likely, based on epidemiologic, therapeutic, pathophysiologic, or other evidence, to predict

  10
    PRETERM BIRTH CAUSES, CONSEQUENCES, AND PREVENTION. Committee on Understanding
  Premature Birth and Assuring Healthy Outcomes. Board on Health Sciences Policy. Richard E. Behrman and
  Adrienne Stith Butler, Editors. INSTITUTE OF MEDICINE OF THE ACADEMIES. THE NATIONAL
  ACADEMIES PRESS. Washington, D.C. Copyright 2007 by the National Academy of Sciences.
  11
    Society for Maternal-Fetal Medicine Publications Committee: Use of progesterone to reduce preterm birth. ACOG
  Committee opinion number 419, October 2008 (replaces no. 291, November 2003) Obstet Gynecol, 112 (2008), pp.
  963-965.
  12
     Society for Maternal-Fetal Medicine Publications Committee, with assistance of Vincenzo Berghella.
  Progesterone and preterm birth prevention: translating clinical trials data into clinical practice. Am J Obstet
  Gynecol, 206 (2012), pp. 376-386.
  13
    The choice of progestogen for the prevention of preterm birth in women with singleton pregnancy and prior
  preterm birth Society for Maternal-Fetal Medicine (SMFM) Publications Committee, 2017


                                                            16
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 39 of 103 PageID: 293




  clinical benefit. A measurement of clinical benefit directly assesses how a patient feels,
  functions, or survives. Because gestational age at delivery does not directly measure how a
  neonate feels, functions, or survives, it is considered a surrogate endpoint, but one that we
  determined to be a reasonably reliable predictor of the clinical benefit for the neonate. In general,
  two major concerns with surrogate endpoints are (1) it may not be a true predictor of the clinical
  benefit and (2) it may not provide a quantitative measure of benefit. Thus, approval under this
  regulation requires that the Applicant study the drug further to verify and describe its clinical
  benefit. The confirmatory trials must be adequate and well-controlled and be conducted with due
  diligence. These trials are usually already ongoing at the time of accelerated approval to ensure
  their timely completion.

  For drugs approved under the accelerated approval pathway, the regulations also outline the
  conditions that may prompt FDA to withdraw approval:
         (1) A postmarketing clinical study fails to verify clinical benefit;
         (2) The Applicant fails to perform the required postmarketing study with due diligence;
         (3) Use after marketing demonstrates that postmarketing restrictions are inadequate to
         assure safe use of the drug product;
         (4) The Applicant fails to adhere to the postmarketing restrictions agreed upon;
         (5) The promotional materials are false or misleading; or
         (6) Other evidence demonstrates that the drug product is not shown to be safe or effective
         under its conditions of use.
         (See 21 CFR 314.530)

              1.2.1.2. Substantial Evidence of Effectiveness
  For FDA approval, including accelerated approval, a drug must meet the regulatory standard of
  “substantial evidence” of effectiveness for the intended use and the benefits must outweigh the
  risks. 14 Traditionally, FDA has interpreted substantial evidence of effectiveness as clinically and
  statistically significant findings from at least two adequate and well-controlled trials. A single
  positive trial, even if well-conducted, may have biases or may reflect a chance finding,
  increasing the risk of concluding that a drug is effective when in fact it is not. The requirement
  for at least two adequate and well-controlled trials ensures independent substantiation of
  experimental findings and strengthens a conclusion of effectiveness. Nonetheless, when
  appropriate, FDA has the authority and flexibility to conclude that there is substantial evidence
  of effectiveness based on a single adequate and well-controlled trial. Conclusions based on two
  high-quality trials will generally be more secure than those based on a single comparably
  persuasive study. Therefore, reliance on a single trial is generally limited to situations where a
  second trial is not feasible (e.g., rare diseases) or ethical (e.g., when one trial has demonstrated a
  clinically meaningful effect on mortality, irreversible morbidity, or prevention of a serious
  disease). Characteristics of a single trial that could support a conclusion of substantial evidence
  of effectiveness include a large multicenter trial with consistency across study subsets, multiple
  studies within a single study, multiple endpoints involving different events, and statistically very
  persuasive findings.


  14
    FDA Guidance for Industry: Providing Clinical Evidence of Effectiveness for Human Drugs and Biological
  Products, May 1998.


                                                       17
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 40 of 103 PageID: 294




       1.3. Trial 002 and Approval of Makena
               1.3.1. Trial 002
  In 1999, the National Institute of Child Health and Human Development initiated a multicenter,
  double-blind, randomized, placebo-controlled clinical trial through its Maternal-Fetal Medicine
  Units Network to evaluate the efficacy and safety of HPC injection. The study randomized
  pregnant women with at least one documented prior sPTB of a singleton fetus to either HPC or
  placebo in a 2:1 ratio. Eligible subjects were at a gestational age between 160 weeks and 206
  weeks at randomization. Pregnancies with multifetal gestation and known major fetal anomaly
  (as documented by an ultrasound examination after 14 weeks gestation) were excluded. Women
  who had progesterone treatment prior to randomization were also excluded, as were women
  experiencing maternal medical complications (e.g., hypertension requiring medication, seizure
  disorder) or obstetrical complications. The subjects received HPC 250 mg weekly injections or
  placebo vehicle beginning on the day of randomization through 366 weeks gestation or delivery,
  whichever occurred first. The primary efficacy endpoint was the proportion of delivery prior to
  370 weeks gestation in the intent-to-treat (ITT) population.

  A total of 463 women were randomized to receive either HPC (N=310) or placebo (N= 153). The
  two study groups were similar with respect to age, race or ethnicity, body mass index prior to
  pregnancy, marital status, education, and substance use during pregnancy; 59% of the subjects
  were African American. Of the 463 women randomized, 418 (90.3%) completed dosing through
  366 weeks or birth, including 279 (90.0%) in the HPC group and 139 (90.8%) in the placebo
  group. The efficacy results for gestational age at delivery are shown in Table 1.

  Table 1: Proportion of Subjects in Each Treatment Arm Who Delivered at <37 Weeks, <35 Weeks,
  and <32 Weeks Gestational Age (Trial 002)

   Delivery outcome        HPC* %      Placebo %       Treatment Difference and 95% Confidence Interval**
   <37 weeks               37.1        54.9            -17.8% [-28.0%. -7.4%]
   <35 weeks               21.3        30.7            -9.4% [-19.0%, -0.4%]
   <32 weeks               11.9        19.6            -7.7% [-16.1%, -0.3%]
  *Four HPC-treated subjects were lost to follow-up. They were counted as deliveries at their gestational ages at time of last contact
  (184, 220, 343, and 364 weeks).
  **Adjusted for interim analysis.
  Source: FDA-approved Makena prescribing information

   Pregnancy after the time of randomization was maintained for an average of six
   days longer in the HPC group (131 vs. 125 days), with the mean gestational age at delivery
   being one week greater (36.2 vs. 35.2 weeks for HPC and placebo subjects, respectively).

  Makena’s effect on reducing recurrent preterm birth appeared independent of race, number of
  previous preterm deliveries, and gestational age of previous preterm birth. The proportion of
  women who delivered at <37 weeks in the placebo group appeared notably high (55%). See
  Table 2.




                                                                   18
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 41 of 103 PageID: 295



  Table 2: Percentages of Subjects With Delivery <37 Weeks by Gestational Age of Previous Birth,
  Race, and Number of Previous Preterm Deliveries (Trial 002)

   Characteristics                                                     HPC n/N (%)                 Placebo n/N (%)
   Previous sPTB by gestational age
      200 - <280 weeks                                                32/82 (40.2%)                  19/29 (65.5%)
      280 - <320 weeks                                                21/66 (31.8%)                  17/30 (56.7%)
      320 - <350 weeks                                                30/84 (35.7%)                  27/55 (49.1%)
      350 - <370 weeks                                                31/78 (39.7%)                  21/39 (53.8%)
   Race
      Black                                                           66/183 (36.1%)                 47/90 (52.2%)
      Non-black                                                       49/127 (38.6%)                 37/63 (58.7%)
   Number of previous PTB
      1 prior PTB                                                     74/224 (33.0%)                 40/90 (44.4%)
      2 prior PTB                                                      27/56 (48.2%)                 31/46 (67.4%)
      ≥3 prior PTB                                                     14/30 (46.7%)                 13/17 (76.5%)
  Data based on ITT Population (all randomized subjects). The 4 subjects with missing outcome data were classified as having a
  preterm birth <370 weeks (i.e., treatment failure).
  Abbreviations: n = number of subjects in a specific category who delivered study pregnancy at <370 weeks gestation; N = total
  number of subjects overall in a specific category
  Source: Table 11-4, Final Report for Study 17-CT-002



  This trial was terminated by the Data and Safety Monitoring Board prior to enrolling the planned
  500 subjects because the pre-specified stopping criteria for the primary efficacy endpoint of
  delivery < 37 weeks gestation were attained at an interim analysis.

  Data on the individual components that subsequently constituted the neonatal composite index
  were prospectively collected. The analysis of a composite index, developed by the Applicant at
  the request of the FDA, was conducted post-hoc, after the initial submission of the NDA in 2006,
  to evaluate adverse outcomes in live births and as supportive evidence of Makena’s benefit on
  reducing the risk of recurrent preterm delivery. The neonatal composite index was based on the
  number of neonates who died or experienced respiratory distress syndrome (RDS),
  bronchopulmonary dysplasia (BPD), grade 3 or 4 intraventricular hemorrhage (IVH), proven
  sepsis, or necrotizing enterocolitis (NEC). Although the proportion of neonates who experienced
  one or more events was numerically lower in the Makena arm than placebo (12% vs. 17%,
  P=0.7), the number of adverse outcomes was limited and the difference between arms was not
  statistically significant. The same neonatal composite index was prospectively evaluated as a
  coprimary endpoint for Trial 003.

               1.3.2. Approval of Makena
  Following the publication of results from Trial 002 in 2003, Adeza Biomedical 15 obtained access
  to the NICHD data and began discussion with the FDA regarding submission of a new drug
  application (NDA) based on Trial 002.



  15
    The NDA ownership was subsequently transferred to several entities, including Hologics, KV Pharmaceutical,
  Lumara Health, Inc., and AMAG. Hereafter, all are referred to as “the Applicant.”


                                                                 19
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 42 of 103 PageID: 296




  During the first review cycle of the NDA, FDA brought Makena to the Advisory Committee on
  Reproductive Health Drugs (the Committee) for discussion in August 2006. As noted previously,
  the primary endpoint of Trial 002 was the rate of PTB prior to 37 weeks gestation; however, 16
  of 21 Committee members found that PTB <37 weeks was not an adequate surrogate for
  reduction in fetal/neonatal mortality and neonatal morbidity. Thirteen of the 21 Committee
  members voted that PTB <35 weeks was an adequate surrogate, and 12 members voted that the
  data submitted provided substantial evidence that Makena prevents PTB at <35 weeks. However,
  the Committee overwhelmingly voted (19 no, 2 yes) that the submitted data did not provide
  substantial evidence of benefit on neonatal mortality or morbidity, based on the results of the
  neonatal morbidity/mortality composite index. 16

  FDA did not approve the application in 2006. 17 The primary deficiency was that efficacy based
  on a single trial that relied on a surrogate endpoint (deemed by most Committee members to be
  an inadequate surrogate of neonatal morbidity and mortality) was not sufficiently robust to
  support approval. FDA determined that further study was needed to provide confirmatory
  evidence of the drug’s efficacy in terms of direct clinical benefit on neonatal outcomes or
  through an established surrogate such as the rate of preterm birth prior to 35 and 32 weeks
  gestation. To address this deficiency, the FDA recommended that the Applicant submit a draft
  protocol and evidence of the feasibility of conducting an additional adequate and well-controlled
  trial to verify and describe further the clinical benefit of preventing recurrent PTB, as stated
  under the accelerated approval regulations.

  In the second review cycle that began in 2008, the Applicant provided a protocol for a
  postapproval confirmatory trial for an accelerated approval, and another protocol for an infant
  follow-up study. During the review, the American College of Obstetricians and Gynecologists
  (ACOG) issued a revised Committee Opinion on Use of Progesterone to Reduce Preterm Birth. 18
  In contrast to the 2003 Committee Opinion, 19 which stated:

         “When progesterone is used, it is important to restrict its use to only women with a
         documented history of previous spontaneous birth at less than 37 weeks of gestation because
         unresolved issues remain, such as optimal route of drug delivery and long-term safety of the
         drug.”

  The 2008 Committee Opinion stated:

         “Progesterone supplementation for the prevention of recurrent preterm birth should be
         offered to women with a singleton pregnancy and a prior spontaneous preterm birth due to
         spontaneous preterm labor or premature rupture of membranes.”



  16
     Cross-Discipline Team Leader Review dated February 3, 2011.
  https://www.accessdata.fda.gov/drugsatfda docs/nda/2011/021945Orig1s000CrossR.pdf
  17
       Approvable Letter, dated October 20, 2006.
  18
       ACOG Committee on Obstetric Practice. Use of progesterone to reduce preterm birth. No. 419, October 2008.
  19
       ACOG Committee on Obstetric Practice. Use of progesterone to reduce preterm birth. No. 291, November 2003.


                                                           20
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 43 of 103 PageID: 297




  FDA interpreted this new Opinion as establishing a de facto standard of care for women with a
  previous spontaneous PTB. FDA was concerned that this opinion could adversely impact
  recruitment of subjects into a placebo-controlled trial. Although the trial protocol (including
  study design, planned sample size, primary and secondary objectives, and proposed analysis
  plan) was deemed satisfactory, FDA declined to approve the application again in 2009,
  requesting that the Applicant provide adequate documentation that it would be feasible to
  conduct and successfully complete the confirmatory trial. FDA stated that “adequate assurance
  of feasibility of [the confirmatory trial] can only be addressed by actual initiation of the trial.”
  Further, noting that one clinical site (University of Alabama at Birmingham) contributed 27% of
  the total number of subjects in Trial 002, FDA requested that the confirmatory trial include at
  least 15 investigational sites (US and non-US), with no single site enrolling more than 15% of
  the total number of subjects. Also, at least 10% of the total randomized subjects would need to
  be from US and Canadian sites. 20

  By the time of the third review cycle for Makena, multiple clinical studies evaluating the
  consequences of “late preterm birth” (births between 340 to 366 weeks gestation) had emerged to
  show that late-preterm infants are less physiologically and metabolically mature than term
  infants and are thus at higher risk of morbidity and mortality than term infants. 21,22,23,24 This new
  evidence led the FDA to determine that PTB < 37 weeks was an acceptable surrogate endpoint
  that is reasonably likely to predict clinical benefit. This determination also led the FDA to
  reconsider data from Trial 002. For the endpoint of delivery at < 37 weeks, the results were
  deemed compelling (with a sizeable treatment difference between groups and a p value of
  0.0004) and not driven by data obtained from the University of Alabama at Birmingham alone.
  FDA concluded that evidence in Trial 002 was sufficient to support Makena improving the
  proportion of PTB occurring at < 37 weeks under accelerated approval.16 Furthermore, the
  Applicant initiated the confirmatory trial in 2009 and provided documentation supporting that
  this trial could be conducted and completed.

         1.4. Hydroxyprogesterone and Progesterone Usage
                1.4.1. Use During Pregnancy
  FDA conducted a Sentinel query to assess the use of HPC or progesterone during the second or
  third trimester among pregnancies with live-birth deliveries and their potential reasons for use to
  characterize the context of real-world use of HPC, the drug substance in Makena. The query
  captured all pregnancies ending in live birth in the Sentinel Distributed Database, including


  20
    Cross-Discipline Team Leader Review dated January 23, 2009 and Complete Response letter dated January 23,
  2009.
  21
    Engle WA, et al. Committee on Fetus and Newborn, American Academy of Pediatrics. Pediatrics
  2007;120(6):1390-401.
  22
     McIntire DD, et al. Neonatal mortality and morbidity rates in late preterm births compared with births at term.
  Obstet Gynecol 2008;111(1):35-41.
  23
       Martin JA, et al. Born a bit too early: recent trends in late preterm birth. NCHS Data Brief 2009;Nov(4):1-8.
  24
    Consortium on Safe Labor, Hibbard JU et al. Respiratory morbidity in late preterm birth. JAMA 2010;304(4):419-
  25.


                                                              21
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 44 of 103 PageID: 298




  singleton and multiple gestations. Progesterone use was included in this analysis because clinical
  guidelines recommend progesterone treatment for women at risk for preterm delivery.

  Methods: This query was conducted in FDA’s Sentinel Distributed Database (SDD) using
  electronic health care data from a distributed network of 15 data partners. The data were
  primarily comprised of patients with employer-based health care benefits and a small proportion
  of Medicaid recipients. The study population included women with a live-birth pregnancy (from
  the current pregnancy) between January 2008 and April 2019 (study period). The exposures of
  interest were HPC (injectable or bulk powder forms) and progesterone (injectable, oral, vaginal
  and bulk powder forms). Medical conditions related to potential reasons for HPC or progesterone
  use were identified by narrow and broad definitions using ICD-9 and ICD-10 diagnosis codes.
  Included under the narrow definition were diagnosis codes for: (1) history of preterm delivery
  recorded anytime until one day prior to the start of the current pregnancy, and (2) preterm labor
  or cervical shortening recorded during the current pregnancy. The broad definition expanded the
  narrow definition to add the diagnosis for (1) history of preterm labor or cervical shortening
  recorded anytime until one day prior to the start of the current pregnancy, and (2) preterm
  delivery recorded during the current pregnancy. Using the diagnostic codes, we could not
  determine whether the history of preterm delivery was spontaneous or indicated, or whether
  multiple gestations or other risk factors were present around the time of current pregnancy.

  Results: We identified a total of 3,451,121 live-birth pregnancies (from 2,912,911 women)
  between 2008 and 2019 in FDA’s SDD. Note that this number is not a total or annual number of
  live births in the U.S. Of these, 16,535 pregnancies (5 per 1,000 pregnancies) used injectable
  HPC during their second or third trimesters and 7,917 used bulk powder HPC (2 per 1,000
  pregnancies). In addition, 40,144 (11 per 1,000 pregnancies) pregnancies were exposed to
  progesterone during the second or third trimesters. In total, approximately 18 per 1,000
  pregnancies were exposed to HPC or progesterone during their second or third trimester. The
  number of exposed pregnancies in each year increased over the study period; the overall the
  number of exposed pregnancies is modest compared to total pregnancies. The use of HPC or
  progesterone remains low among pregnancies having a related medical condition, including
  history of preterm delivery (15%) (Table 3).




                                                 22
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 45 of 103 PageID: 299



  Figure 1: Hydroxyprogesterone or Progesterone Use in 2nd or 3rd Trimesters Among 3,449,739,
  Live-Birth Pregnancy Episodes With Live-Birth Deliveries in the Sentinel Distributed Database
  Between January 1, 2008, and December 31, 2018, by Delivery Year1




  1
      Data from 2019 was incomplete and excluded from the figure




  Table 3: Proportion of Total Pregnancy Episodes With Related Conditions and With Any Prevalent
  Hydroxyprogesterone or Progesterone Use During 2nd or 3rd Trimesters Among Women With
  Live-Birth Deliveries in Sentinel Distributed Database Between January 1, 2008, and April 30, 2019




                                                                   23
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 46 of 103 PageID: 300




  Among pregnancies exposed to HPC or progesterone, 65% and 83% had at least one related
  medical condition by narrow and broad definitions, respectively (Table 4), most commonly
  preterm labor recorded during the current pregnancy. For the pregnancies exposed to injectable
  HPC, 73% and 98% had at least one narrowly or broadly defined medical condition,
  respectively.

  Table 4: Proportion of Pregnancy Episodes with Related Conditions and Use of
  Hydroxyprogesterone or Progesterone During 2nd or 3rd Trimesters Among Women With Live-
  Birth Deliveries in Sentinel Distributed Database Between January 1, 2008, and April 30, 2019




  We note several study limitations. First, this analysis did not examine the timing of the related
  medical conditions relative to the use of HPC or progesterone. Therefore, we interpret the
  presence of the related medical conditions as possible reasons for use. It should be noted that this
  analysis captured all live-birth pregnancies in the Sentinel Distributed Database. However, we
  could not determine whether the recorded diagnosis for a history of preterm delivery was
  spontaneous or indicated, nor did we examine whether the current pregnancy was singleton or
  multiple gestation. Therefore, HPC exposed pregnancies may not entirely reflect the approved
  obstetrical indication of HPC. Second, given that women in the SDD were covered primarily by
  commercial insurance health plans, our findings may have limited generalizability to women
  without commercial health insurance. Third, we only examined HPC or progesterone use among
  pregnancies ending with live births. Lastly, the exposure could be under-estimated owing to the
  capture of pharmacy dispensing data and medication claims only (no capture of out of pocket
  payments). Some pharmacies create their own National Drug Codes (NDCs) for compounded
  HPC which would not have been captured in the analysis.

  In summary, this analysis found modest use of HPC and progesterone during the second or third
  trimesters, even among pregnancies with a diagnostic code of a history of preterm delivery
  (15%). A high percentage (65% and 83% by narrow and broad definitions, respectively) of



                                                  24
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 47 of 103 PageID: 301
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 48 of 103 PageID: 302




  patients who received a prescription for HPC increased from approximately 8,000 patients in
  2014 to 25,500 patients in 2016 and 42,000 patients in 2018.

  Table 18 in the Appendix provides the estimated number of drug use mentions of progesterone
  or HPC products among 15- to 44-year-old women, stratified by molecule and form, associated
  with a diagnosis as reported on U.S. office-based physician surveys from 2013 through 2018,
  aggregated. An estimated 50% of HPC use mentions were associated with a diagnosis of
  supervision of high-risk pregnancy (ICD-10 code O09), of which 78% were associated
  specifically with supervision of a pregnancy with a history of preterm labor (O09.21, data not
  shown) and 10% were associated specifically with supervision of elderly primigravida and
  multigravida (O09.5, data not shown). Twenty percent of HPC use mentions were associated
  with personal history of preterm labor (Z87.51, data not shown), 13% were associated with
  encounter for supervision of a normal pregnancy (Z34), and 10% were associated with preterm
  labor (in the current pregnancy, O60). Among progesterone products, an estimated 42% of
  progesterone injectable use mentions were associated with supervision of high-risk pregnancy
  and 41% were associated with female infertility (N97). An estimated 59% of progesterone
  vaginal use mentions were associated with female infertility.

  Table 19 in the Appendix provides the estimated number of drug use mentions among women 15
  to 44 years old associated with selected diagnoses as reported on U.S. office-based physician
  surveys from 2013 through 2018, aggregated. An estimated 42% of office visits with any drug
  use mentions that were associated with a diagnosis of history of preterm labor (O09.21 or
  Z87.51) mentioned Makena, and an additional 32% mentioned generic HPC products. Of office
  visits with drug use mentions that were associated with preterm labor in the current pregnancy,
  physicians mentioned Makena in 14% of visits. Of office visits associated with cervical
  shortening, physicians mentioned the use of progesterone products but no other products.

  In summary, HPC use increased from 2014 to 2018 with the number of patients treated
  increasing over the same time period. However, HPC use represents a small proportion of the
  total use of progesterone in FDA’s assessment. The primary use of HPC appeared related to
  obstetrical diagnoses whereas progesterone was used for both obstetrical and infertility related
  conditions.

  2. Confirmatory Trial—Trial 003
     2.1. Development of Trial 003
  Please refer to Section 1.3 for a detailed discussion regarding the regulatory history of Makena.
  After the first non-approval of the NDA in 2006, FDA and the Applicant engaged in discussion
  regarding a clinical protocol to provide evidence verifying clinical benefit. In 2009, Trial 003
  was initiated; the study design mirrored that of Trial 002, except that Trial 003 had coprimary
  endpoints of delivery prior to 35 weeks and the neonatal morbidity/mortality composite index.
  When Makena was approved under accelerated approval in 2011, the completion of Trial 003
  became a requirement post-approval to verify and describe the clinical benefit of Makena.

  Trial 003 was initiated in the United States to ensure at least 10% of subjects would be from the
  United States and Canada before expanding to Europe. However, after Makena’s approval in


                                                  26
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 49 of 103 PageID: 303




  2011, enrolling U.S. subjects became increasingly difficult. Additional study sites were
  subsequently opened in Ukraine and Russia.

     2.2. Trial Design
  Trial 003 was a multicenter, randomized, double-blind, placebo-controlled clinical trial in
  women, aged 18 years or older, with a singleton pregnancy, and with a history of a previous
  singleton spontaneous preterm delivery.

           2.2.1. Study Objectives
  Primary objectives:
     • Determine if treatment with Makena reduces the rate of preterm birth prior to 350 weeks
         of gestation.
     • Determine if Makena reduces the rate of neonatal mortality or morbidity.

  Secondary objectives:
     • Exclude a doubling of the risk of fetal/early infant death, defined as spontaneous
        abortion/miscarriage (delivery from 160 through 196 weeks of gestation), early infant
        death (from minutes after birth until 28 days of life) occurring in livebirths prior to 24
        weeks gestation, or stillbirth (antepartum or intrapartum death from 20 weeks gestation
        through term), in the Makena group compared to the placebo group.
     • Determine if Makena reduces the rate of preterm birth prior to 320 and 370 weeks of
        gestation, respectively.
     • Determine if Makena reduces the rate of stillbirth defined as all stillbirths/fetal deaths/in-
        utero fetal losses occurring from 20 weeks gestation until term.
     • Determine if Makena reduces the rate of neonatal death (from minutes after birth until 28
        days life) occurring in livebirths born at 24 weeks gestation or greater.

           2.2.2. Trial Design and Conduct
  Trial 003 was conducted in the United States, Canada, Russia, Ukraine, Hungary, Spain,
  Bulgaria, the Czech Republic, and Italy. Eligible subjects were randomized in a 2:1 ratio to
  receive either Makena or placebo and received weekly injections of study drug from
  randomization (160 through 206 weeks of gestation) until 366 weeks of gestation or delivery,
  whichever occurred first.

           2.2.3. Eligibility Criteria
  Major inclusion criteria:
     1. Women aged 18 years or older.
     2. Singleton gestation.
     3. Estimated gestational age between 160 weeks and 206 weeks, inclusive, at the time of
         randomization.
     4. Documented history of a previous singleton spontaneous preterm delivery. Spontaneous
         preterm birth was defined as delivery from 200 to 366 weeks of gestation following
         spontaneous preterm labor or preterm premature rupture of membranes (pPROM).



                                                  27
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 50 of 103 PageID: 304




  Major exclusion criteria:
     1. Multifetal gestation.
     2. Known major fetal anomaly or fetal demise;
     3. Presence of a uterine anomaly (uterine didelphys or bicornuate uterus)
     4. Maternal medical/obstetrical complications or had any significant medical disorder
     5. Subjects who received a progestin during the current pregnancy AND met one of the
         following criteria:
             a. Progestin was administered in the 4 weeks preceding the first dose of study
                medication.
             b. Subjects received HPC
             c. Progestin was administered by a route other than oral or intra-vaginal.
     6. Participation in an antenatal study in which the clinical status or intervention may have
         influenced gestational age at delivery.
     7. Participation in this trial in a previous pregnancy.

           2.2.4. Analysis Populations
  The Applicant defined the following analysis populations:
     • Intent-to-treat (ITT) population: all randomized subjects. Subjects were analyzed by the
        treatment group to which they were randomized, regardless of the blinded study
        medication (active or placebo) the subject received.
     • Safety population: all subjects who received at least one dose of blinded study
        medication. Subjects were analyzed by the treatment that they received.
     • Liveborn neonatal population: all babies of randomized women in the ITT Population
        who were liveborn and for whom morbidity/mortality data were available.

           2.2.5. Efficacy Endpoints
  There were two coprimary endpoints:
      Surrogate endpoint: PTB prior to 350 weeks of gestation
            - Scored as a 1 if any of the following events occurred: a delivery occurring from
               randomization up through 346 weeks of gestation, including a miscarriage
               occurring from 160 through 196 weeks of gestation, and an elective abortion.
            - Otherwise, scored as a 0.

      Clinical endpoint: Composite neonatal morbidity and mortality index
           - Scored as a 1 if the liveborn neonate had any of the following events occur at any
              time during the birth hospitalization up through discharge from the neonatal
              intensive care unit (NICU): neonatal death, grade 3 or 4 intraventricular
              hemorrhage (IVH), respiratory distress syndrome (RDS), bronchopulmonary
              dysplasia (BPD), necrotizing enterocolitis (NEC), or proven sepsis.
           - Otherwise, scored as a 0.

  Key secondary endpoints:
     • Neonatal death (from minutes after birth until 28 days of life) occurring in livebirths born
         at 24 weeks or older gestation
     • Preterm birth prior to 320 weeks of gestation.


                                                 28
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 51 of 103 PageID: 305




     •   Preterm birth prior to 370 weeks of gestation

  Preterm birth endpoints were analyzed using the ITT population and neonatal endpoints were
  analyzed using the liveborn neonatal population.

  The study was designed to detect a 30% reduction in PTB <350 weeks (from 30% to 21%) and
  35% reduction (17% to 11%) in the neonatal composite index, based on the findings from Trial
  002. An estimated sample size of 1707 provided at least 90% power to detect the hypothesized
  difference at alpha level 0.05, and approximately 83% power to rule out a doubling of risk of
  fetal/early infant death (upper bound of the 95% confidence interval of relative risk <2).

           2.2.6. Statistical Analysis Methods
             2.2.6.1. Primary Analyses
  For each of the coprimary efficacy endpoints, the number and percentage of subjects for the
  event were presented by treatment groups. Statistical significance between Makena and placebo
  treatments for each endpoint was determined using a Cochran–Mantel–Haenszel test (CMH)
  stratified by gestational age at randomization (160 to 176 weeks and 180 to 206 weeks).

  The interaction between treatment and gestational age at the time of randomization was assessed
  by a logistic regression model of preterm delivery prior to 350 weeks of gestation with terms for
  treatment, gestational age at randomization stratum, and treatment-by-gestational age at
  randomization stratum interaction. A similar analysis was performed for the neonatal composite
  index.

             2.2.6.2. Exploratory Analyses
  After Trial 003 failed to demonstrate efficacy with the coprimary endpoints, the Applicant
  conducted a series of exploratory subgroup analyses to understand the potential reasons for the
  negative findings in Trial 003. The Applicant analyzed the coprimary efficacy endpoints by
  subgroups defined in Table 5 for the overall study population in Trial 003 and its U.S. subgroup.




                                                 29
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 52 of 103 PageID: 306



  Table 5: Trial 003 Subgroup Categories

   Subgroup                                                    Categories
   Geographic region                                           U.S., Non-U.S.
   Gestational age at randomization                            160-176 weeks, 180-206 weeks
   Gestational age at qualifying delivery*                     200-<280 weeks, 280-<320 weeks, 320-<350 weeks, 350-
                                                               <370 Weeks
   Gestational age at earliest prior PTBs                      0-<200, 200-<280, 280-<320, 320-<350, 350-<370
   Number of previous PTBs                                     1, 2, ≥3
   Cervical length at randomization                            <25 mm ≥25 mm
   BMI before pregnancy (kg/m2)                                <18.5, 18.5 - <25, 25-<30, ≥30
   Any substance use during pregnancy                          Yes, No
   Smoking                                                     Yes, No
   Alcohol                                                     Yes, No
   Illicit drugs                                               Yes, No
   Race                                                        Non-Hispanic black, non-Hispanic non-black
   Ethnicity                                                   Hispanic, non-Hispanic
   Years of education                                          ≤12, >12
  * Qualifying delivery is the most recent preterm delivery.



  Generally, FDA does not support unplanned exploratory subgroups analyses, especially when the
  overall result does not demonstrate efficacy. There are multiple reasons to not consider
  exploratory subgroup analyses to support establishing efficacy when treatment benefit in the
  overall population is not significant (FDA draft guidance on multiple endpoints in clinical
  trials, 25 E17 General Principles for Planning and Design of Multi-Regional Clinical Trials, 26 and
  E9 Statistical Principles for Clinical Trials 27). The major statistical reason is inflation of type I
  error, that is, the heightened probability of incorrectly concluding treatment benefit. When such
  post-hoc subgroup analyses are used to search for evidence of benefit, there is a high probability
  that any observed favorable subgroup results are due to chance alone. Therefore, FDA considers
  exploratory analyses hypothesis-generating.

         2.3. Trial Results
               2.3.1. Subject Disposition
  A total of 1708 subjects were randomized to either Makena (n=1130) or placebo (n=578).
  Almost all (99%) subjects completed the study and completed treatment (93%). Russia, Ukraine
  and the U.S. were the three highest enrolling countries, randomizing 621 (36%), 420 (25%) and
  391 (23%) subjects, respectively, followed by Hungary, Spain, Bulgaria, Canada, the Czech
  Republic, and Italy, which each had less than 100 subjects (16% of all subjects).




  25
       https://www.fda.gov/downloads/drugs/guidancecomplianceregulatoryinformation/guidances/ucm536750.pdf
  26
       https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/Guidances/UCM519603.pdf
  27
       https://www.fda.gov/downloads/drugs/guidancecomplianceregulatoryinformation/guidances/ucm073137.pdf


                                                                    30
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 53 of 103 PageID: 307



  Table 6: Trial 003 Subject Disposition

                                                        Makena, N(%)            Placebo, N(%)
   Subjects randomized (ITT population)                     1130                     578
   Subjects who received at least one dose of            1128 (99.8)              578 (100)
   study drug (safety population)
   Liveborn infant with morbidity data available         1091 (96.5)              560 (96.9)
   (liveborn neonatal population)
   Subjects withdrawing from study                        18 (1.6)                  6 (1.0)
   Subjects discontinuing study drug                      80 (7.1)                 43 (7.4)
  Source: Applicant’s study report



               2.3.2. Demographics and Baseline Characteristics
  The Makena and placebo groups were comparable across all demographic and baseline
  characteristics. The mean age was 30 years and pre-pregnancy BMI was 24.4 kg/m2. Of the
  randomized subjects, 88% were white, 7% were black, and the rest included Native
  Hawaiian/Pacific Islanders, Asian and American Indian or Alaska native, mixed race and other.
  Almost all black subjects were from the United States. Approximately 10% of women were
  never married or divorced/widowed/separated, approximately 8% smoked, approximately 3%
  consumed alcohol, and 1.3% used illicit drugs.

  The treatment groups were also well balanced with respect to obstetrical characteristics in the
  current and previous pregnancies. Slightly more subjects initiated study drug between 180 to 206
  weeks of gestation (56% Makena, 58% placebo) than between 160 to176 weeks (44% Makena,
  41% placebo). Overall, the median estimated gestational age at randomization was 18.1 weeks
  for the Makena group and 18.4 weeks for the placebo group.

               2.3.3. Primary Efficacy Results
  The neonatal composite index was scored as positive (value of 1) in 5.4% and 5.2% of liveborn
  infants in the Makena and placebo groups, respectively, with a difference of 0.2% (95% CI: -
  2.0%, 2.5%) as shown in Table 7. The rate of preterm births prior to 350 weeks gestation was
  11.0% and 11.5% in the Makena and placebo groups, respectively, with a difference of -0.6%
  (95% CI: -3.8%, 2.6%). The treatment effect of Makena compared to placebo was not
  statistically significant for both coprimary endpoints.

  The rates of preterm birth prior to 32 weeks gestation and prior to 37 weeks gestation were also
  not different between the Makena and placebo groups.




                                                   31
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 54 of 103 PageID: 308



  Table 7: Trial 003 Efficacy Results

                                 Makena          Placebo       Difference
   Efficacy Endpoints           (N=1130)         (N=578)        (95% CI)*                               P-value*
   Neonatal composite index 5.4% (59/1091)    5.2% (29/560)  0.2% (-2.0, 2.5)                             0.84
   PTB <350 weeks (%)       11.0% (122/1113) 11.5% (66/574) -0.6% (-3.8, 2.6)                             0.72
   PTB <320 weeks (%)        4.8% (54/1116)   5.2% (30/574) -0.4% (-2.8, 1.7)
   PTB <370 weeks (%)       23.1% (257/1112) 21.9% (125/572) 1.3% (-3.0, 5.4)
  Abbreviations: N: number of randomized subjects, CI: confidence interval, PTB: preterm birth
  *Difference, 95% CI and P-value were from CMH method stratified by gestational age at randomization
  Source: FDA analysis



              2.3.4. Exploratory Analyses Results
  Applicant’s subgroup analysis results: The Applicant’s results for the subgroup analyses of the
  coprimary efficacy endpoints are presented in Table 21 and Table 22 in the Appendix.

  FDA’s subgroup analysis results:
  FDA reviewed all results and conducted subgroup analyses by region and race because these
  subgroups are evaluated by FDA routinely. Also, they are important subgroups that differentiate
  the study populations between Trial 003 and Trial 002.

      1. By geographic region (U.S. versus non-U.S.)
  The Applicant asserts that the overall lower than expected rate of study outcomes substantially
  limited the ability of Trial 003 to assess the effects of Makena on these outcomes. The Applicant
  also believes that the lower rate of PTB in Trial 003 could be accounted for by significant
  geographic differences in PTB rates, where Russia and Ukraine enrolled more subjects but had
  much lower rates than the United States.

  Generally, FDA does not support unplanned subgroup analyses but performed exploratory
  analysis by region (U.S. versus non-U.S.) to examine whether there were potentially important
  differences in treatment benefit between U.S. and non-U.S. patients in Trial 003.

  For Trial 003, FDA calculated the rate difference between the Makena and placebo groups for
  each coprimary endpoint, and also the secondary endpoints of birth prior to 32 and 37 weeks
  gestation, using two methodologies, a stratified CMH method and shrinkage estimation through
  Bayesian modeling. Traditional subgroup analysis evaluates a particular subgroup category
  independently from other subgroup categories and relies only on the data from the subjects in
  that particular category, whereas the Bayesian shrinkage estimation analysis evaluates all
  subgroup categories jointly. In any trial, some subgroups will perform well, and others will
  perform poorly. The traditional subgroup analysis is likely to have an increase in the overall
  error of the estimates compared with the shrinkage analysis, which borrows strength across
  subgroups.

  In the U.S. subgroup of Trial 003, both the neonatal composite index and preterm birth prior to
  35 weeks endpoints showed no evidence of a treatment effect using stratified CMH and
  shrinkage estimation. Although the point estimates of -2.2%, based on the CMH analytic
  method, for the coprimary endpoints in the U.S. subgroup are in the direction of a beneficial
  treatment effect, the 95% confidence intervals around these point estimates include 0, indicating


                                                                32
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 55 of 103 PageID: 309




  no evidence of effect even in these exploratory subgroup analyses. Similarly, no evidence of a
  treatment effect was seen for the endpoints of delivery < 37 weeks or < 32 weeks. In addition,
  the interaction between treatment and region for each coprimary endpoint was assessed by a
  logistic regression model with treatment, region and treatment-by-region interaction; no
  significant interaction effect was noted. This Trial 003 subgroup analysis did not show that
  Makena had a favorable treatment effect compared to placebo for either coprimary endpoints in
  either the U.S. or non-U.S. region (see Table 8). The lack of evidence of an interaction between
  region and treatment and the lack of evidence of a treatment effect within the U.S. subgroup in
  Trial 003 does not provide support for regional differences explaining the differences in results
  between Trial 002 and 003.

  Table 8: Trial 003 Results of Efficacy Endpoints by Region (U.S. vs. non-U.S.)

                                                                         Difference (95%CI)
                                                                        Makena vs. Placebo
                                Makena           Placebo                               Shrinkage
                               (N=1130)         (N = 578)       Stratified CMH         Estimation
   Neonatal composite index    (N=1091)          (N=560)
     U.S.                    7.1% (18/252)    9.5% (12/126)     -2.2% (-8.3, 3.9)   -0.2% (-4.9, 2.8)
     Non-U.S.                4.9% (41/839)    3.9% (17/434)     1.0% (-1.4, 3.3)     0.6% (-1.6, 2.8)
   Preterm birth <350 weeks    (N=1113)          (N=574)
   gestation
     U.S.                    15.6% (40/256) 17.6% (23/131)     -2.2% (-10.1, 5.7)   -0.8% (-6.0, 3.5)
     Non-U.S.                 9.6% (82/857)  9.7% (43/443)      -0.2% (-3.6, 3.2)    0.4% (-3.6, 2.8)
   Preterm birth <320 weeks     (N=1116)        (N=574)
   gestation
     U.S.                     5.5% (14/256)  9.2% (12/131)      -3.9% (-9.6, 1.7)   -0.6% (-8.4, 3.8)
     Non-U.S.                 4.7% (40/860)  4.1% (18/443)      0.6% (-1.7, 2.9)     0.5% (-1.8, 2.8)
   Preterm birth <370 weeks     (N=1112)        (N=572)
   gestation
     U.S.                    33.2% (85/256) 28.2% (37/131)     4.7% (-5.0, 14.3)    1.8% (-3.6, 9.0)
     Non-U.S.               20.1% (172/856) 20.0 % (88/441)     0.2% (-4.4, 4.8)    0.9% (-3.5, 5.2)
  Source: FDA analysis



     2. By race (black/African American vs. non-black/African American)
  FDA conducted a subgroup analysis by race (black and non-black) for Trial 003. This race
  subgroup analysis did not provide evidence that Makena had a treatment effect on either
  coprimary efficacy endpoints in the black or non-black subgroups.




                                                  33
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 56 of 103 PageID: 310



  Table 9: Trial 003 Results of Coprimary Efficacy Endpoints by Race*

                                                   Makena              Placebo          Difference
                                                  (N=1130)             (N=578)           (95%CI)
   Neonatal composite index
     Black/African American                     8.7% (6/69)          7.5% (3/40)     0.8% (-9.9,11.5)
     Non-black/African                        5.2% (53/1022)        5.0% (26/520)    0.2% (-2.1, 2.5)
     American
   PTB <350 weeks gestation
     Black/African American                   23.6% (17/72)          19.5% (8/41)    3.0% (-12.5, 18.5)
     Non-black/African                      10.1% (105/1041)        10.9% (58/533)    -0.8% (-4.1, 2.4)
     American
  *This is based on the entire Trial 003 study population
  Source: FDA analysis

  Considering the Applicant’s and FDA’s subgroup analyses results, Makena did not demonstrate
  any favorable effect (positive finding with nominal statistical significance) over placebo in the
  key efficacy endpoints in any of the evaluated subgroups.

       2.4. Comparisons Between Trial 003 and Trial 002
  FDA does not generally support cross-study comparisons to draw efficacy conclusions. Both
  Trials 003 and 002 were well-controlled and well-conducted, such that each should provide
  evidence of efficacy on its own merit. Nevertheless, we explored the potential for significant
  differences in key aspects between Trials 003 and 002 that might clarify their divergent results.

  Study design:
  Trials 002 and 003 were nearly identical in design. However, trial 002 was conducted entirely in
  the United States between 1999 to 2002 with preterm birth <37 weeks as the primary efficacy
  endpoint. Trial 003 was a multinational trial conducted between 2009 to 2018 with coprimary
  endpoints of a neonatal composite index and preterm birth <35 weeks and was approximately 3.5
  times larger than Trial 002. Trial 003 was powered to detect the treatment difference in the
  coprimary endpoints based on the effect size observed in Trial 002.

  Study populations and trial outcomes:
  Trial 003 had the following notable differences compared to Trial 002:




                                                               34
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 57 of 103 PageID: 311



  Table 10: Comparisons of Selected Characteristics Between Trial 003 and Trial 002

                                                                      Trial 003           Trial 003
                                                                       Overall         U.S. Subgroup             Trial 002
                                                                      (N=1708)            (N=391)                (N=463)
   Demographics
     Black race                                                           7%                  29%                   59%
     Single or without a partner                                         10%                  31%                   50%
   Risk factors
     Use of substance* during pregnancy                                  10%                  28%                26%**
     Gestational age of qualifying delivery (weeks)                       32                   33                  31
     History of more than one previous PTB                               15%                  27%              28%/41%***
   Rate PTB <35 weeks in placebo group+                                  12%                  18%                 30%
   Rate PTB <37 weeks in placebo group+                                  22%                  28%                 55%
  *Including tobacco, alcohol, illicit drugs
  **Trial 002 collected information on substance use prior to the study pregnancy and not during the pregnancy; 26% is expected to
  be the higher end of the estimate because it assumes that all women who used substance prior to the pregnancy continued
  substance use after becoming pregnant.
  ***HPC – 28%; Placebo – 41%
  +It is assumed that the rate in the placebo group approximates that of the contemporaneous intended population



  The overall study population of Trial 003 appeared to be at lower risk for factors that might
  affect the risk of PTB. The 003-U.S. subgroup, however, was more similar to the Trial 002 study
  population (see Table 10). Yet, unlike Trial 002, there was no consistent evidence of benefit of
  Makena over placebo in the U.S. subgroup of Trial 003 (see Table 8). As noted above, no
  statistically significant interaction was seen between treatment and region in Trial 003.

  In its briefing document, the Applicant presented post-hoc efficacy analyses exploring a potential
  relationship between efficacy and the proportion of subjects in a trial with more than one of 5
  selective risk factors (history of > 1 prior PTB, black race, substance use in pregnancy, ≤ 12
  years of education, unmarried with no partner). The Applicant concluded that Trial 002 had the
  “highest” risk population (based on the observation that this trial had the highest proportion of
  study subjects with more than one of these 5 factors), followed by the Trial 003-U.S. subgroup,
  and then the overall Trial 003 population as being the relatively lowest risk population. The
  Applicant’s analysis showed a trend toward decreasing efficacy in subpopulations the Applicant
  considered as lower risk. As described earlier, subgroup analyses, especially when conducted
  post-hoc when the study findings are known, are exploratory and cannot be relied upon for
  inferences of efficacy.

  In addition, it is challenging to identify specific patient subpopulations that may be more
  responsive to treatment based on the totality of the data. FDA conducted exploratory analyses of
  Trial 003 using logistic regression models for each coprimary efficacy endpoint with treatment,
  region, each of the aforementioned 5 risk factors, and its interaction with treatment. These
  analyses do not provide convincing evidence of efficacy over placebo in any subpopulation and
  there is no statistically significant interaction between Makena and any of these risk factors.
  Analogous analyses in the Trial 003-U.S. subgroup produced similar results. In summary,
  although these risk factors may have an impact on the overall PTB or neonatal composite index
  rate, there was no evidence in Trial 003 that they impact the treatment effect nor was there
  consistent convincing evidence of an effect within a specific subpopulation across the two trials.
  For example, while black women in the U.S. have a higher rate of PTB compared to non-black


                                                                 35
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 58 of 103 PageID: 312




  women, there was no interaction between race (blacks vs. non-blacks) and treatment effect in
  Trial 002 or Trial 003, nor was there evidence of an effect in the U.S. subgroup in Trial 003.
  Similarly, women with > 1 prior PTB are considered at higher risk of having recurrent PTB.
  However, there was no consistent trend in treatment benefit in this population (see Table 22). In
  Trial 002, these women had a treatment benefit compared to placebo in reduced rate of delivery
  < 35 weeks (30% Makena vs. 44% placebo). This benefit was not observed in Trial 003, where
  women with > 1 PTB randomized to Makena had higher rates of birth < 35 weeks compared to
  placebo (Trial 003 overall: 26% Makena vs. 19% placebo; Trial 003 US subgroup: 25% Makena
  vs. 17% placebo). Importantly, Makena is approved in women with a singleton pregnancy and a
  prior sPTB, and evidence of efficacy must be based on that intended population.

  In summary, Trial 003 did not demonstrate a treatment benefit of Makena on reducing the
  neonatal composite index or the rate of spontaneous preterm birth prior to 35 weeks gestation,
  nor was there evidence of a treatment benefit on the rate of spontaneous preterm birth prior to 37
  weeks or 32 weeks gestation. The significant statistical limitations with exploratory subgroup
  analyses preclude reliable inference of efficacy based on findings from these analyses.

  3. Other Evidence of Effects of Progesterone on Preterm Birth
  There are published data on other progesterone formulations that have been investigated for the
  treatment of PTB. To explore the consistency of results, FDA evaluated pertinent published
  literature on the effect of progesterone on the risk of PTB from randomized, placebo-controlled
  trials and recent, larger meta-analyses. In its briefing document, the Applicant references several
  studies that evaluated 17-HPC. 28,29,30,31,32,33 However, most of these publications are not
  applicable to Makena’s approved use because the studies assessed different clinical outcomes
  (early recurrent pregnancy losses or the prevention of preterm labor). There are additional
  publications that evaluated the effect of hydroxyprogesterone caproate intramuscular injections
  on pregnancy outcomes (with dosing regimens ranging from 500 mg weekly or twice weekly to




  28
    Levine L. Habitual abortion. A controlled study of progestational therapy. West J Surg Obstet Gynecol.
  1964;72:30-36.
  29
     Papiernik-Berkhauser E. Double blind study of an agent to prevent pre-term delivery among women at increased
  risk. Edition Schering. 1970;Serie IV(fiche 3):65-68.
  30
    Johnson JWC, et al. Efficacy of 17α-hydroxyprogesterone caproate in the prevention of premature labor. New
  Engl J Med. 1975;293:675-680.
  31
    Yemini M, et al. Prevention of premature labor by 17 alpha-hydroxyprogesterone caproate. Am J Obstet Gynecol.
  1985:151(5):574-577.
  32
       Suvonnakote T. Prevention of pre-term labour with progesterone. J Med Assoc Thailand. 1986;69(10):537-542.
   Saghafi N, et al. Efficacy of 17α-hydroxyprogesterone caproate in the prevention of preterm delivery. J Obstet
  33

  Gynaecol Res. 2011;37(10):1342-1345.




                                                          36
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 59 of 103 PageID: 313




  1000 mg weekly); however, they are not discussed further here because of the smaller sample
  size (80 subjects) 34 or the absence of a concurrent control group. 35,36,37,38

       3.1. Randomized, Placebo-Controlled Clinical Trials
  The following six placebo-controlled trials evaluated the treatment effect of progesterone on
  preterm birth and included pregnant women with a history of a prior sPTB. Note that all these
  trials evaluated vaginal progesterone.
       •   The 2003 da Fonseca et al. publication reported findings from a single center trial in
           Brazil that randomized 142 women with a current singleton pregnancy and a history of
           previous PTB, cerclage, or uterine malformation in a 1:1 ratio to daily vaginal
           progesterone insert (100 mg) or placebo. 39 Study drug was applied from 24 to 34 weeks
           of gestation. The majority (>90%) of women enrolled had previous PTB (mean
           gestational age at delivery 33 weeks). The rate of PTB <37 weeks was 14% in the
           progesterone group compared to 29% with placebo (p=0.03).
       •   The 2007 O’Brien et al. publication reported findings from an international trial that
           randomized 659 women with a singleton pregnancy and a prior singleton sPTB (delivery
           between 200 and 350 weeks of gestation) in a 1:1 ratio to daily vaginal progesterone (8%
           gel, 90 mg) or placebo starting at 18 to 226 weeks until 37 weeks or delivery. 40 Both
           treatment groups had normal cervical length at randomization (3.7 cm). The primary
           endpoint, the rate of PTB ≤32 weeks, was not statistically different between the two study
           groups (10% progesterone vs. 11% placebo, odds ratio: 0.9). Similar results were seen for
           rate of PTB <37 weeks (42% progesterone vs. 41% placebo, odds ratio: 1.08) and ≤35
           weeks (23% progesterone vs. 27% placebo., odds ratio: 0.9). No differences were seen in
           neonatal outcome (Apgar score, birth weight, NICU admission, respiratory distress
           syndrome, intraventricular hemorrhage, necrotizing enterocolitis, and death).


  34
   Hauth JC, et al. The effect of 17 alpha- hydroxyprogesterone caproate on pregnancy outcome in an active-duty
  military population. Am J Obstet Gynecol. 1983;146(2):187-190.
  35
     Katz Z, et al. Teratogenicity of progestogens given during the first trimester of pregnancy. Obstet Gynecol.
  1985;65(6):775-780.
  36
    Rozenberg P, Chauveaud A, Deruelle P, et al. Prevention of preterm delivery after successful tocolysis in preterm
  labor by 17 alpha-hydroxyprogesterone caproate: a randomized controlled trial. Am J Obstet Gynecol.
  2012;206(3):206 e1-9.
  37
     Senat MV, Porcher R, Winer N, et al. Prevention of preterm delivery by 17 alpha-hydroxyprogesterone caproate
  in asymptomatic twin pregnancies with a short cervix: a randomized controlled trial. Am J Obstet Gynecol.
  2013;208(3):194 e1-8.
  38
     Winer N, Bretelle F, Senat MV, et al. 17 alpha-hydroxyprogesterone caproate does not prolong pregnancy or
  reduce the rate of preterm birth in women at high risk for preterm delivery and a short cervix: a randomized
  controlled trial. Am J Obstet Gynecol. 2015;212(4):485 e481-485 e410.
  39
    Da Fonseca EB, et al. Prophylactic administration of progesterone by vaginal suppository to reduce the incidence
  of spontaneous preterm birth in women at increased risk: A randomized placebo-controlled double-blind study. Am
  J Obstet Gynecol. 2003 Feb;188(2):419-24
  40
    O’Brien JM, et al. Progesterone vaginal gel for the reduction of recurrent preterm birth: primary results from a
  randomized, double-blind, placebo-controlled trial. Ultrasound Obstet Gynecol. 2007;30: 687 – 696




                                                           37
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 60 of 103 PageID: 314




       •   The 2007 Fonseca et al. publication reported findings from an international trial that
           randomized, in a 1:1 ratio, 250 women with a singleton (N=226) or twin (N=24)
           pregnancy and a short cervix to daily 200 mg micronized progesterone capsule or
           placebo. 41 The qualifying risk factor was a cervical length ≤15 mm identified incidentally
           on routine anatomy ultrasound performed at 20 to 24 weeks of gestation, irrespective of
           history of PTB; the majority of women (>50%) were nulliparous, approximately a third
           had no prior PTBs, and 15% had a history of one or more PTB. The study medication
           was used from 24 to 336 weeks of gestation. The primary endpoint was spontaneous
           delivery <34 weeks. The rate of PTB <34 weeks was 19% in the progesterone group
           compared to 34% in the placebo group, and this difference was statistically significant
           (relative risk: 0.56; p=0.007). There was no between-group difference for birthweight,
           fetal/neonatal death, admission to the NICU or major adverse neonatal outcomes before
           discharge. Among women with a history of PTB (N=38), progesterone administration did
           not reduce the incidence of PTB before 34 weeks (95% confidence for relative risk
           included 1).
       •   In 2011, Hassan et al. reported results of an international (23 U.S. and 21 non-U.S. sites)
           trial that randomized 465 asymptomatic women with a singleton pregnancy and a
           shortened cervix (cervical length between 10 to 20 mm) to daily vaginal progesterone
           (8% gel, 90 mg) or placebo in a 1:1 ratio. 42 Enrollment was stratified by
           presence/absence of a history of PTB. Women received study drug from 20 to 236 weeks
           until 366 weeks or delivery. The primary endpoint was delivery <33 weeks of gestation.
           The progesterone group had a significantly lower rate of delivery <33 weeks of gestation
           compared with the placebo (9% vs. 16%, respectively, p=0.02). In women with a history
           of PTB (13% of the study population) <35 weeks gestation, vaginal progesterone gel
           administration was not associated with a reduction in the rate of delivery <33 weeks
           compared to placebo (relative risk: 0.77, 95% CI 0.29-2.06).
       •   Published in 2016, the OPPTINUM trial was conducted primarily in the United Kingdom
           and randomized 1228 women with a singleton pregnancy and at risk for PTB in a 1:1
           ratio to daily vaginal progesterone (200 mg) or placebo from 22-24 weeks to 34 weeks of
           gestation. 43 Eligible women had the following risk factors: previous sPTB at ≤34 weeks
           gestation, a cervical length ≤25 mm, or a positive fetal fibronectin test combined with
           other clinical risk factors for preterm birth. Three primary outcomes were defined: fetal
           death or birth <34 weeks (obstetric), a composite of death, brain injury, or
           bronchopulmonary dysplasia (neonatal), and a standardized cognitive score at 2 years of
           age (childhood). After adjusting for multiplicity (i.e. overall type I error for multiple
           outcomes) progesterone was not found to have a significant benefit on the three primary
           outcomes. In the subgroup of women with a history of sPTB (N=903), there were no


  41
    Fonseca EB, et al. Progesterone and the risk of preterm birth among women with a short cervix. N Engl J Med
  2007;357:462-9.
  42
    Hassan SS, et al. Vaginal progesterone reduces the rate of preterm birth in women with a sonographic short
  cervix: a multicenter, randomized, double-blind, placebo-controlled trial. Ultrasound Obstet Gynecol 2011; 38: 18–
  31.
  43
    Norman JE, et al. Vaginal progesterone prophylaxis for preterm birth (the OPPTIMUM study): a multicentre,
  randomised, double-blind trial. Lancet 2016; 387: 2106–16.




                                                          38
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 61 of 103 PageID: 315




           significant differences in the rate of sPTB prior to 34 weeks gestation between the
           progesterone and placebo groups (odds ratio: 0.82, 95% confidence interval 0.58 to 1.16).
       •   The 2017 Crowther et al. publication reported findings of the PROGRESS trial, an
           international trial that randomized 787 women with a singleton or twin pregnancy and a
           history of sPTB <37 weeks gestation in a 1:1 ratio to vaginal progesterone pessary (100
           mg) or placebo. 44 Women were asked to self-administer a vaginal pessary (equivalent to
           100 mg vaginal progesterone as active substance) daily from 20 weeks gestation until 34
           weeks or delivery. Progesterone treatment had no benefit on the primary outcome of
           neonatal respiratory distress syndrome (RDS) or other neonatal and maternal morbidities
           related to preterm birth. Progesterone treatment also had no effect on the incidence of
           PTB at <37 weeks gestation, a secondary outcome (37% in both treatment groups).

  These randomized, placebo-controlled clinical trials enrolled women with varying risk factors for
  PTB, evaluated different vaginal progesterone doses and formulations, and assessed different
  outcome measures. Overall, the evidence from these publications does not suggest that vaginal
  progesterone is beneficial in reducing the risk of preterm birth in women with a history of PTB.
  Note that FDA has not approved vaginal progesterone for indications related to preterm birth.

       3.2. Meta-Analyses
  Two published meta-analyses of clinical trials studied the efficacy of progesterone on reducing
  the risk of PTB: Romero et al. (2018) 45 and Dodd et al. (2013) 46 (Table 11). This section
  summarizes the meta-analyses, discusses the limitations of each meta-analysis and the regulatory
  utility of these meta-analyses in supporting the efficacy of Makena. To be consistent with the
  coprimary endpoint used in Trial 003, we focus on PTB <35 weeks and neonatal composite
  index.47




  44
    Crowther et al. Vaginal progesterone pessaries for pregnant women with a previous preterm birth to prevent
  neonatal respiratory distress syndrome (the PROGRESS study): A multicentre, randomised, placebo-controlled trial.
  PLoS Med 2017 Sep 26;14(9):e1002390.
  45
    Romero R, et al. Vaginal progesterone for preventing preterm birth and adverse perinatal outcomes in singleton
  gestations with a short cervix: a meta-analysis of individual patient data. Am J Obstet Gynecol 2018;218(2): 161-
  180.
  46
    Dodd, Jodie M., et al. Prenatal administration of progesterone for preventing preterm birth in women considered
  to be at risk of preterm birth. Cochrane Database of Systematic Reviews7 (2013).
  47
    The components of neonatal composite index include neonatal death prior to discharge, grade 3/4 intraventricular
  hemorrhage, respiratory distress syndrome, bronchopulmonary dysplasia, necrotizing enterocolitis, and proven
  sepsis.


                                                          39
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 62 of 103 PageID: 316



  Table 11: Comparison of Study Designs

                             Trial 003                       Romero et al.            Dodd et al.
   Number of subjects        HPC (Makena): 1,130             Progesterone: 498        Progesterone: 1,029
   (Number of studies)       Vehicle: 578                    Placebo: 476             Placebo: 869
                             (1 RCT)                         (5 RCTs)                 (11 RCTs)
   Study population          Women with singleton birth      Women with singleton     Women with singleton
                             and history of spontaneous      birth and short cervix   birth and history of
                             PTB                                                      spontaneous PTB
   Dose                      250 mg weekly                   90-100 or 200 mg         <500 mg weekly or ≥500
                                                             daily                    mg weekly
   Administration            Intramuscular                   Intravaginal             Intramuscular,
                                                                                      intravaginal, oral,
                                                                                      intravenous
   Number of subjects     HPC (Makena): 258                  Progesterone: 115        No U.S. subjects
   from the United States Placebo: 133                       Placebo: 117
  Source: Reviewer’s table



  Romero et al. (2018) assessed whether vaginal progesterone prevents PTB and improves
  perinatal outcomes in women with a singleton gestation and a mid-second trimester, sonographic
  short cervix (cervical length ≤25 mm). The authors defined a composite neonatal morbidity and
  mortality 48 outcome. The doses were either 90-100 mg/day or 200 mg/day by intravaginal
  administration. The authors performed a meta-analysis and estimated the pooled relative risk
  (RR) with an associated 95% confidence interval (CI). An additional post-hoc subgroup analysis
  was conducted using an interaction test to examine whether intervention effects differ between
  the country of enrollment (United States versus other countries). When the heterogeneity of
  treatment effect was substantial (I2 >30%), the results were pooled using a random-effect model.
  Otherwise, a fixed-effect model was used.

  The authors’ meta-analysis included 5 studies (498 progesterone subjects versus 476 placebo
  subjects). The meta-analysis showed that vaginal progesterone significantly reduced the risk of
  PTB <35 weeks (RR [95% CI] = 0.72 [0.58–0.89]) and the risk of composite neonatal morbidity
  and mortality (RR [95% CI] = 0.59 [0.38–0.91]). A subgroup analysis compared the risk of PTB
  <33 weeks (PTB <35 weeks and composite neonatal morbidity and mortality not available)
  between women enrolled from the United States (RR [95% CI] = 0.73 [0.42–1.27]) and women
  from other countries (RR [95% CI] = 0.59 [0.43–0.80]). The interaction test for subgroup
  difference did not show significant difference (p = 0.51). Romero et al. included similar
  proportions of Caucasian subjects (37.2% vs. 39.7%, progesterone and placebo, respectively) and
  black subjects (36.3% vs. 37.0%, progesterone and placebo, respectively). The subgroup analysis
  for reduction of PTB among black subjects had a 95% confidence interval that crossed 1 (RR
  [95% CI] = 0.86 [0.58–1.26]), whereas that of Caucasian subjects had a 95% confidence interval
  that excluded 1 (RR [95% CI] = 0.45 [0.28–0.73]).

  This meta-analysis included subjects with various dose levels (90-100 or 200 mg per day) and
  the analysis was mainly driven by 3 large studies. In addition, the meta-analysis was
  underpowered to evaluate interactions. Although both Trial 003 and Romero et al. included

  48
    The only difference between neonatal composite index and composite neonatal morbidity and mortality is whether
  the intraventricular hemorrhages are restricted to grade 3/4 or all grades, respectively.


                                                        40
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 63 of 103 PageID: 317




  women with a singleton pregnancy, subjects of Trial 003 had a high prevalence of spontaneous
  PTB history (100%) with a low prevalence of short cervix (1.6%), while 30% of subjects in the
  Romero et al. meta-analysis had a history of sPTB history with a high prevalence of short cervix
  (100%). Romero et al. does not provide information for the approved dose of 250 mg per week
  administered by intramuscular injection. Because of the difference in study population,
  formulation, dose levels, and route of administration in Romero et al., the characteristics of the
  trials in this meta-analysis are not comparable to Trial 003 and the meta-analysis findings do not
  inform the efficacy of Makena.

  Dodd et al. (2013) assessed the benefits and risks of progesterone for the prevention of PTB for
  women considered to be at increased risk of PTB. This article did not provide a composite
  neonatal outcome. However, components of the neonatal composite index, except
  bronchopulmonary dysplasia, were available. The authors performed a meta-analysis and
  estimated the pooled RR with an associated 95% CI. A random-effect model was employed
  when the heterogeneity of treatment effect was substantial (I2 >30%). Otherwise, a fixed-effect
  model was used.

  We focused on the results from the indicated population, women with a singleton pregnancy and
  history of spontaneous PTB. The authors dichotomized the weekly cumulative dose to either
  <500 mg or ≥500 mg per week, and the drug was administered through multiple routes:
  intramuscular, intravaginal, oral, and intravenous. The authors used a total of 11 clinical studies
  (1,029 progesterone subjects versus 869 placebo subjects) to conduct a meta-analysis in the
  indicated population. Not all 11 studies were used to analyze the outcomes. Because the result
  using an outcome of PTB <35 weeks of gestation was not available, we used the authors’
  outcome of PTB <34 weeks, which concluded that progesterone significantly reduced the risk of
  PTB (5 studies; RR [95% CI] = 0.31 [0.14–0.69]). The authors reported that neonatal death (6
  studies; RR [95% CI] = 0.45 [0.27–0.76]) and necrotizing enterocolitis (3 studies; RR [95% CI]
  = 0.30 [0.10–0.89]) showed significant risk reduction.

  The analysis using 5 studies to estimate the risk of PTB <34 weeks included subjects treated with
  multiple dose levels and routes of administration. Therefore, the treatment effect of the indicated
  dose (250 mg) and administration route is unclear. The I2 from the five studies indicated
  substantial heterogeneity (I2 = 56%), raising concerns of whether the trials were too different to
  be incorporate into the meta-analysis.

  Compared to Trial 003, Dodd et al. neither studied the approved dose (250 mg weekly) nor used
  the intramuscular injection only for administration. Therefore, this meta-analysis is not directly
  comparable to Trial 003, providing limited inference from the pooled estimate of the treatment
  effect. None of the five pooled studies that estimated PTB<34 weeks were conducted in the
  United States; study sites were Iran, Turkey, Brazil, and India.

  The two meta-analyses combined different patient populations, formulations, doses and routes of
  administration. Thus, these studies did not investigate Makena’s indicated population, dose, and
  route of administration and are not comparable to Trial 003. In addition, we do not have access
  to the patient-level data, individual study protocols and study reports. Because of issues with the




                                                  41
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 64 of 103 PageID: 318




  relevancy and the unknown quality of these meta-analyses, the utility of these meta-analyses is
  limited in addressing the efficacy of Makena.




                                                 42
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 65 of 103 PageID: 319




  4. Safety
  In Trial 002, total fetal/neonatal deaths included miscarriages (delivery from 160 up through 196
  weeks, stillbirths ([antepartum or intrapartum death] from 20 weeks gestation through term) and
  neonatal deaths (death of a liveborn born from 20 weeks gestation through term). Of concern was
  the numerically higher rate of miscarriages and stillbirths in Trial 002. The number of these
  events were small, and no clear conclusions about the effect of HPC on this safety concern could
  be made. Trial 003 was powered to exclude a doubling of the risk of fetal/early infant deaths, the
  primary safety outcome. Fetal/early infant deaths were comprised of the following:
      • Spontaneous abortion/miscarriage (delivery from 160 up through 196 weeks), and
      • Stillbirth (antepartum or intrapartum death) from 20 weeks gestation through term, and
      • Early fetal death (from minutes after birth until 28 days of life) occurring in livebirths
          born at < 24 weeks gestation

  Fetal and early infant death data from Trial 002 and Trial 003 are juxtaposed in Table 12 and
  pooled results from both trials are shown in Table 13. Note that the “early fetal death,” as
  defined in 003, was not analyzed as such in Trial 002. The results for “early fetal death” for Trial
  002 in Table 12 and Table 13 were analyzed post-hoc for this efficacy supplement. As shown in
  Table 12, Trial 003 excluded a doubling of the risk of fetal/early infant deaths for Makena (upper
  bound of 95% was 1.81). When the data from Trial 002 and 003 were pooled, there was no
  difference in the overall incidence of fetal/early infant deaths with Makena compared to placebo
  in either trial. There appeared to be a trend toward an increase in stillbirths in both trials;
  however, the numbers are small, precluding reliable determination of risk. The pooled data from
  Trials 002 and 003 showed similar results.
  Table 12: Fetal and Early Infant Deaths in Trial 002 and Trial 003 (Safety Population)

                                                        Trial 002                                        Trial 003
   Safety Outcomes                      Makena          Placebo             RRc           Makena         Placebo             RR
   Na, nb (%)                           N=310            N=153            (95% CI)        N=1130          N=578            95% CI
   Total fetal/early infant            15 (4.8%)        6 (3.9%)            1.22         19 (1.7%)       11 (1.9%)           0.87
   deathse                                                               (0.48, 3.1)                                     (0.42, 1.81)

   Miscarriages (<20 weeks)            5 (2.4%)              0              N/A           4 (0.5%)        6 (1.3%)           0.32
                                                                                                                         (0.09, 1.14)
   Stillbirths (≥20 weeks)             6 (2.0%)         2 (1.3%)           1.52          12 (1.1%)        3 (0.5%)           2.07
                                                                       (0.31, 7.52)                                      (0.59, 7.29)
   Early infant deaths                 4 (1.3%)         4 (2.6%)           0.49           3 (0.3%)        2 (0.4%)           0.73
                                                                       (0.13, 1.92)                                      (0.12, 4.48)
  Abbreviations: RR = relative risk, calculated for 17-HPC relative to placebo; CI = confidence interval
  aN = number of subjects in the Intent to Treat Population in the specified treatment group. The safety population consists of all
  subjects who received any amount of study medication.
  bn = number of subjects within a specific category. Percentages are calculated as 100x (n/N)
  cRelative risk of fetal/early infant death for Makena relative to placebo and is for the Cochran-Mantel-Haenszel test adjusted for
  gestational age at randomization
  e Defined as spontaneous abortion/miscarriage, stillbirth, and early fetal death (from minutes after birth until 28 days of life)
  occurring in livebirths born at <24 weeks gestation
  Source: Applicant’s analysis (submitted September 25, 2019)




                                                                    43
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 66 of 103 PageID: 320



  Table 13: Fetal and Early Infant Deaths in Trial 002 and Trial 003 Subjects Combined (Safety
  Population)

   Safety outcomes                                                 Trials 002 and 003 Combined
   Na, nb (%)                                   Makena                        Placebo                                 RR
                                               N = 1438                       N = 731                              (95% CI)
   Total fetal/neonatal                        34 (2.4%)                     17 (2.3%)                                1.01
   deathse                                                                                                        (0.57, 1.79)

   Miscarriages                                n = 1075                            n = 555                            0.73
   (<20 weeks)                                 9 (0.8%)                            6 (1.1%)                       (0.26, 2.04)
   Stillbirths                                 n = 1429                            n = 724                            1.86
   (≥20 weeks)                                 18 (1.3%)                           5 (0.7%)                       (0.69, 4.99)
   Early infant deaths                         n = 1411                            n = 720                            0.58
                                               7 (0.5%)                            6 (0.8%)                       (0.20, 1.73)
  Source: Applicant’s analysis (submitted September 25, 2019)

  Birth at 24 weeks is traditionally considered to be the threshold for viability for a preterm
  neonate, and the Applicant counted only deaths in livebirths born < 24 weeks (early infant death)
  in the primary safety outcome. FDA, however, considers deaths occurring from minutes after
  birth until 28 days of life in livebirths born ≥ 20 weeks gestation (neonatal deaths) to be an
  important safety measurement. These results on fetal and neonatal deaths from Trial 002 and
  Trial 003 are juxtaposed in Table 14 and pooled results from both trials are shown in Table 15.
  Overall, these findings are consistent with those above.
  Table 14: Fetal and Neonatal Deaths in Trial 002 and Trial 003 (Safety Population)

                                                        Trial 002                                          Trial 003
   Safety Outcomes                      Makena          Placebo             RRc            Makena          Placebo            RR
   Na, nb (%)                           N=310            N=153            (95% CI)         N=1130           N=578           95% CI
   Total fetal/neonatal                19 (6.1%)        11 (7.2%)        0.83 (0.41,      22 (2.0%)        13 (2.2%)          0.85
   deathsc                                                                  1.70)                                         (0.43, 1.67)

   Miscarriages (<20 weeks)             5 (2.4%)              0              N/A           4 (0.5%)        6 (1.3%)           0.32
                                                                                                                          (0.09, 1.14)
   Stillbirths (≥20 weeks)              6 (2.0%)         2 (1.3%)           1.52          12 (1.1%)        3 (0.5%)           2.07
                                                                        (0.31, 7.52)                                      (0.59, 7.29)
   Neonatal deaths                      8 (2.7%)         9 (6.0%)           0.44           6 (0.5%)      4 (0.7%)             0.73
                                                                        (0.18, 1.12)                                      (0.21, 2.58)
  aN = number of subjects in the Intent to Treat Population in the specified treatment group. The safety population consists of all
  subjects who received any amount of study medication.
  bn = number of subjects within a specific category. Percentages are calculated as 100x (n/N)
  c Defined as spontaneous abortion/miscarriage, stillbirth, and neonatal death (from minutes after birth until 28 days of life) occurring
  in livebirths born ≥ 20 weeks gestation
  Source: Applicant’s analysis (submitted September 27, 2019)




                                                                    44
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 67 of 103 PageID: 321



  Table 15: Fetal and Neonatal Deaths in Trial 002 and Trial 003 Subjects Combined (Safety
  Population)

   Safety outcomes                                                 Trials 002 and 003 Combined
   Na, nb (%)                                   Makena                        Placebo                                 RR
                                               N = 1438                       N = 731                              (95% CI)
   Total fetal/neonatal                        41 (2.9%)                     24 (3.3%)                         0.85 (0.52, 1.40)
   deathsc

   Miscarriages                                n = 1075                           n = 555                             0.73
   (<20 weeks)                                  9 (0.8%)                          6 (1.1%)                        (0.26, 2.04)
   Stillbirths                                 n = 1429                           n = 724                             1.86
   (≥20 weeks)                                 18 (1.3%)                          5 (0.7%)                        (0.69, 4.99)
   Neonatal deaths                             n = 1411                           n = 720                             0.54
                                               14 (1.0%)                         13 (1.8%)                        (0.25, 1.31)
  aN = number of subjects in the Intent to Treat Population in the specified treatment group. The safety population consists of all
  subjects who received any amount of study medication.
  bn = number of subjects within a specific category. Percentages are calculated as 100x (n/N)
  c Defined as spontaneous abortion/miscarriage, stillbirth, and neonatal death (from minutes after birth until 28 days of life) occurring
  in livebirths born ≥ 20 weeks gestation
  Source: Applicant’s analysis (submitted September 27, 2019)

  In Trial 003, the same proportion of subjects in each treatment group (3%) experienced serious
  treatment-emergent adverse event (TEAE) or maternal pregnancy complications (MPC). The
  most frequently reported serious TEAE or MPC for subjects treated with Makena were
  premature separation of placenta (5 subjects, 0.4%), placental insufficiency (4 subjects, 0.4%),
  and pneumonia (3 subjects, 0.3%). The most frequently reported serious TEAE or MPC for
  subjects treated with placebo were cholestasis (3 subjects, 0.5%) and premature separation of
  placenta (2 subjects, 0.3%).

  Table 16: Most Common (≥ 2 subjects Overall) Serious TEAE and MPC by Preferred Term in Trial
  003 (Safety Population)

                                                                      Makena                Placebo
                                                                      N = 1128              N = 578
   Preferred Term                                                      N (%)                 N (%)
   Subjects with at least one serious TEAE/MPC                        34 (3%)               18 (3%)
   Cholestasis                                                          0 (0)                3 (0.5)
   Endometritis                                                        1 (0.1)               1 (0.2)
   Escherichia sepsis                                                  2 (0.2)                0 (0)
   Migraine                                                            1 (0.1)               1 (0.2)
   Placental insufficiency                                             4 (0.4)               1 (0.2)
   Pneumonia                                                           3 (0.3)                0 (0)
   Premature separation of placenta                                    5 (0.4)               2 (0.3)
   Pyelonephritis                                                      2 (0.2)               1 (0.2)
   Wound infection                                                     2 (0.2)                0 (0)

  Although the number of fetal and neonatal deaths are too low to draw definitive conclusions, the
  findings of this safety outcome appear to be similar between placebo and Makena. Otherwise, the
  safety profile of Makena remains unchanged.




                                                                    45
5. Appendix
Table 17: Estimated Annual Number of 15- to 44-Year-Old Patients With Dispensed Prescriptions for Hydroxyprogesterone or
Progesterone Products, Stratified by Molecule and Form, From U.S. Retail or Mail Order/Specialty Pharmacies 2014-2018
                                                                         2014             2015             2016             2017             2018
                                                                  Patients (N)   % Patients (N)   % Patients (N)   % Patients (N)   % Patients (N)   %
Total Patients (Hydroxyprogesterone and Progesterone)*                478,567 100%     492,992 100%     513,900 100%     546,499 100%     559,985 100%
All Hydroxyprogesterone                                                 8,039   2%      12,581   3%      25,477   5%      38,744   7%      42,320   8%
   Makena®                                                              8,035 100%      12,581 100%      25,126 99%       37,581 97%       31,684 75%
   Generic Hydroxyprogesterone Caproate                                      0  0%            0  0%          117 <1%          769  2%      12,325 29%
All Progesterone Products                                             471,252 98%      481,858 98%      491,869 96%      510,955 93%      520,992 93%
   Progesterone (Oral)                                                341,067 72%      358,172 74%      377,479 77%      403,335 79%      427,085 82%
   Progesterone (Injectable)                                           94,578 20%       96,532 20%      100,647 20%      102,199 20%      113,736 22%
   Progesterone (Vaginal)                                             117,579 25%      107,735 22%       96,986 20%       89,305 17%       77,378 15%
* Prescriptions for bulk powder forms of hydroxyprogesterone and progesterone were not included.
Source: Symphony Health IDV® Integrated Dataverse. Data years 2014-2018. Extracted August 2019. File: SH UPC Progesterone and Hydroxyprogesterone Pt 08-07-2019.xlsx.
Unique patient counts should not be added across time periods or drug categories due to the possibility of double counting those patients who received multiple products within the
same calendar year or over multiple periods in the study. Generic hydroxyprogesterone caproate use in 2016 and 2017 were generic Delalutin products.
                                                                                                                                                                                      Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 68 of 103 PageID: 322




                                                                                         46
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 69 of 103 PageID: 323




  Table 18: Diagnoses Associated With the Estimated Number of Progesterone or
  Hydroxyprogesterone Use Mentions Among 15- to 44-Year-Old Women From U.S. Office-Based
  Physician Surveys, 2013 Through 2018, Aggregated




  Source: Syneos Health Research and Insights, TreatmentAnswers™ with Pain Panel. Data years 2013-2018. Extracted July 2019.
  File: Progesterone and Hydroxyprogesterone products by diagnosis 07-22-2019.xlsx. Diagnosis data are not directly linked to
  dispensed prescriptions but obtained from surveys of a sample of 3,200 office-based physicians reporting on patient activity one day
  a month. Drug use mentions below 100,000 may not represent reliable estimates of use and should be interpreted with caution
  because the sample size may be very small with corresponding large confidence intervals.




                                                                  47
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 70 of 103 PageID: 324



  Table 19: Estimated Drug Use Mentions Among 15- to 44-Year-Old Women Associated With
  Selected Diagnoses From U.S. Office-Based Physician Surveys, 2013-2018, Aggregated

                                  January 2013 through December 2018
                                                          Uses (000) 95% CI Uses (000) Share %
   Current/history preterm labor or cervical shortening        2,364       2,059-2,668   100%
   History of preterm labor (O09.21X, Z87.51)                  1,277       1,054-1,501    54%
       Makena                                                    539           394-685    42%
       17-Alpha Hydroxyprogesterone                              290           184-397    23%
       Hydroxyprogesterone                                       112            46-178      9%
       Prenatal OTC                                               88            29-146      7%
       Prenatal Rx                                                73            19-126      6%
       All Others                                                175            92-258    14%
   Preterm labor in current pregnancy (O60.XXX)                  936         744-1,127    40%
       Nifedipine                                                172            90-254    18%
       Makena                                                    135            62-207    14%
       Procardia                                                 132            60-203    14%
       Terbutaline Inj                                            85            27-143      9%
       Betamethasone Inj                                          75            21-129      8%
       All Others                                                338          223-453     36%
   Cervical shortening (O26.87X)                                 151            74-228      6%
       Progesterone vaginal                                       73            20-127    48%
       Prometrium                                                 60            11-109    40%
       Prochieve                                                  11           <0.5-32      7%
       Crinone                                                     7           <0.5-23      5%
  Source: Syneos Health Research and Insights, TreatmentAnswers™ with Pain Panel. Data years 2013-2018. Extracted July 2019.
  File: Progesterone and Hydroxyprogesterone products by diagnosis 07-22-2019.xlsx. Diagnosis data are not directly linked to
  dispensed prescriptions but obtained from surveys of a sample of 3,200 office-based physicians reporting on patient activity one day
  a month. Drug use mentions below 100,000 may not represent reliable estimates of use and should be interpreted with caution
  because the sample size may be very small with corresponding large confidence intervals.




                                                                  48
Table 20: Comparison of Demographics and Baseline Characteristics: Studies 002 and 003

                                                                                          Trial 003            Trial 003 U.S. subset              Trial 002
                                                                                   Makena         Placebo      Makena        Placebo       Makena         Placebo
Variable                                                                          (N=1130)        (N=578)      (N=258)       (N=133)       (N=310)        (N=153)
Gestational age of qualifying delivery, weeks                                     31.3 ± 4.4     31.6 ± 4.2   32.5 ± 3.9    32.5 ± 3.9    30.6 ± 4.6     31.3 ± 4.2
Number of previous preterm deliveries
  1 previous PTB, N (%)                                                           964 (85)       494 (86)      187 (72)       97 (73)     224 (72)        90 (59)
  >1 previous PTB, N (%)                                                          166 (15)        82 (14)       71 (28)       36 (27)      86 (28)        63 (41)
Number with cervical length <25 mm at randomization, N                             18 (2)          9 (2)         13 (5)        3 (2)         NA             NA
(%)
Age, years                                                                         30 ± 5         30 ± 5        28 ± 5        27 ± 5       26 ± 6         27 ± 5
Race, N (%)
  Black or African American/African Heritage                                        73 (6)        41 (7)        72 (28)       41 (31)     183 (59)        90 (59)
  White                                                                           1004 (89)      504 (87)      170 (66)       84 (63)      79 (25)        34 (22)
  Asian                                                                             23 (2)        22 (4)          4 (2)        2 (2)        2 (1)          1 (1)
  Other                                                                             30 (3)        11 (2)         12 (5)        6 (5)        3 (1)          2 (1)
Ethnicity, N (%)
  Hispanic or Latino                                                               101 (9)        54 (9)        31 (12)       23 (17)     43 (14)**      26 (17)**
  Non-Hispanic or Latino                                                          1029 (91)      524 (91)      227 (88)      110 (83)     267 (86)       127 (83)
Marital Status, N (%)
  Married or living with partner                                                  1013 (90)      522 (90)      180 (70)       91 (68)      159 (51)      71 (46)
  Never married                                                                     86 (8)        40 (7)        61 (24)       33(25)       119 (38)      64 (42)
  Divorced, widowed or separated                                                    31 (3)        16 (3)         17 (7)        9 (7)        32 (10)      18 (12)
BMI before pregnancy                                                              24.3 ± 7.1    24.7 ± 8.7    27.4 ± 11.8   29.3 ± 15.3   26.9 ± 7.9    26.0 ± 7.0
Years of education                                                                  13 ± 2        13 ± 2        13 ± 2        13 ± 2        12 ± 2        12 ± 2
Any substance use during pregnancy, N (%)                                          105 (9)        51 (9)        69 (27)       40 (30)       85 (27)      36 (24)
  Smoking                                                                           92 (8)        40 (7)        58 (22)       31 (23)       70 (23)      30 (20)
  Alcohol                                                                           23 (2)        18 (3)         20 (8)       16 (12)        27 (9)       10 (7)
  Illicit drugs                                                                     15 (1)         8 (1)         15 (6)        8 (6)         11 (4)        4 (3)
**Hispanic or Latino included in both race and ethnicity category for Study 002
                                                                                                                                                                      Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 71 of 103 PageID: 325




                                                                                          49
Table 21: Summary of Neonatal Composite Index by Subgroups

                                                      Trial 003                 Trial 003 U.S. subset                    Trial 002
                                                Makena        Placebo          Makena          Placebo         Makena            Placebo
Neonatal Composite Index, Subgroup             (N=1091)        (N=560)         (n=252)         (n=126)         (N=295)            (N=151)
GA at randomization (weeks)
  160-176                                     25/481 (5.2)   12/230 (5.2)     4/93 (4.3)      4/36 (11.1)     12/97 (12.4)     11/47 (23.4)
  180-206                                     34/610 (5.6)   17/330 (5.2)    14/159 (8.8)      8/90 (8.9)    23/198 (11.6)    15/104 (14.4)
  Overall                                    59/1091 (5.4)   29/560 (5.2)    18/252 (7.1)    12 /126 (9.5)   35/295 (11.9)    26/151 (17.2)
GA of qualifying delivery* (weeks)
  200 - <280                                  17/221 (7.7)     3/97 (3.1)     3/30 (10.0)    2/17 (11.8)     11/74 (14.9)      9/29 (31.0)
  280 - <320                                  14/198 (7.1)   13/102 (12.7)     3/37 (8.1)    4/18 (22.2)       5/65 (7.7)      5/30 (16.7)
  320 - <350                                  15/339 (4.4)    9/182 (4.9)      3/73 (4.1)    5/39 (12.8)     11/79 (13.9)      9/54 (16.7)
  350 - <370                                  13/330 (3.9)    4/176 (2.3)     9/110 (8.2)     1/51 (2.0)      8/77 (10.4)       3/38 (7.9)
GA of earliest prior PTB** (weeks)
  0 - <200                                    24/445 (5.4)   11/228 (4.8)      5/75 (6.7)     3/35 (8.6)      6/46 (13.0)       1/16 (6.3)
  200 - <280                                  13/153 (8.5)     2/71 (2.8)     4/27 (14.8)     1/18 (5.6)     10/47 (21.3)      9/23 (39.1)
  280 - <320                                   9/112 (8.0)    7/59 (11.9)      2/29 (6.9)    3/13 (23.1)      4/39 (10.3)      4/20 (20.0)
  320 - <350                                   7/198 (3.5)     6/99 (6.1)      2/59 (3.4)    4/29 (13.8)      8/55 (14.5)      6/34 (17.6)
  350 - <370                                   6/183 (3.3)    3/102 (2.9)      5/62 (8.1)     1/31 (3.2)      5/40 (12.5)       2/26 (7.7)
Previous PTB, N (%)
  1                                           43/933 (4.6)   22/478 (4.6)    11/184 (6.0)     8/92 (8.7)     18/210 (8.6)      10/89 (11.2)
  >1ǂ                                        16/158 (10.1)    7/80 (8.8)      7/78 (9.0)     4/34 (11.8)     17/85 (10.0)      16/62 (25.8)
         2                                   14/125 (11.2)    5/66 (7.6)     6/52 (11.5)     4/28 (14.3)     12/55 (21.8)      8/45 (17.8)
        ≥3                                     2/33 (6.1)    2/14 (14.3)      1/16 (6.3)      0/6 (0.0)       5/30 (16.7)      8/17 (47.1)
Cervical length at randomization***, N (%)
  <25 mm                                       2/17 (11.8)    2/9 (22.2)       1/13 (7.7)     1/3 (33.3)         NA                NA
  ≥25 mm                                      44/890 (4.9)   23/444 (5.2)    11/110 (10.0)   10/63 (15.9)        NA                NA
BMI before pregnancy (kg/m2)
  Underweight (<18.5)                          4/80 (5.0)      3/37 (8.1)       0/11 (0)        0/2 (0)        4/25 (16.0)      2/10 (20.0)
  Normal (18.5 - <25)                         34/629 (5.4)   12/328 (3.7)     7/112 (6.3)     2/49 (4.1)     13/116 (11.2)     14/73 (19.2)
  Overweight (25 - <30)                       10/249 (4.0)    9/125 (7.2)      6/63 (9.5)    6/34 (17.6)       6/56 (10.7)      5/30 (16.7)
  Obese (≥30)                                 11/133 (8.3)     5/69 (7.2)      5/66 (7.6)     4/41 (9.8)      10/86 (11.6)      5/34 (14.7)
                                                                                                                                              Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 72 of 103 PageID: 326




                                                                      50
                                                                 Trial 003                      Trial 003 U.S. subset                   Trial 002
                                                           Makena        Placebo               Makena          Placebo        Makena            Placebo
Neonatal Composite Index, Subgroup                        (N=1091)        (N=560)              (n=252)         (n=126)        (N=295)            (N=151)
Any substance use during pregnancy,
N (%)
  Yes                                                     8/101 (7.9)         5/49 (10.2)      5/67 (7.5)    4/38 (10.5)     12/82 (14.6)     6/35 (17.1)
  No                                                     51/990 (5.2)        24/511 (4.7)     13/185 (7.0)    8/88 (9.1)    23/213 (10.8)    20/116 (17.2)
  Smoking
       Yes                                                8/89 (9.0)          4/39 (10.3)      5/57 (8.8)    3/29 (10.3)     10/67 (14.9)     6/29 (20.7)
       No                                               51/1002 (5.1)        25/521 (4.8)     13/195 (6.7)    9/97 (9.3)    25/228 (11.0)    20/122 (16.4)
  Alcohol
       Yes                                                 0/23 (0)           4/17 (23.5)       0/19 (0)     3/15 (20.0)     3/26 (11.5)        0/10 (0)
       No                                               59/1068 (5.5)        25/543 (4.6)     18/233 (7.7)   9/111 (8.1)    32/269 (11.9)    26/141 (18.4)
  Illicit drugs
       Yes                                                1/14 (7.1)          1/7 (14.3)       1/13 (7.7)     1/7 (14.3)     2/10 (20.0)        0/4 (0)
       No                                               58/1077 (5.4)        28/553 (5.1)     17/239 (7.1)   11/119 (9.2)   33/285 (11.6)    26/147 (17.7)
Race
  Non-Hispanic black                                      6/69 (8.7)          3/39 (7.7)       5/68 (7.4)     3/39 (7.7)    22/176 (12.5)     20/89 (22.5)
  Non-Hispanic non-black                                 50/923 (5.4)        23/468 (4.9)     13/153 (8.5)   7/64 (10.9)      8/81 (9.9)       6/36 (16.7)
Ethnicity
  Hispanic                                                3/99 (3.0)          3/53 (5.7)        0/31 (0)      2/23 (8.7)     5/38 (13.2)        0/26 (0)
  Non-Hispanic                                           56/992 (5.6)        26/507 (5.1)     18/221 (8.1)   10/103 (9.7)   30/257 (11.7)    26/125 (20.8)
Years of education
  ≤12                                                    28/458 (6.1)        18/249 (7.2)     9/116 (7.8)    9/69 (13.0)    29/213 (13.6)    18/101 (17.8)
  >12                                                    31/632 (4.9)        11/311 (3.5)     9/135 (6.7)     3/57 (5.3)      6/82 (7.3)      8/50 (16.0)
* If more than one prior delivery was sPTB, qualifying delivery was the most recent.
** The earliest PTB may be indicated or spontaneous.
***Cervical length measurement was not captured for all subjects in a treatment group.
GA = gestational age
NA = not available
Source: Applicant Analysis; ǂFDA Analysis.
                                                                                                                                                             Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 73 of 103 PageID: 327




                                                                                         51
Table 22: Summary of PTB <350 Weeks by Subgroups

                                                    Trial 003                   Trial 003 U.S. Subset                    Trial 02
                                              Makena         Placebo           Makena          Placebo         Makena            Placebo
Stratification Groups, n/N (%)               (N=1130)        (N=578)           (N=258)         (N=133)         (N=310)            (N=153)
GA at randomization (weeks)
  160-176                                   61/493 (12.4)    31/238 (13.0)    16/96 (16.7)     9/40 (22.5)   22/103 (21.4)     21/47 (44.7)
  180-206                                    61/620 (9.8)    35/336 (10.4)   24/160 (15.0)    14/91 (15.4)   41/203 (20.2)    26/106 (24.5)
  Overall                                  122/1113 (11.0)   66/574 (11.5)   40/256 (15.6)   23/131 (17.6)   63/306 (20.6)    47/153 (30.7)
GA of qualifying delivery* (weeks)
  200 - <280                                29/229 (12.7)      9/101 (8.9)    7/31 (22.6)     3/18 (16.7)    21/82 (25.6)     13/29 (44.8)
  280 - <320                                24/201 (11.9)    20/104 (19.2)    9/37 (24.3)     4/18 (22.2)    12/65 (18.5)      6/30 (20.0)
  320 - <350                                36/344 (10.5)    24/186 (12.9)    9/75 (12.0)    10/40 (25.0)    12/81 (14.8)     18/55 (32.7)
  350 - <370                                 32/336 (9.5)     13/180 (7.2)   14/111 (12.6)    6/54 (11.1)    18/78 (23.1)     10/39 (25.6)
GA of earliest prior PTB** (weeks)
  0 - <200                                  53/459 (11.5)    26/234 (11.1)   13/78 (16.7)     5/36 (13.9)     9/46 (19.6)      3/16 (18.8)
  200 - <280                                21/156 (13.5)       7/73 (9.6)    7/27 (25.9)     3/19 (15.8)    21/55 (38.2)     11/23 (47.8)
  280 - <320                                15/113 (13.3)     12/60 (20.0)    8/30 (26.7)     3/13 (23.1)     7/39 (17.9)      5/20 (25.0)
  320 - <350                                 18/201 (9.0)    12/100 (12.0)     5/59 (8.5)     6/29 (20.7)     9/56 (16.1)     13/35 (37.1)
  350 - <370                                 15/184 (8.2)      9/106 (8.5)    7/62 (11.3)     6/34 (17.6)    10/40 (25.0)      5/26 (19.2)
Previous PTD, N (%)
  1                                          80/949 (8.4)    51/491 (10.4)   22/185 (11.9)   17/96 (17.7)    37/220 (16.8)    19/90 (21.1)
  >1ǂ                                       42/164 (25.6)     15/81 (18.5)    18/71 (25.3)    6/35 (17.1)     26/86 (30.2)    28/63 (44.4)
        2                                   29/127 (22.8)     10/67 (14.9)    13/52 (25.0)    4/29 (13.8)     18/56 (32.1)    17/46 (37.0)
        ≥3                                   13/37 (35.1)      5/14 (35.7)     5/19 (16.3)     2/6 (33.3)      8/30 (26.7)    11/17 (64.7)
Cervical length at randomization***, N (%)
  <25 mm                                      4/18 (22.2)     4/9 (44.4)      2/13 (15.4)     1/3 (33.3)         NA                NA
  ≥25 mm                                    92/907 (10.1)    45/455 (9.9)    21/112 (18.8)   13/66 (19.7)        NA                NA
BMI before pregnancy
  Underweight (<18.5)                        13/83 (15.7)      4/38 (10.5)       0/11 (0)       0/3 (0)        5/25 (20.0)     6/10 (60.0)
  Normal (18.5 - <25)                        59/637 (9.3)     33/335 (9.9)   20/112 (17.9)   10/51 (19.6)    23/131 (17.6)    26/77 (33.8)
  Overweight (25 - <30)                     29/255 (11.4)    16/127 (12.6)     9/66 (13.6)    6/34 (17.6)     14/60 (23.3)    10/32 (31.3)
  Obese (≥30)                               21/138 (15.2)     13/74 (17.6)    11/67 (16.4)    7/43 (16.3)     21/90 (23.3)     5/34 (14.7)
                                                                                                                                              Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 74 of 103 PageID: 328




                                                                      52
                                                                  Trial 003                      Trial 003 U.S. Subset                    Trial 02
                                                            Makena         Placebo              Makena          Placebo         Makena            Placebo
Stratification Groups, n/N (%)                             (N=1130)        (N=578)              (N=258)         (N=133)         (N=310)            (N=153)
Any substance use during pregnancy,
N (%)
  Yes                                                   19/105 (18.1)   13/51 (25.5)           11/69 (15.9)   10/40 (25.0)     16/85 (18.8)     16/36 (44.4)
  No                                                   103/1008 (10.2) 53/523 (10.1)          29/187 (15.5)   13/91 (14.3)    47/221 (21.3)    31/117 (26.5)
  Smoking
       Yes                                               18/92 (19.6)   11/40 (27.5)           10/58 (17.2)    8/30 (26.7)     13/70 (18.6)     15/30 (50.0)
       No                                              104/1021 (10.2) 55/534 (10.3)          30/198 (15.2)   15/101 (14.9)   50/236 (21.2)    32/123 (26.0)
  Alcohol
       Yes                                                1/23 (4.3)    5/18 (27.8)             1/19 (5.3)     4/16 (25.0)     5/27 (18.5)      2/10 (20.0)
       No                                              121/1090 (11.1) 61/556 (11.0)          39/237 (16.5)   19/115 (16.5)   58/279 (20.8)    45/143 (31.5)
  Illicit drugs                                          2/15 (13.3)     3/8 (37.5)            2/14 (14.3)      3/8 (37.5)     2/11 (18.2)        0/4 (0)
       Yes
       No                                              120/1098 (10.9) 63/566 (11.1)          38/242 (15.7)   20/123(16.3)    61/295 (20.7)    47/149 (31.5)
Race
  Non-Hispanic black                                     17/72 (23.6)         8/40 (20.0)      16/71 (22.5)    8/40 (20.0)    39/183 (21.3)    32/90 (35.6)
  Non-Hispanic non-black                                 92/940 (9.8)        50/480 (10.4)    19/154 (12.3)   10/68 (14.7)    28/127 (22.0)    15/63 (23.8)
Ethnicity
  Hispanic                                              13/101 (12.9)   8/54 (14.8)            5/31 (16.1)     5/23 (21.7)     10/41 (24.4)     4/26 (15.4)
  Non-Hispanic                                         109/1012 (10.8) 58/520 (11.2)          35/225 (15.6)   18/108 (16.7)   53/265 (20.0)    43/127 (33.9)
Years of education
  ≤12                                                   64/474 (13.5)        40/256 (15.6)    24/120 (20.0)   18/74 (24.3)    49/223 (22.0)    32/103 (31.1)
  >12                                                    58/639 (9.1)         26/318 (8.2)    16/136 (11.8)    5/57 (8.8)      14/83 (16.9)     15/50 (30.0)
* If more than one prior delivery was sPTB, qualifying delivery was the most recent.
** The earliest PTB may be indicated or spontaneous.
***Cervical length measurement was not captured for all subjects in a treatment group.
GA = gestational age
NA = not available
Source: Applicant Analysis. ǂFDA Analysis.
                                                                                                                                                               Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 75 of 103 PageID: 329




                                                                                         53
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 76 of 103 PageID: 330




          EXHIBIT C
    Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 77 of 103 PageID: 331


          Makena® (hydroxyprogesterone caproate injection) Approval and Product
                             Label Remain Unchanged ( read more
            (https://www.amagpharma.com/makena-hydroxyprogesterone-caproate-
                  injection-approval-and-product-label-remain-unchanged/) )




Media Contact
Thank you for your interest in learning more about AMAG. Contact Us
(https://www.amagpharma.com/about-us/media-contact/)
(mailto:)
(mailto:)


    ()

Newsroom (https://www.amagpharma.com/newsroom/)

AMAG Files Response to Citizen Petition
January 21, 2020 | AMAG News


Today, AMAG Pharmaceuticals, Inc. submitted its response
https://www.regulations.gov/document?D=FDA-2019-P-4683-0005
(https://www.regulations.gov/document?D=FDA-2019-P-4683-0006) with the U.S. Food and
Drug Administration (FDA) to a petition filed by Public Citizen’s Health Research Group (HRG).

AMAG respectfully disagrees with HRG’s request to withdraw FDA approval of Makena®
(hydroxyprogesterone caproate injection) and the five FDA-approved generics (which could no
longer be marketed if Makena’s NDA was withdrawn). The response provides six arguments to
support the continued, positive benefit-risk profile of Makena.

    1. Preterm Birth is a Significant Public Health Issue

Preterm birth is the leading cause of neonatal mortality and morbidity in the U.S., and rates of
preterm birth are on the rise in the U.S. Makena and its generics – often referred to as 17P or
17-OHPC, are the only FDA-approved treatment options indicated for reducing the risk of

                                                  1
  Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 78 of 103 PageID: 332
recurrent preterm birth in women with a singleton pregnancy who have a history of singleton
spontaneous preterm birth.

   2. FDA’s 2011 Approval of Makena was Appropriate Based on the Landmark Meis Study

Makena was granted accelerated approval in 2011 based on a clinical trial conducted by the
Maternal-Fetal Medicine Units Network, sponsored by the National Institute of Child Health and
Human Development, which was published by Meis et al. in the New England Journal of
Medicine. The Meis study, which was conducted entirely in the U.S., demonstrated that 17P
reduced the occurrence of recurrent preterm delivery by approximately one-third compared to
placebo. The Meis study continues to provide substantial evidence that supports ongoing
access to FDA-approved 17P for this high-risk, orphan population with no FDA-approved
alternatives.

   3. The Results of PROLONG Do Not Invalidate the Results of the Meis Study

The recently completed PROLONG (Progestin’s Role in Optimizing Neonatal Gestation) study
did not meet its two pre-specified co-primary endpoints. While PROLONG failed to confirm
17P’s efficacy, it does not invalidate the results and conclusions from the Meis study.
PROLONG, although designed to replicate the Meis study, evaluated a markedly different,
international patient population with significantly lower background rates of preterm birth risk
with more than 75 percent of subjects being enrolled from outside of the U.S. This lower risk
patient population was reflective of the reluctance of U.S. physicians to enroll high-risk patients
in a placebo-controlled study rather than prescribe 17P. As a consequence, the rate of
recurrent preterm birth was considerably lower than expected, which resulted in PROLONG
being underpowered. This unexpectedly lower rate of preterm birth, driven by ex-U.S.
enrollment, raises uncertainty about the applicability of PROLONG to the higher risk U.S.
population.

Importantly, a favorable maternal and fetal safety profile of 17P was reaffirmed in PROLONG.

Following the release of the PROLONG data, both the American College of Obstetricians and
Gynecologists and the Society for Maternal-Fetal Medicine issued statements, which support
the use of 17P in appropriate patients.

   4. FDA Can Ensure Continued Access to 17P



                                                 2
  Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 79 of 103 PageID: 333
As FDA has previously noted, they judiciously consider multiple factors, including safety, patient
need, and the availability of other treatments when considering whether to withdraw a product
approved under accelerated approval. As FDA has recognized, there are many reasons for the
outcomes of a trial, including the population used. FDA considers the public’s best interest
before removing a drug from the market and has long-standing flexibility when considering
what constitutes substantial evidence. AMAG is committed to continuing a dialogue with the
FDA on feasible ways to generate additional efficacy data while retaining current access for
patients.

   5. Withdrawal Would Deprive Women and Their Physicians of the Option of Shared
     Decision-making

Removing the only FDA-approved treatment from the market would impact the shared
decision-making for pregnant women and their providers. It would leave patients with no
effective options or result in a return to compounded 17P with the associated potential efficacy
and safety risks. In addition to these concerns, compounded medications lack appropriate
labeling to inform patients and providers about potential risks and benefits.

   6. The U.S. has Substantial Health Disparities in Preterm Birth, Which Would Likely be
     Increased Without Access to FDA-Approved 17P

The demographic differences between the Meis and PROLONG populations underscore the
impact that social determinants of health may have had on the results of both studies. The
body of evidence most generalizable to U.S. patients is the Meis study due to its exclusively U.S.
enrollment. Withdrawing the only FDA-approved intervention could have the unintended
consequence of further exacerbating existing health disparities associated with preterm birth
in the most vulnerable patient populations.

AMAG is committed to continue working with the FDA to determine the best path forward for
patients and clinicians.

At this time, it is important to know that Makena’s approval and product label remain
unchanged. Guidelines released on October 25, 2019 regarding 17P are available at: American
College of Obstetricians and Gynecologists (https://www.acog.org/Clinical-Guidance-and-
Publications/Practice-Advisories/Clinical-guidance-for-integration-of-the-findings-of-The-
PROLONG-study-Progestins-Role-in-Optimizing?IsMobileSet=false) and the Society for

                                                3
  Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 80 of 103 PageID: 334
Maternal-Fetal Medicine (https://www.smfm.org/publications/280-smfm-statement-use-of-17-
alpha-hydroxyprogesterone-caproate-for-prevention-of-recurrent-preterm-birth). If you have
been prescribed or are taking Makena and have questions about your prescription, please
speak with your healthcare provider or contact Makena Care Connection® by calling 1-800-
847-3418 (M–F, 8AM–8PM ET) or emailing info@makenacareconnection.com
(mailto:info@makenacareconnection.com).

For media questions, please contact corporateaffairs@amagpharma.com
(mailto:corporateaffairs@amagpharma.com).




                                             4
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 81 of 103 PageID: 335




          EXHIBIT D
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 82 of 103 PageID: 336
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 83 of 103 PageID: 337
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 84 of 103 PageID: 338




          EXHIBIT E
2-JMV-JBC Document 25-2 Filed 06/08/20 Page 85
        IF YOU HAVE HAD A SINGLETON SPONTANEOUS PRETERM BIRTH
    (BEFORE 37 WEEKS), YOU ARE AT RISK FOR ANOTHER PRETERM DELIVERY




     Giving moms an extra layer of personalized
     support through Makena Care Connection®
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 86 of 103 PageID: 340
                                             Table of Contents

                                                              Understanding Preterm Birth . . . . . . . . . . . . . . . . . . . . . 4
                                                              •   What Is Preterm Birth?
                                                              •   Have You Delivered Preterm Before?
                                                              •   What Are the Potential Risk Factors
                                                                  for Preterm Birth?


                                                              Makena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
                                                              •   What Is Makena?
      Makena® (hydroxyprogesterone
      caproate injection) helps give baby more                •   How Is Makena Given?
      time to develop1
                                                              •   What Are the Benefits and Risks
      Makena is a progestin indicated to reduce the               of Taking Makena?
      risk of preterm birth in women with a singleton
      pregnancy who have a history of singleton               •   What Are the Possible Side Effects?
      spontaneous preterm birth. The effectiveness
      of Makena is based on improvement in the
                                                              Makena Care Connection® . . . . . . . . . . . . . . . . . . . . . . 12
      proportion of women who delivered <37 weeks
      of gestation. There are no controlled trials            •   Prescription Support
      demonstrating a direct clinical benefit, such as
      improvement in neonatal mortality and morbidity.        •   Education and Adherence

      Limitation of use: While there are many risk            •   Financial Assistance
      factors for preterm birth, safety and efficacy of
      Makena has been demonstrated only in women
                                                              •   Home Injections by Healthcare Professionals
      with a prior spontaneous singleton preterm
      birth. It is not intended for use in women with         Resources . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
      multiple gestations or other risk factors for
      preterm birth.                                          •   Is Makena Right for You?
                                                              •   Questions to Ask Your Healthcare Provider
                                                              •   Therapy Calendar




      Please see Important Safety Information on pages 8,
      10, and 11 and attached full Prescribing Information.
  2                                                                                                                                                          3
                                                                                                                       Understanding Preterm Birth
    Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 87 of 103 PageID: 341
    What is preterm birth?                   Have you delivered preterm before?

    The goal of a healthy pregnancy is to deliver full      In the United States, approximately 1 in 10
    term (39 to 40 weeks) to give your baby the time        babies is born prematurely each year.2 That’s
    needed to grow and develop. For example, your           nearly 400,000 babies born too early.7
    baby’s brain and lungs are still developing during
    the last weeks of pregnancy.2,3                         Preterm birth rates vary for different racial
                                                            and ethnic groups. African Americans have a
    Preterm birth is when a baby arrives too early;         13.3% preterm birth rate, Native Americans
    that’s before 37 weeks of pregnancy, or 3 weeks         10.5%, Hispanics 9.1%, Caucasians 8.9%,
    prior to the baby’s due date.4 Preterm birth can        and Asians 8.5%.8
    be unexpected or unplanned. Sometimes, a
    baby needs to be delivered earlier than normal in       Even if you’re healthy and do all the right things
    certain medical situations.5                            during pregnancy, such as maintaining a healthy
                                                            lifestyle and eating a well-balanced diet, you still
    Preterm birth can happen to any                         could have a premature baby. The good news
    pregnant woman.                                         is there are things you can do to decrease your
                                                            risk for preterm delivery, especially if you have
    In most cases, healthcare providers don’t fully         unexpectedly delivered a baby before 37 weeks
    understand what actually causes preterm birth.          of pregnancy in the past.
    But moms who have delivered a baby too
    early (before 37 weeks)—regardless of the
    number of weeks early they’ve delivered—in
    the past are at a higher risk for having another
    preterm birth.1,6


       Every week counts—every additional week
       makes a difference for your baby. Talk with
       your healthcare provider about the risks
       for preterm birth and what you can do to
       reduce your risk

                                                               “My doctor told me that having a previous
                                                                preterm birth increased my risk of having
                                                                another preterm baby. My husband and I
                                                                were very surprised to hear that I was at
                                                                risk again.”
                                                                             – Lyn, mom of a 36-week preemie


                                                            For more Makena mom stories, visit makena.com




    Please see Important Safety Information on pages 8,
    10, and 11 and attached full Prescribing Information.
4                                                                                                                  5
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 88 of 103 PageID: 342
 Are you aware of the potential risk       What is Makena?
 factors for preterm birth?

    The below checklist includes common risk                Makena helps get you closer to term.
    factors for preterm birth.6 Depending on your
    risk factor(s), Makena® (hydroxyprogesterone            Makena, pronounced Ma-keen-a, is a hormone
    caproate injection) may or may not be                   medicine (progestin) prescribed to lower the risk
    right for you.                                          of having another preterm baby in women1:

    While there are many causes for preterm
                                                            •   Who are pregnant with one baby, and
    birth, the safety and benefits of Makena have           •   Who’ve unexpectedly delivered one baby
    been demonstrated only in women who’ve                      too early (before 37 weeks) in the past
    unexpectedly delivered their baby prior to
    37 weeks of pregnancy. Makena is not meant              Makena is a weekly injection (given every 7 days)
    for use in women with multiple gestations or            by your healthcare provider either at their office
    other risk factors for preterm birth.                   or in your home.1




                                                                                                                       Makena
                                                            You can start Makena between 16 weeks and
        Prior spontaneous (unexpected) preterm              20 weeks, 6 days of your pregnancy, depending
        birth before 37 weeks                               on your healthcare provider’s direction.¹
        Pregnant with twins, triplets, or
        other multiples
        Problems with the uterus or cervix
        African American heritage
        High blood pressure, stress, diabetes,
        being overweight or underweight
        Short time between pregnancies
        (6-18 months)
        Certain infections during pregnancy,
        such as an infection of the uterus, vagina,
        or urinary tract infection, or sexually
        transmitted disease
                                                                “My doctor and I discussed the option of taking
        Smoking, drinking alcohol, or using                       Makena to reduce my risk of another preterm
        illegal drugs                                             birth. This gave me peace of mind knowing I
                                                                  was doing everything I could to help give my
    You’re not alone. If one or more of the above                 baby time to develop.”
    applies to you, see page 17 of this brochure and                         – Sarah, mom of a 34-week preemie
    talk with your healthcare provider about the risks
    associated with preterm birth.




    Please see Important Safety Information on pages 8,
    10, and 11 and attached full Prescribing Information.
6                                                                                                                  7
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 89 of 103 PageID: 343
   Makena® (hydroxyprogesterone              Makena administration options
   caproate injection) therapy schedule

      Makena is an injection given by a healthcare                         Consider choosing the
      provider1:                                                           Makena Auto-Injector1:
      •   In the healthcare provider’s office or                           •   Designed so you never see
                                                                               the needle
      •   At home during a home healthcare visit
          (if covered by your insurance)                                   •   Given in the back of the
                                                                               upper arm under the surface
      With both Makena injection options, therapy                              of the skin with a shorter,
      starts between week 16 and week 20, 6 days of                            thinner needle
      your pregnancy, depending on your healthcare
                                                                           •   Full dose delivered in
      provider’s direction.1 You will receive 1 injection
                                                                               ~15 seconds
      each week (every 7 days) until week 37 (your
      last injection could be as late as 36 weeks,
      6 days) or until you deliver your baby, whichever                    Another option is an
      happens first.1                                                      intramuscular injection1:
                                                                           •   Given into your hip (upper
                                                                               outer area of your buttocks)
           Week 16      Your Makena Weekly                                     into the muscle with a
                        Injection Calendar                                     longer needle
            L   R
                        To help make Makena part of                        •   Full dose delivered over
                                                                               one minute or longer
          10 / 3        your routine, please see pages
                        18 and 19 for an injection tracker.

                                                              Whether you choose the Makena
      Before you receive Makena, tell your                    Auto-Injector or the intramuscular
      healthcare provider if you have an allergy to           Makena, you can feel confident that
      hydroxyprogesterone caproate, castor oil, or            you are getting the same therapy and
      any of the other ingredients in Makena; diabetes        the opportunity to receive personalized
      or prediabetes; epilepsy; migraine headaches;           support throughout your pregnancy from
      asthma; heart problems; kidney problems;                Makena Care Connection®1
      depression; or high blood pressure.




      Please see Important Safety Information on pages 8,
      10, and 11 and attached full Prescribing Information.
  8                                                                                                           9
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 90 of 103 PageID: 344
 Is Makena® (hydroxyprogesterone           What are the possible side effects?
 caproate injection) safe?

     You and your healthcare provider should                 For moms: Makena may cause serious side
     consider the benefits and risks of therapy              effects, including1:
     with Makena prior to deciding if Makena is              •   Blood clots—Symptoms of a blood clot may
     right for you.                                              include leg swelling, redness in your leg, a spot
                                                                 on your leg that is warm to touch, or leg pain
     Makena should not be used if you1:
                                                                 that worsens when you bend your foot
     • Have now or have had a history of blood clots
       or other blood clotting problems                      •   Allergic reactions—Symptoms of an allergic
     • Have now or have had a history of breast
                                                                 reaction may include hives, itching, or swelling
                                                                 of the face
       cancer or other hormone-sensitive cancers
     • Have unusual vaginal bleeding not related to          •   Depression
       your current pregnancy
                                                             •   Yellowing of your skin and the whites of
     • Have yellowing of your skin due to liver                  your eyes
       problems during your pregnancy
     • Have liver problems, including liver tumors           The most common side effects of Makena
                                                             included injection site reactions (pain, swelling,
     • Have uncontrolled high blood pressure                 itching, bruising, or a hard bump), hives, itching,
     Before you receive Makena, tell your                    nausea, and diarrhea.1
     healthcare provider if you1:                            In a clinical study, certain complications or
     • Have an allergy to hydroxyprogesterone                events associated with pregnancy occurred
       caproate, castor oil, or any of the other             more often in women who received Makena.
       ingredients in Makena                                 These included miscarriage (pregnancy loss
     • Have diabetes or prediabetes                          before 20 weeks of pregnancy), stillbirth (fetal
                                                             death occurring during or after the 20th week of
     • Have epilepsy                                         pregnancy), hospital admission for preterm labor,
     • Have migraine headaches                               preeclampsia (high blood pressure and too much
     • Have asthma
                                                             protein in your urine), gestational hypertension
                                                             (high blood pressure caused by pregnancy),
     • Have heart problems                                   gestational diabetes, and oligohydramnios (low
     • Have kidney problems                                  amniotic fluid levels).1
     • Have depression                                       For babies: In a follow-up study, children
     • Have high blood pressure                              between the ages of 2 and 5 years old were
                                                             evaluated for development in various physical,
                                                             mental, and social measures. The results were
                                                             comparable to children born to non-Makena-
        Tell your healthcare provider about all the
                                                             treated moms.9
        medicines you take, including prescription
        and non-prescription medicines, vitamins,
        and herbal supplements



     Please see Important Safety Information on pages 8,
     10, and 11 and attached full Prescribing Information.
10                                                                                                                   11
     Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 91 of 103 PageID: 345
                                                             Have Questions? Connect with us.
                                                                     info@makenacareconnection.com
                                                                     1-800-847-3418 (M–F, 8am–8pm ET)


     Giving you an extra layer of support                                  Education & Adherence
     with Makena Care Connection®                                          Support that helps keep you on
     When you start Makena® (hydroxyprogesterone                           track with weekly injections
     caproate injection), you get more than the              We understand that moms receiving Makena
     medicine. You get personalized resources that           injections may need some encouragement
     are specifically designed to help you throughout        and support to stick to their weekly injection
     your experience with Makena. Think of us as an          schedule, and we want to help. This free service
     extra layer of support.                                 offers educational and adherence support to
                                                             encourage you to make Makena part of your
              Prescription Support
                                                             pregnancy and take an active role in your health.
              Helps you get your prescription
              approved in a timely manner                    A level of personalized support you can expect:
                                                             •   Injection reminders that support
     You’re unique and so are your insurance benefits.
                                                                 weekly therapy
     Because getting your medicine in a timely
     manner is important, we’re here to lend a hand.         •   Educational materials to address topics
     We have a dedicated team who understands                    during pregnancy
     the coverage policies for Makena. Our experts
     can handle the details between your healthcare          •   Encouragement so you can take an active
     professional, insurance company, and pharmacy               role in your health




                                                                                                                            Makena Care Connection®
     so you receive your Makena when you need it.




                                                                 “Knowing my Care Manager was just a phone
        “It was helpful to lean on Makena Care
                                                                   call away gave me peace of mind. I appreciated
         Connection to help facilitate getting my
         medication. It was one less thing for me                  feeling like I had someone supporting me every
         to worry about.”                                          step of the way.”
                   –A
                     mber, mom of a 36-week preemie                            – Shanise, mom of a 22-week preemie




     Please see Important Safety Information on pages 8,
     10, and 11 and attached full Prescribing Information.
12                                                                                                                     13
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 92 of 103 PageID: 346
                   Financial Assistance                                      Home Injections by
                   Helps ensure affordable access                            Healthcare Professionals
                   to Makena® (hydroxyprogesterone                           Provides injection administration in
                   caproate injection)                                       the comfort of your home

      We believe that you should be able to focus               We can help coordinate Makena injections
      on your pregnancy more than the cost of                   through a home healthcare organization. Once
      your medication. To support that, AMAG                    you’re approved by insurance, you can choose
      Pharmaceuticals is committed to making sure               to receive your injections by a healthcare
      that Makena-eligible moms have affordable                 professional in the comfort of your home or
      access to Makena. We offer eligible patients*             another location that’s convenient for you.
      financial assistance.
      Commercially insured moms whose health
      plan covers Makena
      •   Helps lower out-of-pocket costs associated
          with copays, coinsurance, and deductibles*
      Uninsured and commercially
      underinsured moms
      •   A free course of therapy*




          “I was so happy that I was approved for financial
           assistance. I feel very thankful that my family
           and I had this opportunity with the Makena
           Care Connection.”
                         – Nalleli, mom of a 36-week preemie


      For more Makena mom stories, visit makena.com             *Each patient’s eligibility is evaluated on an individual basis. To be
                                                                 eligible, patients must meet the FDA-approved indication (pregnant
                                                                 with a single baby, with a history of singleton spontaneous preterm
                                                                 birth <37 weeks).1 In compliance with federal regulations, patients
                                                                 insured by a government-funded program (eg, Medicaid, TRICARE,
                                                                 etc) are not eligible. There are no upper-level income caps.




      Please see Important Safety Information on pages 8,
      10, and 11 and attached full Prescribing Information.
 14                                                                                                                                      15
      Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 93 of 103 PageID: 347
     Is Makena® (hydroxyprogesterone           Questions to ask your
     caproate injection) right for you?        healthcare provider

     In a clinical study, taking Makena significantly       Here are some questions to help you start a
     lowered the rate of preterm birth compared to          conversation about your prior preterm birth
     moms who did not take Makena.1                         experience and how Makena may be able to help
                                                            reduce your risk of another preterm birth.
     If you answer “yes” to all of the questions
     below, talk with your healthcare provider to see       Ask your healthcare provider these questions
     if Makena is right for you to reduce your risk of      to see if Makena is right for you:
     another preterm birth.                                 •   I delivered a baby unexpectedly before
                                                                37 weeks. Could this happen again?
          ave you unexpectedly delivered a baby
         H
         preterm (less than 37 weeks gestation, or          •   What are some of the risk factors for
         more than 3 weeks too early) before?                   preterm birth?
                                                            •   How can I reduce my risk and have a better
          as your preterm birth due to preterm labor
         W
                                                                chance for a full-term pregnancy?
         or your water breaking?
                                                            •   How early could I go into labor?
         Are you currently pregnant with one baby?
                                                            •   What are the signs and symptoms
                                                                of preterm labor?
     While there are many causes for preterm
     birth, the safety and benefits of Makena have          •   Is Makena right for me?
     been demonstrated only in women who’ve
     unexpectedly delivered their baby prior to 37
     weeks of pregnancy.                                    References: 1. Makena® (hydroxyprogesterone caproate injection)
                                                            prescribing information, AMAG Pharmaceuticals, 2018. 2. Long-term
     Makena is not meant for use in women with              health effects of premature birth. March of Dimes website. https://
                                                            www.marchofdimes.org/complications/long-term-health-effects-
     multiple gestations or other risk factors for          of-premature-birth.aspx. Last reviewed October 2013. Accessed
     preterm birth.                                         November 14, 2017. 3. American College of Obstetricians and
                                                            Gynecologists Committee on Obstetric Practice Society for Maternal-
                                                            Fetal Medicine. Committee opinion 579: Definition of term pregnancy.
                                                            Obstet Gynecol. 2013;122(5):1139-1140. 4. Preterm (premature)
                                                            labor and birth. American College of Obstetricians and Gynecologists
          If you think you are at risk for another          website. https://www.acog.org/-/media/For-Patients/faq087.pdf.
          preterm birth due to a history of                 November 2016. Accessed October 12, 2017. 5. Why at least 39 weeks
                                                            is best for your baby. March of Dimes website. https://www.
          spontaneous preterm birth, ask if                 marchofdimes.org/pregnancy/why-at-least-39-weeks-is-best-for-
          Makena may be right for you                       your-baby.aspx. Last reviewed September 2013. Accessed February
                                                            21, 2018. 6. Preterm Labor and Preterm Birth. March of Dimes
                                                            website. https://www.marchofdimes.org/pregnancy/preterm-labor-
                                                            and-premature-birth.aspx. Last reviewed October 2014. Accessed
                                                            October 12, 2017. 7. Prematurity research. March of Dimes website.
                                                            https://www.marchofdimes.org/research/prematurity-research.aspx.
                                                            Accessed October 12, 2017. 8. March of Dimes 2017 Premature Birth
                                                            Report Card. March of Dimes website. https://www.marchofdimes.org/
                                                            materials/PrematureBirthReportCard-United-States-2017.pdf.
                                                            9. Northen AT, Norman GS, Anderson K, et al. Follow-up of children


                                                                                                                                        Resources
                                                            exposed in utero to 17 α-hydroxyprogesterone caproate compared
                                                            with placebo. Obstet Gynecol. 2007;110(4):865-872.




     Please see Important Safety Information on pages 8,
     10 and 11 and attached full Prescribing Information.
16                                                                                                                                 17
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 94 of 103 PageID: 348
 Make Makena a part of your                My Makena injection is every
 weekly routine!
                                                                            SECOND TRIMESTER
                                                              Week 16       Week 17      Week 18      Week 19
     Use this calendar as a resource to track                  L        R    L       R    L       R    L       R
     your weekly injections
                                                                    /            /            /            /
                                                              Week 20       Week 21      Week 22      Week 23
              A            Week 16                              L       R    L       R    L       R    L       R


                                                                    /            /            /            /
              B              L       R                        Week 24       Week 25      Week 26      Week 27

                                                                L       R    L       R    L       R    L       R

              C          10      /   3                              /            /            /            /
                                                                             THIRD TRIMESTER
                                                              Week 28       Week 29      Week 30      Week 31

      A   Makena is administered once weekly                    L       R    L       R    L       R    L       R
          (every 7 days) by your healthcare provider,
          between 16 weeks and 20 weeks,                            /            /            /            /
          6 days, continuing until 37 weeks (your             Week 32       Week 33      Week 34      Week 35
          last injection could be as late as 36 weeks,          L       R    L       R    L       R    L       R
          6 days) or until you deliver your baby,
          whichever happens first.1                                 /            /            /            /
                                                              Week 36
      B   Each week you receive your injection, your           L        R
          healthcare provider will rotate the injection
          site from the previous side.1 You’ll be able              /
          to keep track of this on the calendar too!

                                                            Weeks 37-38
      C   Set a day to make your Makena injections          This is early term, and baby is still growing3
          part of your weekly routine.
                                                            Weeks 39-40
                                                            This is full term—the goal of a healthy pregnancy3
     Please note that your results and duration of
     therapy may vary.




     Please see Important Safety Information on pages 8,
     10 and 11 and attached full Prescribing Information.
18                                                                                                                 19
2-JMV-JBC Document 25-2 Filed 06/08/20 Page 95
    IF YOU HAVE HAD A SINGLETON SPONTANEOUS PRETERM BIRTH
    (BEFORE 37 WEEKS), YOU ARE AT RISK FOR ANOTHER PRETERM DELIVERY




    Every week counts
    when you’re pregnant
    Your baby keeps growing and developing every week
    of pregnancy until your due date.2,4
    Together, you and your healthcare provider can take
    an important step to help give your baby more time
    to develop.
    Ask your healthcare provider about the importance of
    having a full-term delivery.




    Have Questions? Connect with us.
    1-800-847-3418 (M–F, 8am–8pm ET)




                   Full Prescribing Information
                          attached here.
                      If missing, please visit
                  http://www.makena.com/pi




    Please see Important Safety Information on pages 8,
    10, and 11 and attached full Prescribing Information.
    Marketed by AMAG Pharmaceuticals, Inc. Waltham, MA, 02451
    ©2018 AMAG Pharmaceuticals, Inc. PP-MKN-US-00363 02/18
       Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 96 of 103 PageID: 350
HIGHLIGHTS OF PRESCRIBING INFORMATION                                                                                                              CONTRAINDICATIONS
These highlights do not include all the information needed to use MAKENA safely                                  •    Current or history of thrombosis or thromboembolic disorders (4)
and effectively. See full prescribing information for MAKENA.                                                    •    Known or suspected breast cancer, other hormone-sensitive cancer, or history of
MAKENA® (hydroxyprogesterone caproate injection) for intramuscular or                                                  these conditions (4)
subcutaneous use.                                                                                                •     Undiagnosed abnormal vaginal bleeding unrelated to pregnancy (4)
Initial U.S. Approval: 1956                                                                                      •     Cholestatic jaundice of pregnancy (4)
                             RECENT MAJOR CHANGES                                                                •     Liver tumors, benign or malignant, or active liver disease (4)
Dosage and Administration, Dosing (2.1)                                   02/2018                                •     Uncontrolled hypertension (4)
Dosage and Administration, Preparation & Administration             (2.2) 02/2018
                                                                                                                                               WARNINGS AND PRECAUTIONS
                                 INDICATIONS AND USAGE                                                           •     hromboembolic disorders: Discontinue if thrombosis or thromboembolism
                                                                                                                      T
Makena is a progestin indicated to reduce the risk of preterm birth in women with a                                   occurs (5.1)
singleton pregnancy who have a history of singleton spontaneous preterm birth (1).                               •    Allergic reactions: Consider discontinuing if allergic reactions occur (5.2)
The effectiveness of Makena is based on improvement in the proportion of women who                               •    Decreased glucose tolerance: Monitor prediabetic and diabetic women receiving
delivered < 37 weeks of gestation (14). There are no controlled trials demonstrating a                                 Makena (5.3)
direct clinical benefit, such as improvement in neonatal mortality and morbidity.                                •     Fluid retention: Monitor women with conditions that may be affected by fluid
                                                                                                                        retention, such as preeclampsia, epilepsy, cardiac or renal dysfunction (5.4)
Limitation of use: Makena is not intended for use in women with multiple
                                                                                                                 •      Depression: Monitor women with a history of clinical depression; discontinue
gestations or other risk factors for preterm birth. (1)
                                                                                                                         Makena if depression recurs (5.5)
                               DOSAGE AND ADMINISTRATION
                                                                                                                                                      ADVERSE REACTIONS
•     akena auto-injector: Administer subcutaneously using Makena auto-injector at a
     M
                                                                                                                 •    In a study where the Makena intramuscular injection was compared with placebo,
     dose of 275 mg (1.1 mL) once weekly, in the back of either upper arm (2.1)
                                                                                                                       the most common adverse reactions reported with Makena intramuscular injection
•    Makena (single- and multi-dose vials): Administer intramuscularly at a dose of 250
                                                                                                                       (reported incidence in ≥ 2% of subjects and higher than in the control group) were:
      mg (1 mL) once weekly in the upper outer quadrant of the gluteus maximus (2.1)
                                                                                                                       injection site reactions (pain [35%], swelling [17%], pruritus [6%], nodule [5%]),
•     Begin treatment between 16 weeks, 0 days and 20 weeks, 6 days of gestation (2.1)
                                                                                                                       urticaria (12%), pruritus (8%), nausea (6%), and diarrhea (2%). (6.1)
•      Continue administration once weekly until week 37 (through 36 weeks, 6 days) of
                                                                                                                 •     In studies where the Makena subcutaneous injection using auto-injector was
        gestation or delivery, whichever occurs first (2.1)
                                                                                                                        compared with Makena intramuscular injection, the most common adverse reaction
                           DOSAGE FORMS AND STRENGTHS                                                                   reported with Makena auto-injector use (and higher than with Makena intramuscular
1.1 mL single-use auto-injector for subcutaneous use contains 275 mg of                                                 injection) was injection site pain (10% in one study and 34% in another). (6.1)
hydroxyprogesterone caproate (250 mg/mL) (3)
                                                                                                                 To report SUSPECTED ADVERSE REACTIONS, contact AMAG Pharmaceuticals
1 mL single-dose vial for intramuscular use contains 250 mg of hydroxyprogesterone
                                                                                                                 at 1-877-411-2510 or FDA at 1‑800‑FDA‑1088 or www.fda.gov/medwatch.
caproate. (3)
                                                                                                                 See 17 for PATIENT COUNSELING INFORMATION and FDA-approved patient
5 mL multi-dose vial for intramuscular use contains 1250 mg of hydroxyprogesterone
                                                                                                                 labeling.
caproate (250 mg/mL). (3)
                                                                                                                                                                                                        Revised 02/2018

FULL PRESCRIBING INFORMATION: CONTENTS*                                                                          8    USE IN SPECIFIC POPULATIONS
1 INDICATIONS AND USAGE                                                                                               8.1 Pregnancy
2 DOSAGE AND ADMINISTRATION                                                                                           8.2 Lactation
   2.1 Dosing                                                                                                         8.4 Pediatric Use
   2.2 Preparation and Administration                                                                                 8.6 Hepatic Impairment
   2.3 Instructions for Use (Makena Auto-injector)                                                               10   OVERDOSAGE
3 DOSAGE FORMS AND STRENGTHS                                                                                     11   DESCRIPTION
4 CONTRAINDICATIONS                                                                                              12   CLINICAL PHARMACOLOGY
5 WARNINGS AND PRECAUTIONS                                                                                            12.1 Mechanism of Action
   5.1 Thromboembolic Disorders                                                                                       12.2 Pharmacodynamics
   5.2 Allergic Reactions                                                                                             12.3 Pharmacokinetics
   5.3 Decrease in Glucose Tolerance                                                                             13   NONCLINICAL TOXICOLOGY
   5.4 Fluid Retention                                                                                                13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
   5.5 Depression                                                                                                14   CLINICAL STUDIES
   5.6 Jaundice                                                                                                       14.1 Clinical Trial to Evaluate Reduction of Risk of Preterm Birth
   5.7 Hypertension                                                                                                   14.2 Infant Follow-Up Safety Study
6 ADVERSE REACTIONS                                                                                              16   HOW SUPPLIED/STORAGE AND HANDLING
   6.1 Clinical Trials Experience                                                                                17   PATIENT COUNSELING INFORMATION
   6.2 Postmarketing Experience
7 DRUG INTERACTIONS                                                                                              * Sections or subsections omitted from the full prescribing information are not listed
FULL PRESCRIBING INFORMATION                                                                                     	Because Makena auto-injector is preservative-free, once the cap is removed the device should be used
1   INDICATIONS AND USAGE                                                                                            immediately or discarded.
	Makena is a progestin indicated to reduce the risk of preterm birth in women with a singleton pregnancy        	Rotate the injection site to the alternate arm from the previous week. Do not use in areas where the skin
    who have a history of singleton spontaneous preterm birth. The effectiveness of Makena is based                  is tender, bruised, red, scaly, raised, thick, or hard. Avoid areas with scars, tattoos, or stretch marks.
    on improvement in the proportion of women who delivered < 37 weeks of gestation. There are no
    controlled trials demonstrating a direct clinical benefit, such as improvement in neonatal mortality and     	The solution is viscous and oily. The auto-injector takes approximately 15 seconds to deliver the dose;
    morbidity.                                                                                                       when the viewing window is fully blocked (completely orange), the full dose has been administered.
    Limitation of use: While there are many risk factors for preterm birth, safety and efficacy of Makena has   	The “Instructions for Use” contains detailed steps for administering the subcutaneous injection using
     been demonstrated only in women with a prior spontaneous singleton preterm birth. It is not intended            the auto-injector [see Dosage and Administration (2.3)]. Read the “Instructions for Use” carefully before
     for use in women with multiple gestations or other risk factors for preterm birth.                              administering Makena auto-injector.
2    DOSAGE AND ADMINISTRATION                                                                                   2.3 Instructions for Use (Makena Auto-injector)
     2.1 Dosing
            • Makena auto-injector: Administer subcutaneously using auto-injector at a dose of 275 mg
                (1.1 mL) once weekly (every 7 days) in the back of either upper arm by a healthcare provider
            • Makena (single- and multi-dose vials): Administer intramuscularly at a dose of 250 mg (1
                mL) once weekly (every 7 days) in the upper outer quadrant of the gluteus maximus by a
                healthcare provider
            • Begin treatment between 16 weeks, 0 days and 20 weeks, 6 days of gestation
            • Continue administration once weekly until week 37 (through 36 weeks, 6 days) of gestation or
                delivery, whichever occurs first
    2.2 Preparation and Administration
	Parenteral drug products should be inspected visually for particulate matter and discoloration prior to
    administration, whenever solution and container permit. Makena is a clear, yellow solution. The solution
    must be clear at the time of use; replace vial if visible particles or crystals are present.
    Specific instructions for administration by dosage form:
    Makena single-dose or multi-dose vials (intramuscular use only)
	Makena single-dose or multi-dose vials are only for intramuscular injection with a syringe into the upper
    outer quadrant of the gluteus maximus, rotating the injection site to the alternate side from the previous
    week, using the following preparation and administration procedure:
		          1. Clean the vial top with an alcohol swab before use.
		          2. Draw up 1 mL of drug into a 3 mL syringe with an 18 gauge needle.
		          3. Change the needle to a 21 gauge 1½ inch needle.
		          4.	After preparing the skin, inject in the upper outer quadrant of the gluteus maximus. The
                solution is viscous and oily. Slow injection (over one minute or longer) is recommended.
		          5.	Applying pressure to the injection site may minimize bruising and swelling.
		          If the 5 mL multi-dose vial is used, discard any unused product 5 weeks after first use.
    Makena auto-injector (subcutaneous use only)
	Makena auto-injector is a single-use, pre-filled, disposable device containing a 27 gauge, 0.5 inch
    needle that delivers one dose subcutaneously in the back of the upper arm.
          Case 2:20-cv-00152-JMV-JBC Document 25-2 FiledTable
                                                          06/08/20                 Pagein ≥97
                                                              3 Adverse Reactions Occurring             of 103 PageID: 351
                                                                                                 2% of Makena-Treated
                                                        Subjects and at a Higher Rate than Control Subjects
                                                                                                                                                                                                            Makena          Control
                                                                                                                                                                        Preferred Term                      N=310           N=153
                                                                                                                                                                                                              %               %
                                                                                                                                                                        Injection site pain                  34.8            32.7
                                                                                                                                                                        Injection site swelling              17.1             7.8
                                                                                                                                                                        Urticaria                            12.3            11.1
                                                                                                                                                                        Pruritus                              7.7             5.9
                                                                                                                                                                        Injection site pruritus               5.8             3.3
                                                                                                                                                                        Nausea                                5.8             4.6
                                                                                                                                                                        Injection site nodule                 4.5             2.0
                                                                                                                                                                        Diarrhea                              2.3             0.7

                                                                                                                                                                       In the clinical trial, 2.2% of subjects receiving Makena were reported as
                                                                                                                                                        	In thediscontinuing
                                                                                                                                                                    clinical trialtherapy
                                                                                                                                                                                       usingdue   intramuscular          injection,
                                                                                                                                                                                                       to adverse reactions             2.2%toof
                                                                                                                                                                                                                                  compared          subjects
                                                                                                                                                                                                                                                 2.6%           receiving Makena were reported
                                                                                                                                                                                                                                                       of control
                                                                                                                                                           as discontinuing
                                                                                                                                                                 subjects. The most therapy commondue adverse
                                                                                                                                                                                                          to adverse        reactions
                                                                                                                                                                                                                    reactions              compared
                                                                                                                                                                                                                                 that led to             to 2.6%
                                                                                                                                                                                                                                              discontinuation  in of control subjects. The most
                                                                                                                                                           commonboth adverse
                                                                                                                                                                         groups were  reactions
                                                                                                                                                                                         urticaria that       led to discontinuation
                                                                                                                                                                                                       and injection     site pain/swellingin     both
                                                                                                                                                                                                                                                (1%      groups were urticaria and injection site
                                                                                                                                                                                                                                                     each).
                                                                                                                                                           pain/swelling       (1% each).
                                                                                                                                                                 Pulmonary embolus in one subject and injection site cellulitis in another subject
                                                                                                                                                        	Pulmonary         embolus
                                                                                                                                                                 were reported             in one
                                                                                                                                                                                     as serious         subject
                                                                                                                                                                                                    adverse          and in
                                                                                                                                                                                                               reactions    injection     site cellulitis
                                                                                                                                                                                                                               Makena-treated      subjects.in another subject were reported as
                                                                                                                                                           serious
                                                                                                                                                                 6.2adverse        reactions
                                                                                                                                                                         Postmarketing              in Makena-treated subjects.
                                                                                                                                                                                              Experience
                                                                                                                                                        	 Two Theclinical     studies
                                                                                                                                                                        following    adverse were       conducted
                                                                                                                                                                                                 reactions     have beeninidentified
                                                                                                                                                                                                                               healthyduringpost-menopausal
                                                                                                                                                                                                                                                  postapproval use women, comparing Makena
                                                                                                                                                                 of Makena.
                                                                                                                                                           administered          Because
                                                                                                                                                                               via            these reactions
                                                                                                                                                                                    subcutaneous                    are reportedtovoluntarily
                                                                                                                                                                                                              auto-injector            Makenafrom      a populationas an intramuscular injection.
                                                                                                                                                                                                                                                   administered
                                                                                                                                                           In theoffirst
                                                                                                                                                                     uncertain
                                                                                                                                                                           study,size,   it is notsite
                                                                                                                                                                                     injection       alwayspain possible   to reliably
                                                                                                                                                                                                                    occurred             estimate
                                                                                                                                                                                                                                   in 3/30    (10%)their
                                                                                                                                                                                                                                                      offrequency
                                                                                                                                                                                                                                                          subjectsorwho used the subcutaneous
                                                                                                                                                                 establish vs.
                                                                                                                                                           auto-injector      a causal
                                                                                                                                                                                   2/30relationship        to drug exposure.
                                                                                                                                                                                            (7%) of subjects           receiving intramuscular injection. In the second study, injection
                                                                                                                                                                           Body   as  a whole:      Local   injection   site  reactions   (including  erythema,
                                                                                                                                                           site pain occurred in 20/59 (34%) of subjects who used the subcutaneous auto-injector vs. 5/61 (8%)
                                                                                                                                                                            urticaria, rash,
                                                                                                                                                           of subjects receiving                irritation, hypersensitivity,
                                                                                                                                                                                          intramuscular           injection. warmth); fatigue; fever; hot
                                                                                                                                                                            flashes/flushes
                                                                                                                                                           6.2 Postmarketing Experience
                                                                                                                                                                       Digestive disorders: Vomiting
                                                                                                                                                        	The following adverse reactions have been identified during postapproval use of Makena. Because
                                                                                                                                                                       Infections:
                                                                                                                                                           these reactions                Urinary tract
                                                                                                                                                                                  are reported                infectionfrom a population of uncertain size, it is not always possible to
                                                                                                                                                                                                        voluntarily
                                                                                                                                                                       Nervous
                                                                                                                                                           reliably estimate           system
                                                                                                                                                                                   their          disorders:
                                                                                                                                                                                            frequency         or Headache,
                                                                                                                                                                                                                  establishdizziness
                                                                                                                                                                                                                                a causal relationship to drug exposure.
                                                                                                                                                                   • Body Pregnancy,
                                                                                                                                                                                as a whole: puerperium
                                                                                                                                                                                                     Localand      perinatal
                                                                                                                                                                                                               injection        conditions:
                                                                                                                                                                                                                             site   reactions  Cervical
                                                                                                                                                                                                                                                 (including erythema, urticaria, rash, irritation,
                                                                                                                                                                            incompetence,       premature       rupture   of membranes
                                                                                                                                                                       hypersensitivity, warmth); fatigue; fever; hot flashes/flushes
                                                                                                                                                                   • Digestive                systemVomiting
                                                                                                                                                                                      disorders:
                                                                                                                                                                            Reproductive                 and breast disorders: Cervical dilation, shortened
                                                                                                                                                                   • Infections:
                                                                                                                                                                            cervix Urinary tract infection
                                                                                                                                                                   • Nervous        system
                                                                                                                                                                            Respiratory           disorders:
                                                                                                                                                                                             disorders:    Dyspnea,Headache,          dizziness
                                                                                                                                                                                                                         chest discomfort
                                                                                                                                                                   • Pregnancy,
                                                                                                                                                                            Skin: Rashpuerperium and perinatal conditions: Cervical incompetence, premature rupture
                                                                                                                                                                       of membranes
                                                                                                                                                              7   •
                                                                                                                                                                 DRUG Reproductive
                                                                                                                                                                             INTERACTIONS    system and breast disorders: Cervical dilation, shortened cervix
3 DOSAGE FORMS AND STRENGTHS                                                                                                                                     In vitro
                                                                                                                                                                   •         drug-drug disorders:
                                                                                                                                                                      Respiratory         interaction studies
                                                                                                                                                                                                           Dyspnea,  were chest
                                                                                                                                                                                                                            conducted     with Makena. [See
                                                                                                                                                                                                                                      discomfort
	Subcutaneous injection: 275 mg/1.1 mL clear yellow solution in single-use auto-injector.                                                                       Clinical     Pharmacology
                                                                                                                                                                   • Skin: Rash                    (12.3).] No in vivo drug-drug interaction studies were
  Intramuscular injection: 250 mg/mL clear yellow solution in single-dose vials.                                                                                 conducted with Makena.
  Intramuscular injection: 1250 mg/5 mL (250 mg/mL) clear yellow solution in multiple-dose vials.                                                       7  DRUG INTERACTIONS
                                                                                                                                                        	In vitro drug-drug interaction studies were conducted with Makena. Hydroxyprogesterone caproate has
4 CONTRAINDICATIONS                                                                                                                                        minimal potential for CYP1A2, CYP2A6, and CYP2B6 related drug-drug interactions at the clinically
  Do not use Makena in women with any of the following conditions:                                                                                         relevant concentrations. In vitro data indicated that therapeutic concentration of hydroxyprogesterone
    • Current or history of thrombosis or thromboembolic disorders                                                                                         caproate is not likely to inhibit the activity of CYP2C8, CYP2C9, CYP2C19, CYP2D6, CYP2E1, and
    • Known or suspected breast cancer, other hormone-sensitive cancer, or history of these                                                               CYP3A4 [See Clinical Pharmacology (12.3).] No in vivo drug-drug interaction studies were conducted
        conditions                                                                                                                                         with Makena.
    • Undiagnosed abnormal vaginal bleeding unrelated to pregnancy
    • Cholestatic jaundice of pregnancy                                                                                                                 8  USE IN SPECIFIC POPULATIONS
    • Liver tumors, benign or malignant, or active liver disease                                                                                           8.1 Pregnancy
    • Uncontrolled hypertension                                                                                                                            Risk Summary
5 WARNINGS AND PRECAUTIONS                                                                                                                              	Makena is indicated to reduce the risk of preterm birth in women with a singleton pregnancy who have
  5.1 Thromboembolic Disorders                                                                                                                             a history of singleton spontaneous preterm birth. Fetal, neonatal, and maternal risks are discussed
  Discontinue Makena if an arterial or deep venous thrombotic or thromboembolic event occurs.                                                              throughout labeling. Data from the placebo-controlled clinical trial and the infant follow-up safety
                                                                                                                                                           study [see Clinical Studies (14.1, 14.2)] did not show a difference in adverse developmental outcomes
  5.2 Allergic Reactions                                                                                                                                   between children of Makena-treated women and children of control subjects. However, these data
	Allergic reactions, including urticaria, pruritus and angioedema, have been reported with use of                                                         are insufficient to determine a drug-associated risk of adverse developmental outcomes as none
  Makena or with other products containing castor oil. Consider discontinuing the drug if such reactions                                                   of the Makena-treated women received the drug during the first trimester of pregnancy. In animal
  occur.                                                                                                                                                   reproduction studies, intramuscular administration of hydroxyprogesterone caproate to pregnant
  5.3 Decrease in Glucose Tolerance                                                                                                                        rats during gestation at doses 5 times the human dose equivalent based on a 60-kg human was not
	A decrease in glucose tolerance has been observed in some patients on progestin treatment. The                                                           associated with adverse developmental outcomes.
  mechanism of this decrease is not known. Carefully monitor prediabetic and diabetic women while                                                       	In the U.S. general population, the estimated background risk of major birth defects and miscarriage in
  they are receiving Makena.                                                                                                                               clinically recognized pregnancies is 2% to 4% and 15% to 20%, respectively.
  5.4 Fluid Retention                                                                                                                                      Data
	Because progestational drugs may cause some degree of fluid retention, carefully monitor women                                                           Animal Data
  with conditions that might be influenced by this effect (e.g., preeclampsia, epilepsy, migraine, asthma,                                              	Reproduction studies of hydroxyprogesterone caproate administered to various animal species have
  cardiac or renal dysfunction).                                                                                                                           been reported in the literature. In nonhuman primates, embryolethality was reported in rhesus monkeys
  5.5 Depression                                                                                                                                           administered hydroxyprogesterone caproate up to 2.4 and 24 times the human dose equivalent, but
	Monitor women who have a history of clinical depression and discontinue Makena if clinical                                                               not in cynomolgus monkeys administered hydroxyprogesterone caproate at doses up to 2.4 times
  depression recurs.                                                                                                                                       the human dose equivalent, every 7 days between days 20 and 146 of gestation. There were no
  5.6 Jaundice                                                                                                                                             teratogenic effects in either strain of monkey.
	Carefully monitor women who develop jaundice while receiving Makena and consider whether the                                                          	Reproduction studies have been performed in mice and rats at doses up to 95 and 5, respectively,
  benefit of use warrants continuation.                                                                                                                    times the human dose and have revealed no evidence of impaired fertility or harm to the fetus due to
    66 ADVERSE                                                                                                                                             hydroxyprogesterone caproate.
  5.7    ADVERSE REACTIONS
        Hypertension      REACTIONS
        For
         For the
	Carefully        most
                    most serious
                monitor
               the           women
                           serious    adverse
                                      adversewhoreactions
                                                     develop
                                                   reactions    to the
                                                                    the use
                                                                          use of
                                                                 tohypertension of progestins,
                                                                                          whilesee
                                                                                   progestins,       Warnings
                                                                                                  receiving
                                                                                                 see  WarningsMakena and consider whether                  8.2 Lactation
        and
         and Precautions
  the benefit                   (5).
                   of use warrants
               Precautions       (5).          continuation.                                                                                               Risk Summary
6       6.1
  ADVERSE       Clinical    Trials
                    REACTIONS
         6.1 Clinical                 Experience
                            Trials Experience                                                                                                           	Low levels of progestins are present in human milk with the use of progestin-containing products,
        Because
  For the    mostclinical
         Because     clinical
                      serious  trials
                                trials   are
                                          are conducted
                                    adverse    conducted
                                                   reactions  under
                                                              undertowidely
                                                                       widely
                                                                        the use   varying
                                                                                  varying   conditions,
                                                                                            conditions,see
                                                                                     of progestins,       adverse
                                                                                                           adverse
                                                                                                                 Warnings and Precautions (5).             including hydroxyprogesterone caproate. Published studies have reported no adverse effects of
        reaction
         reaction rates
                     rates observed
                            observed in    in the
                                               the clinical
                                                    clinical trials
                                                               trials ofof aa drug
                                                                               drug cannot
                                                                                     cannot bebe directly                                                  progestins on the breastfed child or on milk production.
  6.1 compared
        Clinical
         compared to
                       Trials
                       to the
                                  Experience
                           the rates
                                rates in in the
                                             the clinical
                                                  clinical trials
                                                             trials of
                                                                     of another
                                                                         another drug
                                                                                    drug and
                                                                                                 directly
                                                                                           and may
                                                                                                may not
                                                                                                      not reflect
                                                                                                           reflect
                                                                                                                                                               10 OVERDOSAGE
	Because        clinical     trials      are     conducted          under        widely     varying     conditions,      adverse reaction rates           8.4 Pediatric Use
                                                                                                                                                        	MakenaThere              have been    for use no         reports          of16adverse        events      associated      withinoverdosage     of
        the  rates   observed      in practice.
         the rates observed in practice.
  observed       in the(placebo)-controlled
                          clinical trials of a clinical drug cannot            be  directly   compared         to the rates in the clinical trials of                  is not indicated                     in women         under         years of age.      Safety and effectiveness      patients
        In  aa vehicle                                             trial   of  463  pregnant    women     at risk                                          less thanMakena
                                                                                                                                                                         16 years ofinage
  anotherIn
        for
               vehicle   (placebo)-controlled
              drug and may notdelivery                  clinical
                                              reflect the rates     trial   of  463  pregnant
                                                                         observed in practice.  women     at  risk                                                                             clinical
                                                                                                                                                                                                    have nottrials.           In the case
                                                                                                                                                                                                                   been established.                of overdosage,
                                                                                                                                                                                                                                               A small   number of women     the patient
                                                                                                                                                                                                                                                                               under age 18should
                                                                                                                                                                                                                                                                                               years be
         for spontaneous
              spontaneous preterm
                               preterm delivery based    based on on obstetrical
                                                                       obstetrical history,     310
                                                                                                310 received
                                                                                                     received 250
                                                                            of 463 history,                       250                                      were studied; safety and efficacy are expected to be the same in women aged 16 years and above as
                                                                                                                                                           for userstreated
                                                                                                                                                                        18 years symptomatically.
	In a vehicle
        mg          (placebo)-controlled               clinical     trial             pregnant      women        at risk for spontaneous preterm
         mg ofof Makena
                  Makena and and 153153 received
                                           received aa vehicle
                                                           vehicle formulation
                                                                      formulation containing
                                                                                       containing nono drug
                                                                                                         drug byby aa                                                                  and older [see Clinical Studies (14)].
  delivery
        weekly based     on    obstetrical          history,     310     received
         weekly intramuscular injection beginning at 16 to 20 weeks of gestation and
                   intramuscular        injection    beginning       at  16   to 20    250
                                                                                    weeks     mg
                                                                                             of     of  Makena
                                                                                                gestation     and1
                                                                                                                      and 153 received a vehicle
  formulation       containing         no drug        by a weekly            intramuscular        injection     beginning    at 16 to 20 weeks of          8.6 Hepatic Impairment
        continuing
         continuing
  gestation
        [See    and
                        until
                        until 37
                               37 weeks
                       continuing
                Clinical   Studies
                                     weeks     of
                                           until
                                       (14.1).]
                                                of gestation
                                                   gestation
                                                   37  weeks
                                                                or
                                                                 or delivery,
                                                                   of
                                                                     delivery,
                                                                       gestation
                                                                                  whichever
                                                                                   whichever occurred
                                                                                       or
                                                                                                occurred
                                                                                          delivery,
                                                                                                           first.
                                                                                                            first.
                                                                                                       whichever
                                                                                                                  1
                                                                                                                       occurred first. [See Clinical
                                                                                                                                                               11    DESCRIPTION
                                                                                                                                                        	No studies have been conducted to examine the pharmacokinetics of Makena in patients with hepatic
         [See Clinical Studies (14.1).]
  Studies     (14.1).]
        Certain     pregnancy-related          fetal  and   maternal      complications      or events   were                                                        TheMakena
                                                                                                                                                           impairment.          activeispharmaceutical
                                                                                                                                                                                                extensively metabolized          ingredient
                                                                                                                                                                                                                                       and hepaticinimpairment
                                                                                                                                                                                                                                                          Makenamay     is hydroxyprogesterone
                                                                                                                                                                                                                                                                            reduce the elimination
         Certain pregnancy-related fetal and maternal complications or events were                                                                         of Makena.
        numerically
	Certain                increased
                          increased in
              pregnancy-related
         numerically                      in the  Makena-treated
                                               fetal
                                              the      and maternal
                                                   Makena-treated         subjects   as
                                                                                      as compared
                                                                                 complications
                                                                           subjects      compared or to
                                                                                                      to control
                                                                                                          events were numerically increased
                                                                                                         control                                                     caproate.
  in thesubjects,    including
                      including miscarriage
          Makena-treated
         subjects,                    subjects and
                                    miscarriage       as    stillbirth,
                                                             stillbirth, admission
                                                      andcompared                       for
                                                                               to control
                                                                           admission     for preterm
                                                                                             preterm labor,
                                                                                             subjects,     including miscarriage and stillbirth,
                                                                                                       labor,                                           10  OVERDOSAGE
        preeclampsia       or
                            or gestational
                                        labor,hypertension,          gestational     diabetes,
                                                                                     diabetes, and
  admission        for preterm
         preeclampsia
        oligohydramnios
                               gestational
                                 (Tables
                                                    preeclampsia
                                                  hypertension,              or gestational
                                                                     gestational                   hypertension, gestational diabetes, and
                                                                                                 and                                                    	There have Thebeen    chemical
                                                                                                                                                                                     no reportsname     of adverse forevents
                                                                                                                                                                                                                          hydroxyprogesterone
                                                                                                                                                                                                                                     associated with overdosage    caproate     is pregn-4-ene-3,20-
                                                                                                                                                                                                                                                                        of Makena  in clinical trials.
  oligohydramnios
         oligohydramnios    (Tables
                                  (Tables  1 1and
                                               1 and  2).
                                                 and2).2).                                                                                                  In the case of overdosage, the patient should be treated symptomatically.
                Table
                 Table 11 Selected
                            Selected Fetal
                                      Fetal Complications
                                            Complications                                                                                               11
                                                                                                                                                                     dione,
                                                                                                                                                            DESCRIPTION
                                                                                                                                                                                    17[(1-oxohexyl)oxy].                              It has     an   empirical       formula      of  C27H40O4 and a
                 Pregnancy
                  Pregnancy Complication
                                Complication          Makena
                                                       Makena             Control
                                                                           Control                                                                      	The active molecular
                                                                                                                                                                           pharmaceutical    weight           of 428.60.
                                                                                                                                                                                                      ingredient      in MakenaHydroxyprogesterone
                                                                                                                                                                                                                                       is hydroxyprogesterone caproate,    caproate      exists as white to
                                                                                                                                                                                                                                                                                a progestin.
                                             1
                                                         n/N
                                                          n/N                n/N
                                                                             n/N                                                                                     practically
                                                                                                                                                        	The chemical           name forwhite              crystals or powder
                                                                                                                                                                                                  hydroxyprogesterone                 caproate is   with     a melting point17[(1-oxohexyl)
                                                                                                                                                                                                                                                      pregn-4-ene-3,20-dione,      of 120°-124°C.
                 Miscarriage
                  Miscarriage (<(< 20
                                   20 weeks)
                                      weeks)  1         5/209
                                                         5/209              0/107
                                                                            0/107                                                                           oxy]. It has an empirical formula of C27H40O4 and a molecular weight of 428.60. Hydroxyprogesterone
                                         2
                 Stillbirth (≥ 20  weeks)               6/305               2/153                                                                           caproateThe  exists   as white to practically
                1 Stillbirth (≥ 20 weeks)
                                          2
                                                         6/305              2/153
                 1 N = Total number of subjects enrolled prior to 20 weeks 0 days
                                                                                                                                                                                structural
                                                                                                                                                            The structural formula is:
                                                                                                                                                                                                       formulawhite      is: crystals or powder with a melting point of 120°-124°C.
                2 N = Total number of subjects enrolled prior to 20 weeks 0 days
                 2 N = Total number of subjects at risk ≥ 20 weeks
                   N = Total number of subjects at risk ≥ 20 weeks                                                                                                                                H3C         O
                                                                                                                                                                                                                     O
                Table
                Table 22 Selected
                         Selected Maternal
                                  Maternal Complications
                                           Complications                                                                                                                                              CH3
                                                                       Makena               Control                                                                                                            O
                                                                       Makena               Control
                  Pregnancy
                  Pregnancy Complication
                            Complication                               N=310
                                                                        N=310               N=153
                                                                                             N=153                                                                                      CH3       H
                                                                          %
                                                                          %                   %%
                  Admission
                   Admissionforforpreterm    labor11
                                   preterm labor                        16.0
                                                                         16.0                13.8
                                                                                             13.8                                                                                           H         H
                  Preeclampsia
                   Preeclampsiaor orgestational
                                    gestationalhypertension
                                                hypertension              8.8
                                                                          8.8                 4.6
                                                                                              4.6
                  Gestational
                   Gestational diabetes
                                diabetes                                  5.6
                                                                          5.6                 4.6
                                                                                              4.6                                                                          O
                  Oligohydramnios
                   Oligohydramnios                                        3.6
                                                                          3.6                 1.3
                                                                                              1.3
                1                                                                                                                                       Makena is a clear, yellow, sterile, non-pyrogenic solution for intramuscular (vials) or subcutaneous
                 1 Other than delivery admission.
                   Other than delivery admission.                                                                                                       (auto-injector) injection. Each 1.1 mL Makena auto-injector for subcutaneous use and each 1 mL single-
Common Adverse
             Common     Reactions:
                          Adverse
                                                                                                                                                                         Makena isusea contains
                                                                                                                                                        dose vial for intramuscular         clear, yellow,     sterile, non-pyrogenic
                                                                                                                                                                                                    hydroxyprogesterone    caproate USP, 250solution
                                                                                                                                                                                                                                              mg/mL (25% forw/v),
                                                                                                                                                                                                                                                             intramuscular
                                                                                                                                                                                                                                                                  in a
              CommonadverseAdverse Reactions:
                                     Reactions:with intramuscular injection was injection site pain, which was reported
The most common
             The
              The  most
                    most  common
                           commonby
                                    reaction
                                     adverse
                                     adverse    reaction
                                                 reaction was injection   site
                                                                           site pain, which   was
                                                                                              was reported
                                                                                                                                                        preservative-freeinjection.    Each 1castor
                                                                                                                                                                            solution containing  mLoilsingle     dose v/v)
                                                                                                                                                                                                         USP (30.6%     vialandcontains  hydroxyprogesterone
                                                                                                                                                                                                                                benzyl benzoate  USP (46% v/v). Each caproate
after at leastafter
                one    injection        34.8%       of thewas   injectiongroup
                                                            Makena              pain,
                                                                                   and which
                                                                                           32.7%    reported
                                                                                                     of the control group. Table 3 lists                5 mL multi-dose vial contains hydroxyprogesterone caproate USP, 250 mg/mL (25% w/v), in castor oil USP
              after at least one
                    at least one injection
                                  injection byby 34.8%
                                                   34.8% of
                                                          of the
                                                              the Makena
                                                                  Makena group
                                                                             group and
                                                                                    and 32.7%
                                                                                          32.7% ofof the                                                                 USP,     250 mg/mL
                                                                                                                                                                                        USP (46%(25%
                                                                                                                                                                                                   v/v) withw/v),   in castorbenzyl
                                                                                                                                                                                                                                oil USP
                                                                                                                                                                                                                                    alcohol(30.6%   v/v) and benzyl
                                                                                                      the
adverse reactions
             control    that occurred       in ≥ 2% ofreactions
                                                           subjects and         at a higher    rate    in the Makena group than in the                  (28.6%) and benzyl    benzoate                       the preservative               NF (2% v/v).
              control group.
                        group. Table
                                Table 33 lists
                                          lists adverse
                                                 adverse reactions that
                                                                     that occurred
                                                                          occurred in in ≥≥ 2%
                                                                                            2% of
                                                                                               of subjects
                                                                                                   subjects
control group.
             and   at a  higher rate in the   Makena    group  than  in the  control
              and at a higher rate in the Makena group than in the control group.     group.                                                                              benzoate USP (46% v/v). Each 5 mL multidose vial contains
                                                                                                                                                                          hydroxyprogesterone caproate USP, 250 mg/mL (25% w/v), in castor oil USP
                                                                                                                                                 Figure 1 Proportion of Women Remaining Pregnant as a Function of
              12.1           Mechanism of Action                                                                                                 Gestational Age
              Hydroxyprogesterone caproate is a synthetic progestin. The mechanism by which
12       Case 2:20-cv-00152-JMV-JBC Document 25-2 	
  CLINICAL    PHARMACOLOGY
       hydroxyprogesterone                         Filed     06/08/20
                                                     After adjusting for time in the Page
                                                                                     study, 7.5% 98
                            caproate reduces the risk of recurrent preterm birth is not known.         of 103subjects
                                                                                                 of Makena-treated PageID:        352
                                                                                                                      delivered prior to 25 weeks
  12.1 Mechanism of Action                                                                                                                  compared to 4.7% of control subjects; see Figure 1.
       12.2       Pharmacodynamics
	Hydroxyprogesterone    caproate is a synthetic progestin. The mechanism by which
  hydroxyprogesterone    caproate reduces the risk of recurrent preterm birth is not known.
       No specific pharmacodynamic studies were conducted with Makena.
  12.2 Pharmacodynamics
       12.3 pharmacodynamic
  No specific     Pharmacokinetics studies were conducted with Makena.
  12.3 Absorption:
       Pharmacokinetics
                   Female patients with a singleton pregnancy received intramuscular doses of 250 mg
	Absorption:  Female  patients with
       hydroxyprogesterone caproate fora singleton  pregnancy
                                          the reduction          received
                                                        of preterm            intramuscular
                                                                   birth starting   between 16doses
                                                                                                weeksof
                                                                                                      0 250 mg
  hydroxyprogesterone
       days and 20 weekscaproate
                         6 days. Allfor the reduction
                                      patients had bloodofdrawn
                                                           preterm
                                                                 dailybirth
                                                                        for 7starting
                                                                               days to between
                                                                                       evaluate 16 weeks 0 days
  and 20 weeks 6 days. All patients had blood drawn daily for 7 days to evaluate pharmacokinetics.
       pharmacokinetics.
              Table 4 Summary of Mean (Standard Deviation) Pharmacokinetic Parameters for
                      Hydroxyprogesterone Caproate
                      Group (N)                 Cmax (ng/mL)                Tmax (days)a           AUC(0-t)b (ng·hr/mL)
                     Group 1 (N=6)                5.0 (1.5)                 5.5 (2.0-7.0)              571.4 (195.2)
                     Group 2 (N=8)                12.5 (3.9)                1.0 (0.9-1.9)             1269.6 (285.0)
                    Group 3 (N=11)                12.3 (4.9)                2.0 (1.0-3.0)             1268.0 (511.6)
              Blood was drawn daily for 7 days (1) starting 24 hours after the first dose between Weeks 16-20 (Group 1), (2) after
              a dose between Weeks 24-28 (Group 2), or (3) after a dose between Weeks 32-36 (Group 3)
              a
                Reported as median (range)
              b
                t = 7 days                                                                                                                  The rates of fetal losses and neonatal deaths in each treatment arm are
                                                                                                                                     	The rates of fetal
                                                                                                                                            displayed   inlosses
                                                                                                                                                            Table and neonatal
                                                                                                                                                                  6. Due        deathsrate
                                                                                                                                                                         to the higher in each treatment arm
                                                                                                                                                                                           of miscarriages andare  displayed
                                                                                                                                                                                                               stillbirths     in Table 6. Due to the
                                                                                                                                                                                                                           in the
	 For all
         For three
              all threegroups,   peakconcentration
                         groups, peak    concentration(Cmax(C
                                                            ) and) and area under the curve (AUC(1-7 days)) of the
                                                              max area under the curve (AUC(1-7 days)) of the                          higher rate of miscarriages and stillbirths in the Makena arm, there was no overall survival difference
   mono-hydroxylated
         mono-hydroxylated   metabolites
                                 metaboliteswere
                                              were approximately      3-8-fold
                                                    approximately 3-8-fold     lower
                                                                             lower thanthan   the respective parameters
                                                                                         the respective
                                                                                                                                            Makena arm, there was no overall survival difference demonstrated in this
                                                                                                                                       demonstrated in this clinical trial.
   for the parent drug, hydroxyprogesterone caproate. While di-hydroxylated and tri-hydroxylated                                            clinical trial.
   metabolites were also detected in human plasma to a lesser extent, no meaningful quantitative                                                 Table 6 Fetal Losses and Neonatal Deaths
   results could be derived due to the absence of reference standards for these multiple hydroxylated
   metabolites. The relative activity and significance of these metabolites are not known.                                                                                                    Makena          Control
	The elimination half-life of hydroxyprogesterone caproate, as evaluated from 4 patients in the study                                             Complication                               N=306 A          N=153
   who reached full-term in their pregnancies, was 16.4 (±3.6) days. The elimination half-life of the mono-                                                                                   n (%)   B
                                                                                                                                                                                                               n (%) B
   hydroxylated metabolites was 19.7 (±6.2) days.
                                                                                                                                                   Miscarriages <20 weeks gestation C          5 (2.4)            0
	In a single-dose, open-label, randomized, parallel design bioavailability study in 120 healthy post-
   menopausal women, comparable systemic exposure of hydroxyprogesterone caproate was seen                                                         Stillbirth                                  6 (2.0)         2 (1.3)
   when Makena was administered subcutaneously with the auto-injector (1.1 mL) in the back of the                                                     Antepartum stillbirth                    5 (1.6)         1 (0.6)
   upper arm and when Makena was dosed intramuscularly (1 mL) in the upper outer quadrant of the                                                      Intrapartum stillbirth                   1 (0.3)         1 (0.6)
   gluteus maximus.
                                                                                                                                                   Neonatal deaths                             8 (2.6)         9 (5.9)
	Distribution: Hydroxyprogesterone caproate binds extensively to plasma proteins including albumin
                                                                                                                                                   Total Deaths                               19 (6.2)        11 (7.2)
   and corticosteroid binding globulins.                                                                                                         A
                                                                                                                                                    Four of the 310 Makena-treated subjects were lost to follow-up and stillbirth
	Metabolism: In vitro studies have shown that hydroxyprogesterone caproate can be metabolized                                                     or neonatal status could not be determined
   by human hepatocytes, both by phase I and phase II reactions. Hydroxyprogesterone caproate                                                    B
                                                                                                                                                    Percentages are based on the number of enrolled subjects and not adjusted for
   undergoes extensive reduction, hydroxylation and conjugation. The conjugated metabolites include
                                                                                                                                                   time on drug
   sulfated, glucuronidated and acetylated products. In vitro data indicate that the metabolism of                                               C
                                                                                                                                                    Percentage adjusted for the number of at risk subjects (n=209 for Makena,
   hydroxyprogesterone caproate is predominantly mediated by CYP3A4 and CYP3A5. The in vitro data
                                                                                                                                                   n=107 for control) enrolled at <20 weeks gestation.
   indicate that the caproate group is retained during metabolism of hydroxyprogesterone caproate.
	Excretion: Both conjugated metabolites and free steroids are excreted in the urine and feces, with the                             	A composite neonatal morbidity/mortality index evaluated adverse outcomes in live births. It was based
   conjugated metabolites being prominent. Following intramuscular administration to pregnant women                                     on the number of neonates who died or experienced respiratory distress syndrome, bronchopulmonary
   at 10-12 weeks gestation, approximately 50% of a dose was recovered in the feces and approximately                                   dysplasia, grade 3 or 4 intraventricular hemorrhage, proven sepsis, or necrotizing enterocolitis.
   30% recovered in the urine.                                                                                                          Although the proportion of neonates who experienced 1 or more events was numerically lower in
                                                                                                                                        the Makena arm (11.9% vs. 17.2%), the number of adverse outcomes was limited and the difference
   Drug Interactions
                                                                                                                                        between arms was not statistically significant.
	Cytochrome P450 (CYP) enzymes: An in vitro inhibition study using human liver microsomes and CYP
   isoform-selective substrates indicated that hydroxyprogesterone caproate increased the metabolic                                     14.2 Infant Follow-Up Safety Study
   rate of CYP1A2, CYP2A6, and CYP2B6 by approximately 80%, 150%, and 80%, respectively.                                             	Infants born to women enrolled in this study, and who survived to be discharged from the nursery,
   However, in another in vitro study using human hepatocytes under conditions where the prototypical                                   were eligible for participation in a follow-up safety study. Of 348 eligible offspring, 79.9% enrolled: 194
   inducers or inhibitors caused the anticipated increases or decreases in CYP enzyme activities,                                       children of Makena-treated women and 84 children of control subjects. The primary endpoint was the
   hydroxyprogesterone caproate did not induce or inhibit CYP1A2, CYP2A6, or CYP2B6 activity.                                           score on the Ages & Stages Questionnaire (ASQ), which evaluates communication, gross motor, fine
   Overall, the findings indicate that hydroxyprogesterone caproate has minimal potential for CYP1A2,                                   motor, problem solving, and personal/social parameters. The proportion of children whose scores met
   CYP2A6, and CYP2B6 related drug-drug interactions at the clinically relevant concentrations.                                         the screening threshold for developmental delay in each developmental domain was similar for each
                                                                                                                                        treatment group.
	In vitro data indicated that therapeutic concentration of hydroxyprogesterone caproate is not likely to
   inhibit the activity of CYP2C8, CYP2C9, CYP2C19, CYP2D6, CYP2E1, and CYP3A4.                                                      16 HOW SUPPLIED/STORAGE AND HANDLING
                                                                                                                                        Makena auto-injector (for subcutaneous injection)
13 NONCLINICAL TOXICOLOGY
   13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility                                                                         	Makena auto-injector (NDC 64011-301-03) is supplied as 1.1 mL of a clear yellow sterile preservative-
	Hydroxyprogesterone caproate has not been adequately evaluated for carcinogenicity.                                                   free solution in an auto-injector containing a pre-filled syringe. Each 1.1 mL auto-injector contains
	No reproductive or developmental toxicity or impaired fertility was observed in a multigenerational                                   hydroxyprogesterone caproate USP, 250 mg/mL (25% w/v), in castor oil USP (30.6% v/v) and benzyl
   study in rats. Hydroxyprogesterone caproate administered intramuscularly, at gestational exposures                                   benzoate USP (46% v/v).
   up to 5 times the recommended human dose, had no adverse effects on the parental (F0) dams,                                       	Single unit carton: Contains one 1.1 mL single-patient-use auto-injector of Makena containing 275 mg
   their developing offspring (F1), or the latter offspring’s ability to produce a viable, normal second (F2)                           of hydroxyprogesterone caproate.
   generation.
                                                                                                                                        Store at 20° to 25°C (68° to 77°F). Do not refrigerate or freeze.
14 CLINICAL STUDIES
                                                                                                                                        Caution: Protect auto-injector from light. Store auto-injector in its box.
   14.1 Clinical Trial to Evaluate Reduction of Risk of Preterm Birth
	In a multicenter, randomized, double-blind, vehicle (placebo)-controlled clinical trial, the safety and                               Makena single- and multi-dose vials (for intramuscular injection)
   effectiveness of Makena for the reduction of the risk of spontaneous preterm birth was studied in                                 	Makena (NDC 64011-247-02) is supplied as 1 mL of a sterile preservative-free clear yellow solution in
   women with a singleton pregnancy (age 16 to 43 years) who had a documented history of singleton                                      a single-dose glass vial.
   spontaneous preterm birth (defined as delivery at less than 37 weeks of gestation following spontaneous                           	Each 1 mL vial contains hydroxyprogesterone caproate USP, 250 mg/mL (25% w/v), in castor oil USP
   preterm labor or premature rupture of membranes). At the time of randomization (between 16 weeks,                                    (30.6% v/v) and benzyl benzoate USP (46% v/v).
   0 days and 20 weeks, 6 days of gestation), an ultrasound examination had confirmed gestational
   age and no known fetal anomaly. Women were excluded for prior progesterone treatment or heparin                                   	 Single unit carton: Contains one 1 mL single-dose vial of Makena containing 250 mg of
         as current
   therapy   duringorthe planned  cerclage,
                            current          hypertension
                                      pregnancy,           requiring
                                                     a history        medication, or a seizure
                                                                of thromboembolic       disease, or maternal/obstetrical                hydroxyprogesterone caproate.
         disorder). (such as current or planned cerclage, hypertension requiring medication, or a seizure
   complications                                                                                                                     	Makena (NDC 64011-243-01) is supplied as 5 mL of a sterile clear yellow solution in a multi-dose
   disorder).
         A total of 463 pregnant women were randomized to receive either Makena                                                         glass vial.
	A total(N=310)
           of 463 or    vehicle (N=153)
                    pregnant    women wereat a dose of 250 mg to
                                                randomized      administered  weekly
                                                                   receive either     by
                                                                                  Makena     (N=310) or vehicle (N=153)              	Each 5 mL vial contains hydroxyprogesterone caproate USP, 250 mg/mL (25% w/v), in castor oil USP
   at a intramuscular
         dose of 250injection       starting between
                           mg administered       weekly16 weeks,  0 days and 20injection
                                                           by intramuscular      weeks, 6 days
                                                                                           starting between 16 weeks,                   (28.6% v/v) and benzyl benzoate USP (46% v/v) with the preservative benzyl alcohol NF (2% v/v).
         of gestation, and continuing until 37 weeks of gestation or delivery.
   0 days and 20 weeks, 6 days of gestation, and continuing until 37 weeks of gestation or delivery.                                 	Single unit carton: Contains one 5 mL multi-dose vial of Makena (250 mg/mL) containing 1250 mg of
         Demographics of the Makena-treated women were similar to those in the
   Demographics of the Makena-treated women were similar to those in the control group, and included:                                   hydroxyprogesterone caproate.
         control group, and included: 59.0% Black, 25.5% Caucasian, 13.9% Hispanic
   59.0%    Black, 25.5% Caucasian, 13.9% Hispanic and 0.6% Asian. The mean body mass index was
         and 0.6% Asian. The mean body mass index was 26.9 kg/m2.
   26.9 kg/m2.                                                                                                                          Store at 20° to 25°C (68° to 77°F). Do not refrigerate or freeze.
         The proportions of women in each treatment arm who delivered at < 37 (the                                                      Use multi-dose vials within 5 weeks after first use.
	The proportions of women in each treatment arm who delivered at < 37 (the primary study endpoint),
         primary study endpoint), < 35, and < 32 weeks of gestation are displayed in
   < 35,Table
          and <5.32 weeks of gestation are displayed in Table 5.                                                                        Caution: Protect vial from light. Store vial in its box. Store upright.
                                                                                                                                     17 PATIENT COUNSELING INFORMATION
              Table 5 Proportion of Subjects Delivering at < 37, < 35 and < 32 Weeks
                                                                                                                                     	Advise the patient to read the FDA-approved patient labeling (Patient Information).
              Gestational Age (ITT Population)
                                                                                                                                     	Counsel patients that Makena injections may cause pain, soreness, swelling, itching or bruising.
                                     Makena1               Control         Treatment difference and                                     Inform the patient to contact her physician if she notices increased discomfort over time, oozing of
                  Delivery
                                     (N=310)              (N=153)              95% Confidence                                           blood or fluid, or inflammatory reactions at the injection site [see Adverse Reactions (6.1)].
                  Outcome                                                         Interval2
                                       %                     %
                                                                                                                                        Distributed by:                             AMAG Pharmaceuticals, Inc.
                  <37 weeks            37.1                    54.9        -17.8% [-28.0%, -7.4%]                                    		                                             Waltham, MA 02451
                  <35 weeks            21.3                    30.7        -9.4% [-19.0%, -0.4%]
                <32 weeks             11.9                19.6         -7.7% [-16.1%, -0.3%]                                                02/2018
              1                                                                                                                             ver 1.2
                Four Makena-treated subjects were lost to follow-up. They were counted as
                deliveries at their gestational ages at time of last contact (184, 220, 343 and 364
                weeks).
              2
                Adjusted for interim analysis.

	Compared     to controls,
        Compared              treatment
                    to controls,  treatmentwith
                                             withMakena
                                                   Makenareduced
                                                            reduced thetheproportion
                                                                            proportion  ofof women who delivered preterm
  at < 37  weeks.
        women    whoThe    proportions
                       delivered  pretermofat women    delivering
                                              < 37 weeks.           at < 35 of
                                                            The proportions     and   < 32 weeks also were lower among
                                                                                   women
  women    treatedatwith
        delivering     < 35Makena.
                             and < 32The
                                       weeksupper   bounds
                                               also were      of among
                                                          lower  the confidence       intervals
                                                                          women treated     with for the treatment difference
  at < 35 and < 32
        Makena.   Theweeks      were close
                        upper bounds   of theto  zero. Inclusion
                                               confidence  intervalsoffor
                                                                        zero
                                                                          the in  a confidence interval would indicate the
                                                                               treatment
        difference
  treatment         at < 35isand
              difference       not< statistically
                                    32 weeks were    close to zero.
                                                  significant.      Inclusion to
                                                                 Compared        of zero in a gestational ages evaluated,
                                                                                    the other
        confidence
  the number         interval would
                of preterm     births indicate
                                      at < 32 the  treatment
                                                weeks    was difference
                                                               limited. is not statistically
              significant. Compared to the other gestational ages evaluated, the number of
              preterm births at < 32 weeks was limited.

              After adjusting for time in the study, 7.5% of Makena-treated subjects delivered
              prior to 25 weeks compared to 4.7% of control subjects; see Figure 1.
     Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 99 of 103 PageID: 353
PATIENT INFORMATION                                                              Call your healthcare provider right away if you get any of the symptoms
MAKENA (mah-KEE-na)                                                              above during treatment with MAKENA.
(hydroxyprogesterone caproate injection)                                         • Decrease in glucose (blood sugar) tolerance. Your healthcare provider
auto-injector for subcutaneous use                                                 will need to monitor your blood sugar while taking MAKENA if you have
MAKENA (mah-KEE-na)                                                                diabetes or pre-diabetes.
(hydroxyprogesterone caproate injection)                                         • Your body may hold too much fluid (fluid retention).
vial for intramuscular use                                                       • Depression.
Read this Patient Information leaflet before you receive MAKENA. There           • Yellowing of your skin and the whites of your eyes (jaundice).
may be new information. This information does not take the place of talking      • High blood pressure.
to your healthcare provider about your medical condition or treatment.           The most common side effects of MAKENA include:
What is MAKENA?                                                                  • pain, swelling, itching or a hard bump at the injection site
MAKENA is a prescription hormone medicine (progestin) used in women              • hives
who are pregnant and who have delivered a baby too early (preterm) in            • itching
the past. MAKENA is used in these women to help lower the risk of having         • nausea
a preterm baby again. It is not known if MAKENA reduces the number of            • diarrhea
babies who are born with serious medical conditions or die shortly after         Call your healthcare provider if you have the following at your injection site:
birth. MAKENA is for women who:                                                  • increased pain over time
• Are pregnant with one baby.                                                    • oozing of blood or fluid
• Have had a preterm delivery of one baby in the past.                           • swelling
MAKENA is not intended for use to stop active preterm labor.
It is not known if MAKENA is safe and effective in women who have other          Other side effects that may happen more often in women who receive
risk factors for preterm birth.                                                  MAKENA include:
MAKENA is not for use in women under 16 years of age.                            • Miscarriage (pregnancy loss before 20 weeks of pregnancy)
                                                                                 • Stillbirth (fetal death occurring during or after the 20th week of pregnancy)
Who should not receive MAKENA?                                                   • Hospital admission for preterm labor
MAKENA should not be used if you have:                                           • Preeclampsia (high blood pressure and too much protein in your urine)
• blood clots or other blood clotting problems now or in the past                • Gestational hypertension (high blood pressure caused by pregnancy)
• breast cancer or other hormone-sensitive cancers now or in the past            • Gestational diabetes
• unusual vaginal bleeding not related to your current pregnancy                 • Oligohydramnios (low amniotic fluid levels)
• yellowing of your skin due to liver problems during your pregnancy
• liver problems, including liver tumors                                         Tell your healthcare provider if you have any side effect that bothers you or
• high blood pressure that is not controlled                                     that does not go away.
What should I tell my healthcare provider before receiving MAKENA?               These are not all the possible side effects of MAKENA. For more information,
Before you receive MAKENA, tell your healthcare provider about all               ask your healthcare provider or pharmacist.
of your medical conditions, including if you have:                               Call your doctor for medical advice about side effects. You may report side
• a history of allergic reaction to hydroxyprogesterone caproate, castor oil,   effects to FDA at 1-800-FDA-1088.
   or any of the other ingredients in MAKENA. See the end of this Patient
   Information leaflet for a complete list of ingredients in MAKENA.             How should I store MAKENA?
• diabetes or pre-diabetes.                                                      • MAKENA auto-injector for subcutaneous use:
• epilepsy (seizures).                                                                 o 
                                                                                         Store the auto-injector at room temperature between 68°F to
• migraine headaches.                                                                    77°F (20°C to 25°C).
• asthma.                                                                              o Do not refrigerate or freeze.
• heart problems.                                                                      o Protect the auto-injector from light.
• kidney problems.                                                                     o Store the auto-injector in its box.
• depression.                                                                    • MAKENA vial for intramuscular use:
• high blood pressure.                                                                 o 
                                                                                         Store the vial at room temperature between 68°F to 77°F
                                                                                         (20°C to 25°C).
Tell your healthcare provider about all the medicines you take, in-                    o Do not refrigerate or freeze.
cluding prescription and over-the-counter medicines, vitamins, and herbal              o Protect the vial from light.
supplements.                                                                           o Store the vial in its box in an upright position.
MAKENA may affect the way other medicines work, and other medicines              Keep MAKENA and all medicines out of the reach of children.
may affect how MAKENA works.                                                     General information about the safe and effective use of MAKENA.
Know the medicines you take. Keep a list of them to show your healthcare         Medicines are sometimes prescribed for purposes other than those listed
provider and pharmacist when you get a new medicine.                             in a Patient Information leaflet. Do not use MAKENA for a condition for
                                                                                 which it was not prescribed. Do not give MAKENA to other people, even if
How should I receive MAKENA?                                                     they have the same symptoms you have. It may harm them.
• Do not give yourself MAKENA injections. A healthcare provider will give
   you the MAKENA injection 1 time each week (every 7 days) either:              This leaflet summarizes the most important information about MAKENA.
         o in the back of your upper arm as an injection under the skin         If you would like more information, talk with your healthcare provider.
            (subcutaneous), or                                                   You can ask your healthcare provider or pharmacist for information about
         o in the upper outer area of the buttocks as an injection into the     MAKENA that is written for health professionals.
            muscle (intramuscular).                                              What are the ingredients in MAKENA?
• You will start receiving MAKENA injections anytime from 16 weeks and          Active ingredient: hydroxyprogesterone caproate
   0 days of your pregnancy, up to 20 weeks and 6 days of your pregnancy.
• You will continue to receive MAKENA injections 1 time each week until         Inactive ingredients: castor oil and benzyl benzoate. 5 mL multi-dose
   week 37 (through 36 weeks and 6 days) of your pregnancy or when your          vials also contain benzyl alcohol (a preservative).
   baby is delivered, whichever comes first.                                     Distributed by: AMAG Pharmaceuticals, Inc.
What are the possible side effects of MAKENA?                                    Makena is a registered trademark of AMAG Pharmaceuticals, Inc.
MAKENA may cause serious side effects, including:                                For more information, go to www.MAKENA.com or call
• Blood clots. Symptoms of a blood clot may include:                             AMAG Pharmaceuticals Customer Service at the toll-free number
       o leg swelling                                                            1-877-411-2510.
       o redness in your leg
       o a spot on your leg that is warm to the touch                            This Patient Information has been approved by the U.S. Food and
       o leg pain that gets worse when you bend your foot                        Drug Administration                                 Revised: 02/2018
Call your healthcare provider right away if you get any of the symptoms
above during treatment with MAKENA.
• Allergic reactions. Symptoms of an allergic reaction may include:
        o hives
                                                                                                                                      PP-MKN-US-00452 02/18
        o itching
        o swelling of the face
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 100 of 103 PageID: 354




           EXHIBIT F
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 101 of 103 PageID: 355
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 102 of 103 PageID: 356
Case 2:20-cv-00152-JMV-JBC Document 25-2 Filed 06/08/20 Page 103 of 103 PageID: 357
